Exhibit 10.35
LEASE AGREEMENT
(CAC [_________])
between
WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION,
not in its individual capacity but solely as
Owner Trustee, as Lessor
and
SOUTH AFRICAN AIRWAYS (PTY) LTD., as Lessee
Dated as of December 16, 2009
Relating to One New Airbus Model A330-200 Aircraft
To the extent, if any, that this Lease Agreement hereunder constitutes tangible
chattel paper (as such term is defined in the Uniform Commercial Code as in
effect in any applicable jurisdiction), no security interest in this Lease
Agreement may be created through the transfer or possession of any counterpart
other than the original executed counterpart, which shall be identified as the
counterpart attached to a receipt therefor executed by Lessor.

 



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
(CAC [__________])
TABLE OF CONTENTS

     
1.
  Definitions; Construction and Interpretation
2.
  Lease of Aircraft
3.
  Rent; Payments
4.
  Security Deposit; Letter Of Credit
5.
  Representations and Warranties
6.
  General Covenants
7.
  Title; Registration and Filings; Etc
8.
  Possession
9.
  Indemnities
10.
  Risk of Loss, Destruction and Requisition, Etc.
11.
  Insurance
12.
  Events of Default
13.
  Remedies
14.
  Transfer of Lease
15.
  No Setoff, Counterclaim, Etc.
16.
  Further Assurances, Etc.
17.
  Confidentiality
18.
  Governing Law and Jurisdiction
19.
  Miscellaneous

Schedules and Exhibits
Schedule 1 — Definitions
Schedule 2 — Operational Matters
Schedule 3 — Delivery Conditions and Delivery Procedures
Schedule 4 — Return Conditions and Return Procedures
Schedule 5 — Notice and Account Information
Schedule 6 — Tax Matters
Schedule 7 — Lessor’s Conditions Precedent
Schedule 8 — Lessee’s Conditions Precedent
Schedule 9 — Cape Town Convention
Exhibit A — Form of Acceptance Certificate
Exhibit B — Form of Certificate of Insurance
Exhibit C — Form of Insurance Broker’s Letter
Exhibit D — Form of Aircraft Status Report
Exhibit E — Form of Letter of Credit
Exhibit F — Form of Guarantee
Exhibit G — Confidential Information

-i-



--------------------------------------------------------------------------------



 



LEASE AGREEMENT (CAC [__________]), dated as of December 16, 2009 (this “Lease
Agreement”), between WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association, not in its individual capacity but solely as Owner
Trustee (“Lessor”), and SOUTH AFRICAN AIRWAYS (PTY) LTD., a private limited
liability company (“Lessee”).
RECITAL:
Lessee desires, upon the terms and conditions hereof, to lease the Aircraft from
Lessor, and Lessor desires, upon the terms and conditions hereof and the other
Operative Documents, to lease the Aircraft to Lessee.
AGREEMENT:
In consideration of the foregoing premise, and for other good and valuable
consideration the adequacy and receipt of which are hereby acknowledged, the
parties hereto agree as follows:

1.   DEFINITIONS; CONSTRUCTION AND INTERPRETATION       The capitalized terms
used in this Lease Agreement shall have the respective meanings ascribed thereto
in Part I of Schedule 1. The rules of construction and interpretation for this
Lease Agreement and each other Operative Document are set forth in Part II of
Schedule 1. The Schedules and Exhibits to this Lease Agreement are incorporated
herein as if set forth herein in full.   2.   LEASE OF AIRCRAFT   2.1   Delivery
      Lessor hereby agrees to deliver the Aircraft to Lessee at the Delivery
Location and to lease the Aircraft to Lessee, and Lessee hereby agrees to accept
the Aircraft at the Delivery Location and to lease the Aircraft from Lessor, in
each case, on the Scheduled Delivery Date and in the Delivery Condition, subject
to the satisfaction or waiver of the conditions precedent set out in Schedule 7
and Schedule 8 and otherwise subject to the terms and conditions of the
Operative Documents. Lessor and Lessee shall consult regularly regarding the
expected Scheduled Delivery Date. Lessee shall execute and deliver the
Acceptance Certificate to Lessor on the Delivery Date. The delivery requirements
and delivery procedures are more fully set out in Schedule 3.   2.2   Lease Term
      Lessee shall lease the Aircraft pursuant hereto for the Lease Term.   2.3
  Return       Lessee shall return the Aircraft to Lessor at the Return
Location, and Lessor hereby agrees to accept the Aircraft at the Return Location
from Lessee, in each case, on the last day of the Lease Term and in the Return
Condition, subject to the terms and conditions of the Operative Documents.
Lessor shall execute and deliver the Return Acceptance Certificate to Lessee at
the Return. The return requirements and return procedures are more fully set out
in Schedule 4.

-1-



--------------------------------------------------------------------------------



 



3.   RENT; PAYMENTS   3.1   Rent—Periodic       Lessee shall pay periodic rent
for the Aircraft on each Rent Payment Date in an amount equal to the
Rent—Periodic Amount.   3.2   Rent—Supplemental       Lessee shall pay promptly
to Lessor, or to whosoever shall be entitled thereto, any and all
Rent—Supplemental when and as the same shall become due and owing.   3.3  
Payments in General   3.3.1   Timing and Place of Payment       All payments of
Rent due to Lessor shall be made directly by Lessee in Dollars by wire transfer
of immediately available funds on the required date of payment, for receipt on
such date and with value on such date, to the account for Lessor specified in
Schedule 5, or to such other account as Lessor shall otherwise direct by not
less than five days’ prior written notice to Lessee. Any amounts owing by Lessor
to Lessee under any Operative Document shall be paid by wire transfer of
immediately available Dollars to Lessee’s account specified in Schedule 5, or to
such other account as Lessee shall otherwise direct by not less than five days’
prior written notice to Lessor.   3.3.2   Business Day Convention       If the
due date for any payment or obligation is not a Business Day, then, unless
otherwise provided herein, such payment or the performance of such obligation
shall be due on the Business Day immediately succeeding such due date with the
same force and effect as if made or performed on such original due date and, in
the case of payment, without adjustment in the amount due.   3.3.3   Past Due
Rate       Lessee also shall pay to Lessor, or to whosoever shall be entitled
thereto, on demand, as Rent—Supplemental, interest at the Past Due Rate on any
Rent not paid when due for any period for which the same shall remain unpaid.  
4.   SECURITY DEPOSIT; LETTER OF CREDIT   4.1   Payment of the Security Deposit
      Lessor acknowledges receipt of Security Deposit Installment—1 and Security
Deposit Installment—2. Lessee shall pay to Lessor, on or prior to the final
Scheduled Delivery Date, Security Deposit Installment—3.       On each
anniversary of the Delivery Date, if Lessor is then holding a Security Deposit
and provided that no Payment/Bankruptcy Default shall have occurred and then be
continuing, Lessor shall credit to the Security Deposit, and the Security
Deposit shall be deemed to be increased by, an amount equal to notional interest
accrued thereon for the period held by Lessor (and for which

-2-



--------------------------------------------------------------------------------



 



    interest has not previously been credited) at one-year Dollar LIBOR (as
determined at monthly intervals during such period by Lessor by reference to
Bloomberg BBAM page (or, if such page is unavailable, to a replacement
market-standard screen agreed by Lessor or Lessee)) and calculated using monthly
compounding.   4.2   Lessor’s Interest in Security Deposit       The Security
Deposit shall secure the timely payment and performance by Lessee of the Secured
Obligations. Lessee hereby assigns to Lessor absolutely, by way of security, the
Security Deposit to secure such payment and such performance and Lessee agrees
not to grant, assign, transfer or pledge to any other Person any right, title or
interest in or to the Security Deposit. Except as expressly permitted under this
Lease Agreement, Lessee shall not be entitled to payment or repayment of the
Security Deposit. Subject to Lessor’s obligations to return or repay the
Security Deposit, the Security Deposit may be assigned, charged or pledged by
Lessor to another Person in connection with an Absolute Transfer or Security
Transfer permitted under Section 14.1. The Security Deposit may be commingled by
Lessor or such other Person with its own general other funds during the Lease
Term. If an Event of Default shall occur and be continuing, then, in addition to
any other rights Lessor or such other Person may have under applicable law or
under any Operative Document or any Other Lease Agreement, Lessor or such other
Person may at any time as an agreed remedy apply, in such order as Lessor or
such other Person thinks fit, all or any portion of the Security Deposit in full
or partial payment for amounts constituting or corresponding to any Secured
Obligation then due and payable. If Lessor, or such other Person, applies all or
a portion of the Security Deposit, Lessee shall within 10 days upon demand from
Lessor pay to Lessor or such other Person an amount sufficient to restore the
Security Deposit to its required total sum.   4.3   Return of Security Deposit  
    That portion of the Security Deposit that has not previously been applied as
provided for in any Operative Document, shall be returned to Lessee, with any
unpaid accrued interest as provided in Section 4.1, on the day on which the
Aircraft is returned to Lessor in accordance with this Lease Agreement and all
of the Secured Obligations which are then due and payable have been satisfied in
full.   4.4   Substitution of Letter of Credit for Security Deposit

  (1)   On or at any time prior to the Delivery Date or from time to time during
the Lease Term, so long as no Payment/Bankruptcy Default is then continuing, if
Lessor is holding a Security Deposit provided pursuant to Section 4.2, Lessee
shall have the option to substitute for the Security Deposit a letter of credit
(the “Letter of Credit”), as security for all of the Secured Obligations, with a
stated amount equal to the sum of the Security Deposit Installment—1, the
Security Deposit Installment—2 and Security Deposit Installment—3 plus all
interest accrued thereon pursuant to Section 4.2 and to be paid to Lessee
pursuant to the last paragraph of this Clause (1). The Letter of Credit:

  (a)   shall be in the form of Exhibit E;     (b)   shall be issued or
confirmed by a first class international bank (or branch thereof) in New York or
London reasonably acceptable to Lessor and having at least the Letter of Credit
Bank Minimum Rating; and

-3-



--------------------------------------------------------------------------------



 



  (c)   shall remain in full force and effect until the Letter of Credit
Validity Date (or, if the Letter of Credit is at any time due to expire prior to
such date, then Lessee shall cause a valid renewal or replacement letter of
credit to be issued in accordance with this Section 4.2 not later than 30 days
prior to such expiry date, the original Letter of Credit and each such renewal
or replacement to be valid for a period of not less than one year or, if less,
until the Letter of Credit Validity Date).

      Upon valid substitution by Lessee of a Letter of Credit for the Security
Deposit in accordance with the provisions of this Section 4.4, Lessor shall
simultaneously (if it has received reasonable advance notice thereof) or
promptly (and in any event within five Business Days) refund to Lessee the
amount of the cash Security Deposit which has not previously been applied as
provided for in any Operative Document, together with interest accrued as
provided in Section 4.2.     (2)   In the event that at any time prior to the
Letter of Credit Validity Date the bank issuing or confirming the Letter of
Credit no longer has at least the Letter of Credit Bank Minimum Rating, Lessee
shall within thirty days of demand by Lessor provide Lessor with a replacement
“Letter of Credit” issued or confirmed by a first class international bank in
New York or London having at least the Letter of Credit Bank Minimum Rating and
otherwise meeting the requirements of this Lease Agreement.     (3)   Lessor
shall be entitled to make multiple demands under the Letter of Credit following
the occurrence of an Event of Default. If for any reason Lessor is paid under
the Letter of Credit, then (a) Lessor may at any time as an agreed remedy, apply
or retain all or any portion of the amounts so paid in full or partial payment
for amounts constituting or corresponding to the Secured Obligations and/or may
retain all or any portion of the amounts so paid as security for the performance
of the Secured Obligations, and any amounts so retained shall be treated as a
“Security Deposit” hereunder, and (b) Lessee shall within 10 days cause an
additional “Letter of Credit” to be issued, or shall pay Lessor such amount in
cash, so that the Lessor shall at all times have the benefit of cash and/or a
Letter of Credit for the full Security Deposit which would otherwise be required
under Section 4.1.     (4)   Unless the Letter of Credit is fully drawn, Lessor
shall return the Letter of Credit to Lessee (a) not later than five Business
Days after the date upon which the Aircraft is returned to Lessor in accordance
with this Lease Agreement and all of the Secured Obligations which are then due
and payable have been satisfied in full (and shall send Lessee a confirmation of
cancellation of the Letter of Credit on the date upon which the Aircraft is
returned to Lessor in accordance with this Lease Agreement and all of the
Secured Obligations which are then due and payable have been satisfied in full),
(b) as provided in Section 10.3, upon payment in full of all amounts due and
payable as a result of an Event of Loss or (c) upon replacement with a
substitute letter of credit as provided in Section 4.4(2).

4.5   Substitution of Security Deposit for Letter of Credit       From time to
time during the Lease Term, so long as no Payment/Bankruptcy Default is then
continuing, if Lessor is holding a Letter of Credit provided pursuant to
Section 4.4, Lessee shall have the option to substitute for the Letter of Credit
an amount of Dollars equal to the stated

-4-



--------------------------------------------------------------------------------



 



    amount of the Letter of Credit provided that (1) under the Laws of Lessee
Jurisdiction (including any insolvency laws) neither Lessee nor any
representative (howsoever denominated) for Lessee or its creditors may reclaim,
revoke or otherwise clawback such payment of the Security Deposit (under
circumstances where the proceeds of a letter of credit could not have been so
reclaimed, revoked or otherwise clawed back) in the event that Lessee is
involved in any of the proceedings listed in Sections 12.3 and 12.4 or otherwise
and (2) Lessee has provided Lessor with a recent legal opinion from Lessee
Jurisdiction legal counsel reasonably satisfactory to Lessor stating that
Lessor’s rights are not materially prejudiced by such substitution and otherwise
in form and substance reasonably satisfactory to Lessor. Unless the Letter of
Credit is fully drawn, upon valid substitution by Lessee of a Security Deposit
for the Letter of Credit in accordance with the provisions of this Section 4.5,
Lessor shall promptly (and in any event within five Business Days) return to
Lessee the Letter of Credit.   4.6   Limitation on Substitution      
Notwithstanding any other provision of this Section 4, if Lessee exercises its
substitution rights under Section 4.4 or 4.5, then Lessee may not exercise its
substitution rights under Section 4.5 or 4.4, respectively, for at least
12 months.   5.   REPRESENTATIONS AND WARRANTIES       A DISCLAIMER BY LESSOR IS
CONTAINED IN PART II OF SCHEDULE 3. LESSEE CONFIRMS THAT IT HAS CAREFULLY
REVIEWED SUCH DISCLAIMER AND THAT LESSEE ACCEPTS AND AGREES TO SUCH DISCLAIMER.
  5.1   Lessor’s Representations and Warranties       Lessor hereby represents
and warrants to Lessee that:

  (1)   Lessor (a) is a national banking association duly organized under the
Laws of the Lessor Jurisdiction and (b) has the corporate power and authority to
own its assets wherever located or used and to carry on its business as it is
now being conducted and to enter into and perform its obligations under each
Operative Document to which it is a party; the execution and delivery by Lessor
of the Operative Documents to which it is a party, and the performance of its
obligations thereunder, have been (as and when delivered by Lessor) duly
authorized by all necessary corporate action on its part. Such Operative
Documents each have been duly executed and delivered by it and each constitutes
legal, valid and binding obligations, enforceable against Lessor in accordance
with its terms.     (2)   Lessor holds all authorizations necessary to permit
its execution and delivery of each Operative Document to which it is a party and
the performance of its obligations thereunder.     (3)   Neither the execution
and delivery of any Operative Document by Lessor, nor the performance by Lessor
of its obligations thereunder, contravenes any of the provisions of its
constitutional documents or any Law applicable to it or any of its assets or
conflicts with or results in a default under any document which is binding on
Lessor or any of its assets.

-5-



--------------------------------------------------------------------------------



 



  (4)   Lessor is subject to civil and commercial Law with respect to its
obligations under each Operative Document to which it is a party and neither it
nor any of its assets is entitled to any right of immunity and the entry into
and performance of each such Operative Document constitute its private and
commercial acts.     (5)   The obligations of Lessor under the Operative
Documents to which it is party rank at least pari passu with all other present
and future unsecured and unsubordinated obligations (including contingent
obligations) of Lessor, with the exception of such obligations as are
mandatorily preferred by Law and not by virtue of any contract.     (6)   There
are no pending or, to Lessor’s knowledge, threatened actions or proceedings
before any court, arbitration or administrative agency in respect of this Lease
Agreement or any other Operative Document or the Aircraft or the performance by
Lessor of its obligations hereunder or under any other Operative Document to
which it is a party.

    The representations and warranties above will survive execution of this
Lease Agreement and those contained in clauses (1) through (5) of this
Section 5.1 are continuing representations and warranties and shall be deemed
made and given on and as of the date hereof and each Rent Payment Date.   5.2  
Lessee’s Representations and Warranties       Lessee hereby represents and
warrants to Lessor that:

  (1)   Lessee (a) is a private limited liability company duly organized under
the Laws of the Lessee Jurisdiction and (b) has the corporate power and
authority to own its assets wherever located or used and to carry on its
business as it is now being conducted and to enter into and perform its
obligations under each Operative Document to which it is a party; the execution
and delivery by Lessee of the Operative Documents to which it is a party, and
the performance of its obligations thereunder, have been (as and when delivered
by Lessee) duly authorized by all necessary corporate action on its part. Such
Operative Documents each have been duly executed and delivered by it and each
constitutes legal, valid and binding obligations, enforceable against it in
accordance with its terms.     (2)   Lessee will on the Delivery Date and
throughout the Lease Term hold all Authorizations necessary to (a) permit it to
engage in air transport and to carry on passenger and cargo service in each case
as presently conducted, (b) permit its execution and delivery of each Operative
Document to which it is a party and the performance of its obligations
thereunder and (c) permit it to operate the Aircraft in compliance with all Laws
applicable to Lessee.     (3)   Lessee is in compliance with all Laws applicable
to Lessee, including in respect of aircraft maintenance, training and operation
and neither the execution and delivery of any Operative Document by Lessee, nor
the performance by Lessee of its obligations thereunder, contravenes any of the
provisions of its constitutional documents or any Law applicable to it or any of
its assets or conflicts with or results in a default under any document which is
binding on Lessee or any of its assets.

-6-



--------------------------------------------------------------------------------



 



  (4)   Lessee is subject to civil and commercial Law with respect to its
obligations under each Operative Document to which it is a party and neither it
nor any of its assets is entitled to any right of immunity and the entry into
and performance of each such Operative Document constitute its private and
commercial acts.     (5)   The obligations of Lessee under the Operative
Documents to which it is party rank at least pari passu with all other present
and future unsecured and unsubordinated obligations (including contingent
obligations) of Lessee, with the exception of such obligations as are
mandatorily preferred by Law and not by virtue of any contract.     (6)   Except
for the registrations, recordations and filings described in Section 7, each of
which will be duly made and effected by Lessee as and when required, no further
action, including the registration, recordation or filing of any instrument or
document, is necessary under the Laws of the Lessee Jurisdiction, the State of
Registration or any jurisdiction in which the Aircraft shall be operated (a) in
order for this Lease Agreement to constitute a valid and enforceable lease of
record relating to the Aircraft, (b) to authorize or permit Lessee to perform
its obligations under each Operative Document to which it is a party, (c) to
fully protect, establish, perfect and preserve Owner’s and Lessor’s and Security
Trustee’s rights and interests in the Aircraft and the Operative Documents as
against Lessee and otherwise or (d) to make each Operative Document admissible
in evidence in the Lessee Jurisdiction or the State of Registration.     (7)  
There are no pending or, to Lessee’s knowledge, threatened actions or
proceedings before any court, arbitration or administrative agency (a) in
respect of this Lease Agreement or any other Operative Document or the Aircraft
or the performance by Lessee of its obligations hereunder or under any other
Operative Document to which it is a party or (b) which might, if adversely
determined, have a Material Adverse Effect.     (8)   Each Operative Document
and the financial and other information furnished by Lessee in connection with
this Lease Agreement or any other Operative Document do not contain any untrue
statement or omit to state facts, the omission of which makes the statements
therein, in the light of the circumstances under which they were made,
misleading in any material respect, nor omit to disclose any material matter to
Lessor, and all expressions of expectation, impression, belief and opinion
contained therein were honestly made on reasonable grounds after due and careful
inquiry by Lessee.

    The representations and warranties above will survive execution of this
Lease Agreement and those contained in clauses (1) through (5) of this
Section 5.2 are continuing representations and warranties and shall be deemed
made and given on and as of the date hereof and each Rent Payment Date.   6.  
GENERAL COVENANTS   6.1   Lessor’s Covenants       Lessor covenants and agrees
with Lessee that during the Lease Term:

-7-



--------------------------------------------------------------------------------



 



6.1.1   Quiet Enjoyment       So long as no Event of Default shall have occurred
and be continuing, none of Owner, Lessor or any Person validly claiming by or
through Owner or Lessor shall violate Lessee’s quiet enjoyment of the use,
operation and possession of the Aircraft and rights thereto under this Lease
Agreement.   6.1.2   No Claims by Lessor       For the benefit of each lessor of
an airframe or engine leased to Lessee and each holder of a security interest in
an airframe or engine owned by Lessee under a security agreement, neither Lessor
nor Owner shall acquire or claim, as against such lessor or security interest
holder, any right, title or interest in any engine covered by any such lease or
security agreement as a consequence of such engine being attached to the
Airframe.   6.2   Lessee’s Covenants       Lessee covenants and agrees with
Lessor that during the Lease Term:   6.2.1   Reporting Requirements       Lessee
shall furnish to Lessor:

  (1)   On the 10th day of each calendar month during the Lease Term, a
completed and duly executed Aircraft Status Report in respect of the previous
month and substantially in the form of Exhibit D (or such other form as Lessor
may reasonably require).     (2)   Reasonable prior notice of and an ability to
participate in any “roadshow” (howsoever denominated) given by Lessee for the
purpose of informing creditors of the business and properties, operations and or
condition (financial or otherwise) of Lessee.     (3)   Within 180 days after
the close of each financial year of Lessee, copies of audited consolidated and
consolidating financial statements (including a balance sheet and a profit and
loss statement) of Lessee prepared in South African Rand in accordance with
Applicable Accounting Principles, all in reasonable detail and setting forth in
comparative form the respective figures as of the end of and for the preceding
financial year as certified by Lessee’s independent certified (or equivalent)
accountants, including their certificate and accompanying comments; provided
Lessee shall be deemed to have satisfied the requirements set forth in this
Section 6.2.1(3) so long as such documents are accessible to Lessor from
Lessee’s website. If any such materials are not in English, a complete and
accurate translation of such materials will be provided by Lessee together with
such materials.     (4)   [Intentionally Omitted]     (5)   Within a reasonable
period of time (but in any event within 15 days of request), such other
information respecting the business and properties, operations or condition
(financial or otherwise) of Lessee, or the location, condition, use and
operation of the Aircraft, as Owner or Lessor may from time to time reasonably
request, including copies of all regular, periodic and special reports, that
Lessee makes available for review by the

-8-



--------------------------------------------------------------------------------



 



      public or other creditors and including copies of all statements of
account of any Government Entity or other Person in respect of any Flight
Charges or CO2 emissions charges for which Lessee may be liable. In addition,
Lessee shall, within a reasonable period of time (but in any event within
15 days of request), on request furnish or cause to be furnished to Lessor such
information as may be required to enable an Indemnified Party to file on a
timely basis any reports, returns or filings which it may provide to any
Government Entity because of its rights, title and interests in and to the
Aircraft or under any Operative Document.     (6)   Advance notice of any
off-aircraft maintenance on either Engine, with Lessee to provide such notice,
to the extent reasonably practical, at least 30 days prior to removal.

6.2.2   Liens       Lessee shall not directly or indirectly create, incur,
assume or suffer to exist, or agree to create or assume, any Lien on or with
respect to the Aircraft, any Engine or any Part or any Operative Document, or in
any right, title or interest in any of the foregoing, except (a) the rights of
Lessor, Owner and Lessee provided in the Operative Documents, (b) Lessor Liens,
including Liens incurred in connection with any back-leverage or similar
transaction permitted under Section 14.1.1(2) or any Financing Security
Documents, (c) the rights of others under agreements or arrangements to the
extent permitted by the terms of Sections 6.1.2 and 8 and Section 1.3.6 of
Schedule 2, (d) Liens for Taxes of Lessee (or any Permitted Sublessee) arising
in the ordinary course of business either not yet overdue or being contested in
good faith by appropriate proceedings, (e) materialmen’s, mechanics’, workmen’s,
repairmen’s, employees’ or other like Liens arising by operation of law in the
ordinary course of Lessee’s (or, if a Permitted Sublease is then in effect,
Permitted Sublessee’s) business, securing obligations that are not yet overdue,
(f) Liens arising out of any judgment or award against Lessee (or any Permitted
Sublessee), unless the judgment shall remain undischarged for a period of
10 days or more, during which time execution of such judgment or judgments shall
not be effectively stayed nor adequate bonding fully covering such judgment or
judgments exist, (g) any other Lien with respect to which Lessee (or any
Permitted Sublessee) shall have provided a bond, cash collateral or other
security adequate in the reasonable opinion of Lessor, and (h) Liens approved in
writing by Lessor, so long as in the case of clauses (d), (e) and (f),
(y) adequate reserves have been set aside by Lessee for payment of such
obligations and (z) the continued existence of any such Lien does not give rise
to any likelihood of the sale or forfeiture of any portion of the Aircraft or
any interest therein or of any criminal or material civil liability of any
Indemnified Party or other liens. Lessee will promptly, at its own expense, take
(or cause to be taken) such actions as may be necessary to discharge duly any
such Lien not excepted above if the same shall arise at any time during the
Lease Term or in connection with any act or omission by Lessee (the Liens
described in clauses (a) through (h), collectively, “Permitted Liens”). Without
limiting the foregoing or any other provision of any Operative Document, Lessee
will not do or permit to be done anything which may expose the Aircraft or any
part thereof to penalty, forfeiture, seizure, arrest, impoundment, detention,
confiscation, taking in execution, attachment, appropriation or destruction, or
which may jeopardize the rights of Owner, Lessor or any Financing Party in the
Aircraft or the validity, enforceability or priority of the Financing Security
Documents or any security expressed to be created thereunder or which may expose
any Indemnified Party to any criminal or material civil liability, nor abandon
the Aircraft or any material part of the Aircraft.

-9-



--------------------------------------------------------------------------------



 



6.2.3   Corporate Existence; Authorizations       Lessee shall do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and to obtain and hold all Authorizations necessary to
(1) permit it to engage in air transport and to carry on passenger and cargo
service in each case as presently conducted, (2) permit its execution and
delivery of each Operative Document to which it is a party and the performance
of its obligations thereunder and (3) permit it to operate the Aircraft in
compliance with all Laws applicable to Lessee.   6.2.4   Merger of Lessee

  (1)   Lessee shall not reorganize or consolidate with or merge into any other
Person, or sell, lease, exchange, transfer or otherwise dispose of (whether in
one transaction or in a series of transactions) all or substantially all its
property, assets or revenues, whether now owned or hereafter acquired, or any
substantial portion thereof, or liquidate or dissolve, unless Lessee is the
surviving entity of a reorganization, consolidation or merger or (a) the entity
formed by such reorganization, consolidation or merger or the Person that so
acquires such assets by purchase, lease, exchange, transfer or other disposition
(i) is a private limited liability company or a corporation duly organized and
validly existing under the laws of the Lessee Jurisdiction or a political
subdivision thereof and (ii) is permitted it to engage in air transport and to
carry on passenger and cargo service in each case substantially as presently
conducted, (b) immediately after giving effect to such reorganization,
consolidation, merger or disposition, no Event of Default shall have occurred
and be continuing, (c) Lessee shall have delivered to the Lessor a compliance
certificate from an authorized officer of Lessee stating that such
reorganization, consolidation, merger or disposition complies with this
Section 6.2.4 and that all conditions precedent provided for herein relating to
such transaction have been complied with or satisfied, (d) such entity executes
and delivers to Lessor a duly authorized, legal, valid, binding and enforceable
agreement, reasonably satisfactory in form and substance to Lessor, containing
an effective assumption by such Person of the due and punctual performance and
observance of each covenant, agreement and condition in the Operative Documents
to be performed or observed by Lessee; (e) if the Aircraft is, at the time,
registered with the Aviation Authority, such entity makes such filings and
recordings with the Aviation Authority as shall be necessary to evidence such
reorganization, consolidation, merger or disposition or, if the Aircraft is, at
the time, not registered with the Aviation Authority, such person makes such
filings and recordings with the Aviation Authority as shall be necessary to
evidence such reorganization, consolidation, merger or disposition; and (f) such
entity makes such filings with the international registry (as defined in
Schedule 9) as shall be necessary to evidence such reorganization,
consolidation, merger or disposition.     (2)   Upon any such consolidation or
merger of Lessee with or into, or the conveyance, transfer or lease by Lessee of
all or substantially all of its assets to, any Person in accordance with this
Section 6.2.4, unless Lessee is the surviving entity of a consolidation or
merger, such Person will succeed to, and be substituted for, and may exercise
every right and power of, Lessee under the Operative Documents to which Lessee
is a party with the same effect as if such person had been named as “Lessee”
therein.

-10-



--------------------------------------------------------------------------------



 



7.   TITLE; REGISTRATION AND FILINGS; ETC.   7.1   Title to the Aircraft      
Lessee acknowledges that the Operative Documents constitute for all purposes,
including tax purposes, an agreement by the Lessor to lease the Aircraft to
Lessee and, accordingly, Lessee shall have no right, title or interest in the
Aircraft except the right to possess and use the Aircraft during the Lease Term
as provided herein.       Lessee will not at any time represent or hold out
Lessor, Owner or any Financing Party as carrying goods or passengers on the
Aircraft or as being in any way connected or associated with any operation of
the Aircraft or pledge the credit of Lessor, Owner or any Financing Party or,
except as expressly provided herein, attempt, or hold itself out as having any
power, to sell, charge, lease or otherwise dispose of or encumber the Aircraft,
the Engines or any Part and shall at all times make clear that title to the
Aircraft is held by Owner.   7.2   Registration, Recordation, Filings, Etc.    
  Lessee shall procure that on the Delivery Date the Aircraft is duly registered
with the Aviation Authority in the name of Lessee as operator (“registered
owner” in the nomenclature of the Aviation Authority) and, to the extent
permitted by applicable Law, with the interests of Owner and Lessor and (if
requested by Lessor) one or more of the Financing Parties noted on the register.
During the Lease Term, Lessee shall take, or cause to be taken, such action with
respect to the registration, recording, filing, reregistering, rerecording and
refiling of any Operative Document, any Financing Security Document or other
documents or instruments and take such other actions (including amending the
Operative Documents and/or entering into new agreements and other documents
reflecting the commercial agreements of Lessor and Lessee under the Operative
Documents), in each case as necessary or advisable under the Laws of the State
of Registration, the Lessee Jurisdiction or any jurisdiction in which the
Aircraft will be operated or under any international treaty, convention or
protocol (including, if applicable, the Cape Town Agreements), fully to protect,
establish, perfect and preserve Owner’s, Lessor’s and each Financing Party’s
rights and interests in the Aircraft, the Operative Documents and the Financing
Security Documents as against Lessee and any other Person. Lessee shall not take
any action or omit to take any action that may invalidate any such registration,
recording, filing, reregistering, rerecording and refiling or otherwise
prejudice Owner’s, Lessor’s or any Financing Party’s rights and interests in the
Aircraft, the Operative Documents or the Financing Security Documents as against
Lessee and any other Person. Lessee shall provide Lessor with evidence of such
registration, recording, filing, reregistering, rerecording and refiling as soon
as it becomes available. Lessee shall ensure that the original certificate of
registration for the Aircraft is kept in the Aircraft or, if Lessor permits it
to be removed, at a location designated by Lessor.   7.3   Cape Town Convention
      Lessor and Lessee agree to comply with the requirements of Schedule 9 in
respect of the delivery of the Aircraft hereunder and during the Lease Term.

-11-



--------------------------------------------------------------------------------



 



8.   POSSESSION   8.1   No Transfer of Possession       Lessee shall not,
without the prior written consent of Lessor, for the duration of the Lease Term
in any manner deliver, transfer or relinquish possession of the Aircraft,
Airframe or an Engine or any Part, or install an Engine, or permit any such
Engine to be installed, on an airframe other than the Airframe covered hereby,
provided that so long as (1) except in the case of testing, service, repair,
maintenance or overhaul work under Section 8.1.2, no Event of Default shall have
occurred and be continuing and (2) the action to be taken shall not adversely
affect, or be of a nature that could reasonably be expected to adversely affect,
Owner’s, Lessor’s or any Financing Party’s right, title and interest in and to
the Aircraft or Airframe, or any Engine or Part, or under any Operative
Document, then:   8.1.1   Wet Lease; Subleasing

  (1)   Lessee may (or may permit any Permitted Sublessee to) operate the
Aircraft for the benefit of a third party under a “wet lease” arrangement
pursuant to which the Aircraft shall at all times (a) remain in the sole and
direct possession, dominion and control of Lessee, (b) maintain its registration
in the State of Registration without any amendment or modification as a
consequence of such arrangement, (c) be operated solely and directly by regular
employees of Lessee, and (d) be maintained, insured and otherwise operated by
Lessee in accordance with all Laws applicable to Lessee and the requirements of
each Operative Document (and pursuant to which no possessory rights whatsoever
are granted to the wet lessee) (a “Wet Lease”).     (2)   Lessee may sublease
the Aircraft to a Permitted Air Carrier for a period not extending beyond the
end of the Lease Term and in any event not exceeding three years (not counting
renewals), provided that:

  (a)   Such Permitted Air Carrier (i) expressly acknowledges directly to
Lessor, Owner and the Financing Parties their respective interest in the
Aircraft and under the Operative Documents, (ii) covenants directly to Lessor,
Owner and the Financing Parties not to do anything which would prejudice their
respective interests, rights and benefits in the Aircraft or the Insurances or
under the Operative Documents and (iii) agrees directly with Lessor that such
Permitted Air Carrier’s rights under such lease shall be subject and subordinate
to the rights of Lessor under this Agreement and that the leasing of the
Aircraft to such Permitted Air Carrier and the right of the Permitted Air
Carrier to the use, possession and enjoyment of the Aircraft shall terminate
simultaneously with the giving by Lessor of any notice of termination pursuant
to Section 13 or any other termination of the Lease Term.     (b)   The relevant
sublease agreement shall contain such terms and provisions as shall ensure that
the Permitted Air Carrier thereunder, if complying with the said terms and
conditions, will comply with, and will not do anything which would contravene,
the provisions of the Operative Documents, and shall not permit any further
subleasing without the prior consent of Lessor, which consent may be withheld in
Lessor’s sole discretion.

-12-



--------------------------------------------------------------------------------



 



  (c)   At the request of Lessor, Lessee shall assign the sublease agreement and
any related documents to Lessor as security for Lessee’s obligations under the
Operative Documents, such assignment to be in form and substance reasonably
satisfactory to Lessor and to be consented to by the Permitted Air Carrier (for
the avoidance of doubt, such assignment shall provide that Lessee shall be
entitled to receive the rent payable under the assigned sublease agreement until
such time as an Event of Default shall have occurred).     (d)   Lessee shall
provide to Lessor evidence reasonably satisfactory to Lessor confirming that
Insurances are and will remain in full force and effect in accordance with the
terms of Section 11 during the term of the sublease or, if the Permitted Air
Carrier is to maintain insurance coverage during the term of such sublease,
Lessee or such Permitted Air Carrier shall have furnished to Lessor all such
documents, evidence and information relating to insurance coverage as are
reasonably required to satisfy Lessor that the proposed insurance coverage is on
terms equivalent to the required Insurances (including, without limitation, the
currencies of payment required under the Insurances) and is in all respects
reasonably satisfactory.     (e)   Lessee shall obtain, at Lessee’s cost, a
legal opinion from counsel reasonably acceptable to Lessor, addressed to Lessor,
Owner and the Financing Parties and which is satisfactory in form and substance
to Lessor, acting reasonably, confirming (i) that the priority, validity and
enforceability of any existing ownership, leasehold, security and/or other
interest held by Lessor, Owner or the Financing Parties on or in respect of the
Aircraft under the Financing Security Documents will not be adversely affected
by the relevant subleasing, (ii) if the Aircraft is to be registered on a
register other than that of the initial State of Registration, that all
necessary steps have been taken to ensure the continued priority, validity and
enforceability of each such ownership, leasehold, security and/or other interest
notwithstanding the transfer of the registration of the Aircraft to a register
other than that of the initial State of Registration, (iii) the authority of the
Permitted Air Carrier to enter the agreements described in this
Section 8.1.1(2), the due execution and delivery of such agreements by the
Permitted Air Carrier, the enforceability of such agreements and the priority
and perfection of the sublease assignment described in Section 8.1.1(2)(c), and
(iv) such other matters as may be requested by Lessor, acting reasonably.    
(f)   Notwithstanding any other provision of this Section 8.1.1(2), no sublease
permitted under this Section 8.1.1(2) shall involve any transfer of title to or
ownership interest in the Aircraft or any Engine or Part thereof.     (g)  
Lessee shall give Lessor at least 30 days’ prior written notice of any agreement
to enter into the proposed subleasing, specifying the name of the proposed
Permitted Air Carrier and the term of the proposed sublease and in the case of a
sublease pursuant to which the Aircraft is to be registered outside the initial
State of Registration, the name of the proposed State of Registration, provided
that the State of Registration may be changed only if Lessor is satisfied,
acting reasonably, that the interests of Lessor and Owner and of the Financing
Parties shall not be adversely affected by such change.

-13-



--------------------------------------------------------------------------------



 



  (h)   Lessee shall give to Lessor, no later than 15 days prior to the proposed
date of execution of any sublease agreement, a copy of the agreed form of such
sublease agreement and Lessee shall deliver to Lessor no later than seven days
after the date of execution of any sublease agreement a copy certified by an
officer of Lessee of such sublease agreement.     (i)   Lessee will be
responsible for and shall pay to Lessor on demand all reasonable costs and
expenses (including reasonable attorneys fees and expenses and out-of-pocket
expenses incurred in connection with any registrations required under
Section 7.3.5 and other costs) payable or incurred by Lessor in connection with
the subleasing and any reregistration (including any termination of such
subleasing and any related reregistration) of the Aircraft.

8.1.2   Maintenance, Etc.       Lessee may (or may permit any Permitted
Sublessee to) deliver or cause to be delivered possession of the Airframe or an
Engine or any Part to the manufacturer thereof or to any Agreed Maintenance
Performer for testing, service, repair, maintenance or overhaul work or for
alterations, modifications or additions to the extent required or permitted by
the terms hereof.   8.1.3   Installation of Engines on Other Airframes      
Lessee may (or may permit any Permitted Sublessee to) install an Engine on any
Airframe Manufacturer model A330-200 airframe (other than the Airframe) owned,
leased or hire-purchased by Lessee if (1) such airframe is free and clear of all
Liens except (A) Permitted Liens and those Liens which apply only to the engines
(other than Engines and Parts installed on the Engines), appliances, parts,
instruments, appurtenances, accessories, furnishings and other equipment
installed on such airframe (but not the airframe as an entirety), and (B) the
rights of the parties to any security agreement, mortgage, lease or
hire-purchase agreement covering such airframe, (2) such security agreement,
mortgage, lease or hire-purchase agreement effectively provides that such Engine
shall not become subject to the interest of the Lien, ownership or leasehold
interest of any party to such security agreement, mortgage, lease or
hire-purchase agreement, notwithstanding the installation thereof on such
airframe at any time while such Engine is owned by Owner, (3) neither (a) the
provisions of any applicable Law or (b) the terms of any lease or other
agreement or security interests to which such aircraft or engine is subject
prohibit such installation or will have the effect at any time of divesting,
prejudicing or impairing the title and interests of Owner, Lessor or the
Financing Parties in respect of that Engine or under any Operative Document or
Financing Security Document, and (4) the interests of the Indemnified Parties
are protected in the same manner as if the Engine were installed upon the
Airframe and (5) such Engine is not operated above 71,100 pounds thrust.   8.2  
General       The rights of any Person (other than a mechanic or materialman to
the extent of any mechanic’s or materialmen’s Lien) who receives possession of
the Aircraft, Airframe, any Engine or any Part on or after the Delivery Date
shall be subject and subordinate to all the terms of each Operative Document,
including the covenants contained in this Section 8 and in Section 11 and the
rights of Lessor to repossession pursuant to Section 13 and to avoid any
transfer of possession by Lessee. No relinquishment or transfer of possession of
the Aircraft, Airframe, any Engine or any Part on or after the Delivery Date
shall in any way release, discharge or otherwise limit or diminish any

-14-



--------------------------------------------------------------------------------



 



    of Lessee’s obligations to Lessor (it being agreed that notwithstanding any
such transfer or relinquishment of possession, Lessee shall continue to be
primarily liable and responsible for performance of all of its obligations under
each Operative Document), or constitute a waiver of Lessor’s rights or remedies
hereunder or affect the registration of the Aircraft or the interests of the
Financing Parties in the Aircraft or under the Operative Documents or Financing
Security Documents.       Lessor acknowledges that any consolidation or merger
of Lessee or conveyance, transfer or lease of all or substantially all of
Lessee’s assets otherwise permitted by the Operative Documents shall not be
prohibited by this Section 8. In addition, Lessor acknowledges that the
restrictions on assignment set forth in Section 14 shall not prohibit the
exercise by Lessee of its rights under this Section 8.   9.   INDEMNITIES   9.1
  General Indemnity       Subject only to the exceptions set forth in
Section 9.2, Lessee hereby assumes liability for and hereby agrees on demand to
indemnify and keep indemnified each Indemnified Party against, and agrees to
protect, save and keep harmless each Indemnified Party from (whether or not the
transactions contemplated in the Operative Documents are consummated), any and
all Expenses from time to time imposed on, incurred by or asserted against any
Indemnified Party in any way relating to or arising out of:

  (1)   The Aircraft, the Airframe, any Engine or engine installed on the
Aircraft, any Part, any Aircraft Documentation or any other thing delivered
under any Operative Document;     (2)   The acceptance, delivery, lease,
sublease, registration, deregistration, ownership, re-registration, possession,
repossession, presence, operation, location, condition, use or non-use, control,
management, airworthiness, overhaul, replacement, existence, insurance, storage,
preparation, installation, testing, manufacture, design, modification,
alteration, maintenance, repair, re-lease or sale or any other transfer or
disposition (in the case of each such re-lease, sale or other transfer or
disposition, after the occurrence of an Event of Default), return, transfer,
exportation, importation, abandonment or other disposition of, or the imposition
of any Lien (or the incurrence of any liability to refund or pay over any amount
as the result of any such Lien) on, the Aircraft, the Airframe, any Engine or
engine, any Part or any other thing delivered under any Operative Document
(whether on the ground or in the air) or any interest therein regardless of when
the same arises or whether it arises out of or is attributable to any act or
omission, neglect (actual, implied or imputed) or otherwise, of any Indemnified
Party; and     (3)   Any Operative Document, any of the transactions
contemplated thereby (other than pursuant to any financing arrangements) or the
enforcement of any of the terms thereof, including any breach or noncompliance
by Lessee of any provision of any Operative Document or the enforcement of this
Section 9, including any Expenses incurred, assumed or suffered by Lessor as a
consequence of Lessee’s failure to accept the Aircraft in accordance with the
Operative Documents.

-15-



--------------------------------------------------------------------------------



 



9.2   Exceptions to General Indemnity

    The indemnity provided for in Section 9.1 will not extend to any of the
following Expenses of a particular Indemnified Party (but without limiting any
rights of Lessor under Section 13):

  (1)   Expenses to the extent caused by the gross negligence or willful
misconduct of any Indemnified Party (other than willful misconduct imputed to
such person by reason of its interest in the Aircraft or any Operative
Document);     (2)   Taxes, it being agreed that Sections 9.3 and 9.6 and
Schedule 6 set forth the agreements of Lessor and Lessee in relation to Taxes;  
  (3)   Expenses to the extent attributable to acts of an Indemnified Party or
the Follow-On Operator, or events which occur after this Lease Agreement has
terminated or expired and Lessee has returned the Aircraft to Lessor in the
condition and manner required by this Lease Agreement (except in the case of an
Event of Loss, in which case no return of the Aircraft shall be required), and
which are not fairly attributable to acts, events or circumstances occurring
prior to such termination or expiration and, if applicable, such return;     (4)
  Expenses that Lessor has expressly agreed to pay under this Lease Agreement;  
  (5)   Expenses attributable to Lessor Liens;     (6)   Expenses to the extent
caused by a breach by such Indemnified Party of any covenant, or by the
inaccuracy or falsity of a representation or warranty made by such Indemnified
Party, in this Lease Agreement or the documents and agreements delivered by such
party to Lessee;     (7)   Expenses constituting amounts payable under any
documents related to the debt or equity financing or refinancing of the Aircraft
for the payment of principal, interest, break funding, make-whole fees or other
similar fees;     (8)   Expenses constituting amounts payable to any Financing
Party pursuant to any Financing Security Document (other than operational
indemnities of the type and within the scope of operational indemnities
contained in Section 9.1);     (9)   Expenses associated with the financing or
structuring of any entity directly or indirectly holding an interest in Lessor
(other than operational indemnities of the type and within the scope of
operational indemnities contained in Section 9.1);     (10)   Expenses
associated with claims attributable to the negotiation, execution and delivery
of the Operative Documents;     (11)   Expenses attributable to any Lien which
an Indemnified Party is required to remove pursuant to the terms of the
Operative Documents;     (12)   Expenses that are internal or external costs
related to the administration of normal course VAT compliance by Lessor or Owner
in Lessee Jurisdiction (e.g., for services provided KPMG in connection with such
VAT compliance);

-16-



--------------------------------------------------------------------------------



 



  (13)   Expenses to the extent attributable to events which occur prior to the
Delivery Date and not attributable to any act or omission by Lessee in breach of
the Operative Documents; and     (14)   Expenses directly or indirectly
attributable to satisfying the requirements of the Department of Trade and
Industry of Lessee Jurisdiction under the National Industrial Participation
Programme.

9.3   Taxes       Lessee’s tax indemnity and other related agreements are
contained in Schedule 6, which schedule is hereby incorporated in this
Section 9.3 by reference.

9.4   Currency Indemnity

  (1)   If any Indemnified Party or Tax Indemnitee receives an amount from
Lessee in respect of Lessee’s liability under any Operative Document, or if such
a liability is converted into a claim, proof, judgment or order, in a currency
other than the currency (the “contractual currency”) in which the amount is
expressed to be payable under any Operative Document, and if the amount received
by such Indemnified Party or Tax Indemnitee, when converted into the contractual
currency (at the market rate at which such Indemnified Party or Tax Indemnitee
is able on the relevant date to purchase the contractual currency in New York
or, at such Indemnified Party’s or Tax Indemnitee’s option, London with such
other currency), is less than the amount owed by Lessee in the contractual
currency, then Lessee shall on demand pay the amount of such deficit to such
Indemnified Party or Tax Indemnitee, in the contractual currency, along with any
costs or Taxes it shall have incurred or will incur in connection therewith.    
(2)   Lessee waives any right it may have in any jurisdiction to pay any amount
under any Operative Document in a currency other than that in which it is
expressed to be payable.

9.5   Scope, Survival, Etc.

  (1)   Lessee shall be obligated under this Section 9 and Schedule 6 as a
primary obligor irrespective of whether an Indemnified Party or Tax Indemnitee
shall also be indemnified, guaranteed or insured with respect to the same matter
under any of the Operative Documents or otherwise by any other Person, and such
Indemnified Party or Tax Indemnitee may proceed directly against Lessee under
this Section 9 and/or Schedule 6 without first resorting to any such other
rights of indemnification, guarantee or insurance and without declaring this
Lease Agreement to be in default or taking other action under any Operative
Document.     (2)   All indemnities provided for in this Section 9 (except as
provided in in Section 9.2(3)) and Schedule 6 (except as provided in
Section 2(3) of Schedule 6) shall survive and remain in full force and effect,
notwithstanding the expiration or termination of the Lease Term or of any
Operative Documents (other than as provided in Section 2 of Part II of
Schedule 3), the return of the Aircraft and the payment in full of all sums
payable under the Operative Documents.

-17-



--------------------------------------------------------------------------------



 



  (3)   Lessee acknowledges that the Indemnified Parties and Tax Indemnitees, or
any of them, may authorize Lessor, by notice in writing to Lessor and Lessee, to
make claims and demands under any indemnity under any Operative Document on
behalf of such Indemnified Parties and Tax Indemnitees, and Lessee shall be
obligated to make all payments pursuant to any such indemnity to Lessor, to the
extent claimed by Lessor on behalf of such Indemnified Parties and Tax
Indemnitees (it being understood that Lessee is entitled to, and shall,
conclusively rely upon the instructions of Lessor with respect to the payment of
amounts owing to any Indemnified Party or Tax Indemnitee under the indemnities);
provided that before any Indemnified Party or Tax Indemnitee authorizes Lessor
to make such claims or demands, such indemnified person must agree in writing to
be bound by Section 9.5 and 19.6 and Section 6 of Schedule 6.     (4)   Each
Indemnified Party and Tax Indemnitee will give prompt written notice to Lessee
of any liability of which such party has knowledge for which Lessee is, or may
be, liable under Section 9.1 or Schedule 6 provided that failure to give such
notice will not prejudice or otherwise affect any of the rights of the
Indemnified Parties or Tax Indemnitees under Section 9.1 or Schedule 6 except to
the extent Lessee’s rights to contest are prejudiced or any penalties or
interest is incurred as a result of such failure.     (5)   Lessee shall provide
the relevant Indemnified Party or Tax Indemnitee with such information not
within the control of such Person, as is in Lessee’s control or is reasonably
available to Lessee, which such Person may reasonably request and Lessee shall
otherwise cooperate with and consult with such Person so as to enable such
Person to defend any action, suit or proceeding brought against such Person for
which Lessee is responsible under this Section 9 or Schedule 6.     (6)  
Provided no Default shall have occurred and be continuing, Lessee shall,
following such cooperation and consultation, have the right to assume and
conduct, at its own expense, promptly and diligently, the defense of the
relevant Indemnified Party with respect to a claim under Section 9.1, provided
that the following shall have occurred (each to the satisfaction of Lessor):

  (a)   Lessee shall have consulted, and shall continue to consult, with Lessor
as to the appropriate defense and conduct thereof and shall only instruct and
retain counsel reasonably acceptable to Lessor;     (b)   Lessee shall have
confirmed in writing that any such amounts payable in relation to such claim, in
the event Lessee’s defense is unsuccessful, are covered by the terms of this
Section 9;     (c)   such defense shall not adversely affect the ability of the
Insured Parties to claim under any Insurances;     (d)   Lessor shall be
entitled, upon consultation with and prior written notice to Lessee, to
terminate Lessee’s participation in the defense of any claim where an act, delay
or omission of Lessee, or the conduct of such defense by Lessee, indicates (in
any case, in the reasonable view of Lessor) that the interests of any
Indemnified Party may be materially adversely prejudiced by Lessee’s continued
defense of such claim;

-18-



--------------------------------------------------------------------------------



 



  (e)   such defense or any related proceedings do not involve any material risk
of the sale, forfeiture or seizure of, or the creation of a material Lien on,
the Aircraft; and     (f)   Lessee shall not enter into a settlement or other
compromise on Lessor’s behalf with respect to any Expense without the relevant
Indemnified Party’s prior written consent.

      The relevant Indemnified Party may participate at its own expense and with
its own counsel in any judicial proceeding controlled by Lessee pursuant to this
Section 9.5(6).

9.6   Indemnities Payable on an After-Tax Basis       Lessee agrees that, with
respect to any payment or indemnity to an Indemnified Party or Tax Indemnitee
under this Section 9 or Schedule 6, Lessee’s payment or indemnity obligations
shall be increased by an amount, if any, which after taking into account any Tax
benefits generated by such payment or liability and actually utilized by such
Tax Indemnitee currently in reducing its liability for Taxes shall be necessary
to hold such Indemnified Party or Tax Indemnitee harmless from all Taxes
required to be paid by such Indemnified Party or Tax Indemnitee in respect of
the receipt or accrual of such payment or indemnity (including any payment by
such Indemnified Party or Tax Indemnitee of any Taxes in respect to any
indemnity payments received or receivable (including any indemnity payments
received by a Person other than an Indemnified Party but treated as taxable in
the hands of such Indemnified Party) under this Section 9 or Schedule 6).

10.   RISK OF LOSS, DESTRUCTION AND REQUISITION, ETC.

10.1   Risk of Loss       Throughout the Lease Term and until the Return, Lessee
shall bear all risk of loss, damage, theft or destruction of, or any other Event
of Loss with respect to, the Aircraft, the Airframe, each Engine and each Part
and the following provision of this Section 10 shall apply during such period
(but not before).

10.2   Notice of Damage or Event of Loss

  (1)   Lessee shall notify (with then available details) Lessor promptly (and
in any case within five Business Days) of any loss or damage (whether or not
constituting an Event of Loss) of or to the Aircraft, the Airframe or any Engine
for which the cost of correction or repairs may exceed the Damage Notice
Threshold and, if not constituting an Event of Loss, shall provide Lessor
promptly with a proposal for carrying out the correction or repair, which repair
shall minimize any diminution in marketability or residual value of the Aircraft
resulting from such loss or damage. Lessee and Lessor agree that if any dispute
arises about the scope or nature of such correction or repair, they shall
consult with Airframe Manufacturer, Engine Manufacturer or other relevant
manufacturer, as appropriate, and Lessee and Lessor agree to accept as
conclusive, and be bound by, such manufacturer’s directions or recommendations
as to the manner in which to carry out such correction or repair.

-19-



--------------------------------------------------------------------------------



 



  (2)   Upon the occurrence of (a) an event or circumstance which may (given the
passage of time or otherwise) result in an Event of Loss of the Aircraft or any
Engine, Lessee shall promptly notify Lessor of such event or circumstance and of
the steps being taken (or proposed to be taken) with respect thereto and (b) an
Event of Loss with respect to the Aircraft or any Engine, Lessee shall forthwith
(and in any case within two Business Days after such occurrence) give Lessor
written notice of such Event of Loss and Lessee shall take all reasonable steps
in order to preserve the Aircraft or Engine, as applicable, including the
Aircraft Documentation, for purposes of investigation.

10.3   Event of Loss With Respect to the Aircraft

  (1)   By the earlier of (a) 180 days after the occurrence of an Event of Loss
with respect to the Aircraft or (b) the date on which the applicable insurance
or requisition proceeds are paid, Lessee shall pay or cause to be paid to Lessor
the Stipulated Loss Value after taking into account any amounts already paid
against Lessee’s obligation to pay the Stipulated Loss Value, unless (i) an
amount equal to the Stipulated Loss Value was actually received by Lessor from
the insurers or, in the case of a requisition, from the relevant Government
Entity and (ii) Lessor was able, under applicable Law, to apply such amount
against Lessee’s obligation to pay the Stipulated Loss Value.     (2)   Until
the date on which the Stipulated Loss Value is paid in full, Lessee shall
continue to pay all Rent—Periodic as scheduled and shall continue to perform all
of its other obligations under the Operative Documents, except to the extent
rendered impossible by the occurrence of such Event of Loss or rendered, in the
reasonable opinion of Lessor, unnecessary. If the Stipulated Loss Value is paid
in full on a date other than a Rent Payment Date, Lessor shall, so long as all
other Secured Obligations then due and owing have been paid in full, refund or
cause to be refunded to Lessee any paid but unaccrued Rent—Periodic.     (3)  
Upon receipt by Lessor of the full amount of the Stipulated Loss Value pursuant
to this Section 10.3, and if all Secured Obligations then due and owing have
been paid or performed, then Lessor shall, (a) upon the joint written request of
Lessee and each relevant insurance underwriter, convey or cause to be conveyed
to the Person designated in such request title to the Aircraft (including the
Engines and all Parts) without recourse or warranty (except as to absence of all
rights of Owner and Lessor and all Lessor Liens) and subject to the disclaimer
set forth in Section 4 of Part II of Schedule 3 and (b) return to Lessee (i) the
Security Deposit or Letter of Credit, as applicable, and any Letter of Credit
provided in lieu of paying Reserves in respect of life-limited Parts for each
Engine and (ii) an amount equal to the then notional account balance of the
Reserves and (c) any insurance proceeds from the Insurances required under this
Section 11 paid to Lessor in excess of the Stipulated Loss Value due under
clause (1) of this Section 10.3. Upon request by Lessee and assuming no
Payment/Bankruptcy Default has occurred and is continuing, Lessor and Lessee
shall discuss using a netting mechanism in respect of the payment of the amounts
due to Lessee under this clause (3) and the payment of the Stipulated Loss Value
due to Lessor under clause (1) of this Section 10.3.

10.4   Event of Loss With Respect to an Engine       If an Event of Loss occurs
with respect to an Engine, under circumstances not constituting an Event of Loss
with respect to the Aircraft, then:

-20-



--------------------------------------------------------------------------------



 



  (1)   Lessee shall promptly and, in any event, within 18 months after the
occurrence of such Event of Loss (or, if earlier, the date of expiration or
termination of the Lease Term), convey or cause to be conveyed to Owner with
full title guarantee, as replacement for the Engine with respect to which such
Event of Loss occurred, title to a Replacement Engine, free and clear of all
Liens (other than Permitted Liens), provided that if Lessee has not so conveyed
or caused to be so conveyed to Owner a Replacement Engine with six months after
the occurrence of such Event of Loss, then Lessee shall pay, or cause the
relevant insurers to pay or provide a letter of credit (substantially in the
form attached to this Lease Agreement, mutatis mutandis) for, the replacement
value of the Engine to Lessor, which amount or letter of credit shall deemed a
part of the Security Deposit and which amount or letter of credit shall be
returned to Lessee once Lessee has so conveyed or caused to be so conveyed to
Owner a Replacement Engine (or otherwise when the Security Deposit is required
to be returned under the Lease), provided further that in the event that Lessee
satisfies the preceding proviso, Lessor agrees that in the event Lessor receives
any insurance proceeds with respect to such Engine Event of Loss, such proceeds
shall be paid over to Lessee.     (2)   Prior to or at the time of any
conveyance of a Replacement Engine, Lessee shall comply with each of the
following requirements:

  (a)   Furnish Owner with a full warranty bill of sale, in form and substance
reasonably satisfactory to Owner, conveying legal and beneficial title to Owner
of such Replacement Engine, free of Liens (other than Permitted Liens), execute
a supplement subjecting such Replacement Engine to this Lease Agreement and
furnish such evidence and opinions relating to the transfer of title to such
Replacement Engine and the effectiveness of such supplement as Owner or Lessor
shall request.     (b)   File such instruments as are necessary or advisable in
Owner’s or Lessor’s reasonable opinion to establish and protect the interests of
Owner, Lessor and each Financing Party in any such Replacement Engine (whether
under the Cape Town Agreements or otherwise).     (c)   Assign to Owner the
benefit of all manufacturers’ and vendors’ warranties with respect to such
Replacement Engine, if any.

  (3)   Upon compliance by Lessee with the requirements of this Section 10.4,
Lessor shall, upon the joint written request of Lessee and each insurer which
contributed to the payment of any insurance proceeds with respect to the lost
Engine, convey or cause to be conveyed to the Person designated in such request
title to such Engine without recourse or warranty (except as to absence of all
rights of Owner and Lessor and all Lessor Liens) and subject to the disclaimer
set forth in Section 4 of Part II of Schedule 3, and such Engine shall thereupon
cease to be an Engine leased hereunder and, for all purposes of the Operative
Documents, the conveyed Replacement Engine shall be deemed part of the property
leased hereunder, and shall be deemed an “Engine.”     (4)   No Event of Loss
with respect to an Engine shall result in any reduction in or abatement of Rent.

-21-



--------------------------------------------------------------------------------



 



  (5)   Forthwith upon title to a Replacement Engine passing to Owner pursuant
to this Section 10.4, Lessor and Lessee shall reasonably determine whether the
life-limited Part Reserves then held by Lessor (in cash or in the form of a
letter of credit) for the Engine replaced are at an appropriate level (based
primarily on Engine Manufacturer’s list price for such parts), and within
14 days of such agreement (a) where the Reserves are held in cash, Lessor shall
refund to Lessee any agreed excess or Lessee shall pay Lessor any agreed
deficiency and (b) where the Reserves are held in the form of a letter of
credit, Lessor shall agree an adjustment to the stated amount of such Letter of
credit and Lessee shall arrange for an amendment to such letter of credit to
reflect such new stated amount.

    Other than as provided in this Section 10.4 and Section 1.5(7) of Schedule 2
and Section 1.1 of Part II of Schedule 4, Lessee shall not have the right to
substitute any engine for an Engine.

11.   INSURANCE

11.1   Scope of Insurances       At all times during the Lease Term, and until
the Aircraft is returned to Lessor in the condition and manner required by each
Operative Document, Lessee shall maintain or cause to be maintained with respect
to the Aircraft, at its own expense, the following described insurances with
reputable insurers in the international aviation market:

11.1.1   Liability Coverage       Aviation legal liability and comprehensive
general liability, including products, bodily injury (including passengers),
property damage, personal injury, cargo, mail, baggage liability insurance
(including War and Allied Risks), for a combined single limit of not less than
the Stipulated Liability Coverage.

11.1.2   Hull and Spares Coverage       Hull all-risk ground and flight aircraft
hull insurance covering the Aircraft, and all-risk spares insurance covering
Engines and Parts while not treated as part of Aircraft for insurance purposes
(including while in transit), (1) for an agreed value not less than the
Stipulated Loss Value in respect of all-risk hull insurance and (2) for the full
replacement value in respect of spares insurance.

11.1.3   War Hull and Spares Coverage       War-risk, hijacking and allied
perils insurance, on form LSW555D or such other comparable form as is standard
cover provided by the aviation insurance market, covering each of the perils
specified in paragraphs (a) and (c) through (g), inclusive, of AVN.48B,
including requisition by the government of registry of the Aircraft, in an
amount at least equal to (1) the Stipulated Loss Value, in respect of hull
coverage (and with an overall policy limit, any one loss and in all during the
policy period, in an amount reasonably satisfactory to Lessor from time to time)
and (2) full replacement value in respect of spares coverage.

-22-



--------------------------------------------------------------------------------



 



11.1.4   General Requirements       The insurances required under
Sections 11.1.1 through 11.1.3 shall (1) apply worldwide, subject to standard
insurance market geographical limits, provided that such geographical limits do
not exclude any area where the Aircraft is operated and that overflying of such
excluded areas is covered, (2) be of the type and covering the same risks
usually carried by comparable international airlines operating similar aircraft
and engines on similar routes, and, in any case, covering risks of the kind
customarily insured against by such air carriers with respect to aircraft
operating on such routes, and shall be reasonably satisfactory in form and
substance to Lessor, (3) be placed with insurers in the London markets (and if
placed through brokers, through brokers) of recognized reputation,
responsibility and substantial financial capacity, specializing in and normally
participating in aviation insurance markets and otherwise satisfactory to
Lessor, (4) in the case of hull and spares coverage, provide for deductibles
(except in connection with a total loss) in such amounts as are customary with
respect to aircraft and engines of the same type and used in the same manner as
the Aircraft or Engines, as the case may be, by other similar air carriers, but
in no event in an amount greater than the Stipulated Deductible Amount per
aircraft or engine per occurrence and in no event shall any other form of self
insurance be permitted with respect to the risks covered by any insurance
required under this Section 11, and (5) otherwise comply with the requirements
set forth in, and be consistent with the issuance of a valid Certificate of
Insurance in the form of Exhibit B. For the avoidance of doubt, it is a specific
requirement of this Lease Agreement that the insurances comply and be consistent
with the provisions set out herein and in the form of Certificate of Insurance
attached as Exhibit B.

11.2   Application of Proceeds of Hull Insurance

11.2.1   Aircraft Event of Loss       All proceeds of hull and hull war
insurance up to the Stipulated Loss Value maintained in compliance with this
Section 11 and received by Lessor as the result of the occurrence of an Event of
Loss with respect to the Aircraft shall be paid in accordance this Lease
Agreement and with Exhibit B.

11.2.2   Damage Not Constituting an Aircraft Event of Loss       All proceeds of
casualty insurance maintained in compliance with this Section 11 and received
with respect to damage to or loss of any part of the Aircraft (including an
Engine) in circumstances not constituting an Event of Loss with respect to the
Aircraft shall be paid in accordance with this Lease Agreement and Exhibit B.

11.3   Liability Insurance       After the last day of the Lease Term, provided
such insurance is available to Lessee at no additional cost or at de minimis
additional cost (or Lessor agrees to pay such additional cost), Lessee shall
purchase and maintain, or cause to be purchased and maintained, at its own
expense, liability insurance of the types (or the equivalent, which may include
products liability cover) and in the amounts required under Section 11.1.1 and
each Insured Party shall be named as an additional insured thereunder, for a
period ending two years from the last day of the Lease Term, or until the next
heavy check following the date of the Return of the Aircraft. This obligation
shall survive and remain in full force and effect, notwithstanding the
expiration or termination of the Lease Term or of any Operative Documents.

-23-



--------------------------------------------------------------------------------



 



11.4   Reports, Etc.       Lessee shall furnish, or cause to be furnished, to
Lessor on or before the Delivery Date and not later than the renewal date of any
insurance, and otherwise upon reasonable request a Certificate of Insurance
substantially in the form of Exhibit B and a broker’s letter in the form of
Exhibit C.

11.5   Special Undertakings

  (1)   Lessee shall comply with the terms and conditions of each policy of the
insurances required by this Section 11 and shall not do, consent or agree to, or
permit, any act or omission which (a) invalidates or may invalidate such
insurances, (b) renders or may render void, voidable, unenforceable or otherwise
not in full force in effect the whole or any part of any such insurances or
(c) brings any particular liability within the scope of an exclusion or
exception to such insurances.     (2)   Lessee will:

  (a)   ensure that all legal requirements as to insurance of the Aircraft, any
Engine or any Part which may from time to time be imposed by the Laws of the
State of Registration or any state to, from or over which the Aircraft may be
flown, in so far as they affect or concern the operation of the Aircraft, are
complied with and, in particular, those requirements compliance with which is
necessary to ensure that (i) the Aircraft is not in danger of detention or
forfeiture, (ii) the Insurances remain valid and in full force and effect and
(iii) the interests of the Indemnified Parties in the Insurances and the
Aircraft, any Engine or any Part are not thereby prejudiced; and     (b)   not
use, cause or permit the Aircraft, any Engine or any Part to be used for any
purpose or in any manner not covered by the Insurances or outside any
geographical limit imposed by the Insurances.

  (3)   If at any time Lessee fails to maintain insurance in compliance with
this Section 11, Lessor shall be entitled but not bound to do any of the
following, without prejudice to any other rights which it may have under this
Lease Agreement or any other Operative Document by reason of such failure,
(a) to pay any premiums due or effect or maintain such insurance or otherwise
remedy such failure in such manner as Lessor considers appropriate, and Lessee
shall upon demand reimburse Lessor in full for any amount so expended together
with interest at the Past Due Rate, from the date of expenditure by Lessor to
the date of reimbursement by Lessee, and/or (b) at any time while such failure
is continuing, require the Aircraft to remain at any airport or proceed to and
remain at any airport designated by Lessor until such failure is remedied to
Lessor’s satisfaction.

11.6   Change of Circumstance and Industry Practice       In the event that
there is a material change in the generally accepted industry-wide practice with
regard to the insurance of similar aircraft or any material change with respect
to the insurance of similar aircraft based or operated in any jurisdiction in
which the Aircraft may then be based or operated (whether relating to all or any
of the types of insurance required to be effected under this Section 11), such
that Lessor, on the basis of advice received from an independent insurance
advisor of international reputation, shall be of the reasonable opinion that the
insurance required

-24-



--------------------------------------------------------------------------------



 



    pursuant to this Section 11 is insufficient to protect the respective
interests of Lessor and/or any other Insured Parties, the insurance requirements
set forth in this Section 11 shall, following consultation with Lessee and its
insurance advisors, be amended so as to include such additional or varied
requirements as Lessor (upon the advice of such independent insurance advisor)
may reasonably consider appropriate.

11.7   Additional Insurance       Lessee acknowledges that each of Lessor and
Owner has an insurable interest in the Aircraft. Each of Lessor and Owner shall
have the right to obtain insurance in its own name and at its own expense with
respect to such insurable interest to the extent that obtaining such insurance
does not have the effect of raising the cost of the Insurances required
hereunder. Lessee shall render each of Lessor and Owner all reasonable
assistance requested by it in order that it may adequately protect such
insurable interest. Lessee agrees that the maximum amounts payable to it or to
others for its account or to be applied in discharge of its obligations by any
underwriter or carrier of insurance maintained by Lessee upon the occurrence of
an Event of Loss with respect to the Aircraft shall be limited to the Stipulated
Loss Value unless the maintenance of any such insurance in an amount in excess
of such Stipulated Loss Value does not prejudice Lessor’s or Owner’s interests
under the insurances otherwise required by this Section 11 or prevent Lessor or
Owner from obtaining such insurances as it requires. At Lessor’s request, Lessee
shall have Lessee’s policies for the Aircraft amended so as to cover, in
addition to the insurance required under this Section 11, Lessor’s or Owner’s
insurable interest therein, provided that the agreement and cooperation of the
primary insurer has been obtained and that Lessor, in such case, reimburses
Lessee in the amount of the additional premium required to provide such
additional coverage.

12.   EVENTS OF DEFAULT       A fundamental term and condition of this Lease
Agreement is that none of the following events shall occur and that the
occurrence of any of the following events shall constitute a repudiatory breach
of this Lease Agreement (but not a termination) and an “Event of Default”
(whether any such event shall be voluntary or involuntary or come about or be
effected by operation of Law or pursuant to or in compliance with any judgment,
decree or order of any court or any order, rule or regulation of any Government
Entity):

12.1   Payments

  (1)   Lessee shall have failed to make any periodic or scheduled payment in
accordance with any Operative Document (including any payment of Rent—Periodic,
Reserves, Return Compensation Payments or Stipulated Loss Value) within three
Business Days after the date the same shall have become due; or     (2)   Lessee
shall have failed to make any other payment in accordance with the Operative
Documents when the same shall have become due and such failure shall continue
for seven Business Days after Lessee’s receipt of written demand therefor by the
party entitled thereto; or

-25-



--------------------------------------------------------------------------------



 



12.2   Covenants; Representations and Warranties

  (1)   Lessee shall have failed to carry and maintain any insurance required to
be maintained under Section 11 (or a notice of cancellation in relation to such
insurance is issued), the Aircraft shall be operated in contravention of the
requirements of the conditions of any such insurance, or Lessee shall breach any
warranty or condition of any such insurance that would invalidate in whole or
material part or result in the cancellation of such insurance; or     (2)  
Lessee shall have failed to accept delivery of the Aircraft when obliged to do
so under Section 2 or have otherwise failed to perform its obligations under the
Operative Documents with the effect that the delivery of the Aircraft is
delayed, provided that Lessee and Lessor shall work together to coordinate the
delivery scheduling to the extent of any flexibility permitted by the Airframe
Manufacturer Purchase Agreement (for the avoidance of doubt, this
Section 12.2(2) shall have no force or effect after the Delivery Date); or    
(3)   Lessee shall have failed to return the Aircraft at the end of the Lease
Term as and in the condition required by Schedule 4, except as provided in
Exhibit G; or     (4)   Lessee suspends or ceases or threatens to suspend or
cease to carry on all or a substantial part of its business or operations; or  
  (5)   Lessee disposes or threatens to dispose of all or a substantial part of
its assets, whether by one or a series of transactions, related or not, except
as permitted in Section 6.2.4; or     (6)   Lessee shall have failed in any
material respect to comply with, observe or perform, or shall fail to cause to
be complied with, observed and performed, any of its covenants, agreements or
obligations under any Operative Document (except as set forth in clause (2) or
(3) above) and, except to the extent provided above in this Section 12, if such
failure is capable of remedy, such failure shall continue for 30 days (five days
in the case of Sections 4, 6.2.2, 6.2.5, 8 and 14.2 of the Lease Agreement)
after the earlier of written notice thereof to Lessee; or     (7)   Any
representation or warranty made by Lessee in any Operative Document shall have
proven to have been incorrect, inaccurate or untrue in any material respect as
of the time made or repeated and, only if the same is capable of cure, such
incorrectness, inaccuracy or untruth shall have (a) continued for a period of
30 days after written notice thereof to Lessee and (b) is material at the end of
such period; or     (8)   During the Lease Term Eurocontrol (or any authority on
its behalf), the relevant body of the European Union (or any authority on its
behalf) responsible for charges relating to the European Union Emission Trading
Scheme or any other authority notifies Lessor that there are material
navigation, landing, airport, emission or similar charges due from Lessee, and
such material charges remain outstanding for a period of 30 days from the date
of such notice, provided that (1) no Event of Default shall arise under this
Section 12.2(8) for so long as such charges are being contested in good faith
and by appropriate proceedings, an adequate bond has been provided and such
proceedings do not involve any material danger of the detention, interference
with use or operation or sale, forfeiture or loss of the Aircraft; and (2) such
30-day period shall not apply if there

-26-



--------------------------------------------------------------------------------



 



      is any material risk of detention, interference with use or operation or
sale, forfeiture or loss of the Aircraft; or

12.3   Voluntary Bankruptcy, Etc.       Lessee shall have (1) commenced any
proceeding or filed any petition seeking relief under any applicable bankruptcy,
insolvency, liquidation, administration, receivership or other similar Law,
including in terms of the Insolvency Act 1936 or any business rescue
proceedings, (2) consented to or acquiesced in the institution of, or failed to
contravene in a timely and appropriate manner, any such proceeding or the filing
of any such petition, (3) applied for or consented to the appointment of a
conciliator, receiver, trustee, custodian, administrator, sequestrator or
similar official for itself or for substantially all of its property or assets,
(4) filed an answer admitting the material allegations of a petition filed
against it in any such proceeding, (5) proposed or entered into any composition
or other arrangement, or made a general assignment, for the benefit of creditors
or declared a moratorium on the payment of indebtedness, (6) become insolvent or
suspended payments on, become unable to, admitted in writing its inability to or
failed generally to pay, substantially all of its debts as they become due, or
(7) sought its own liquidation, reorganization, dissolution, administration or
winding up; or   12.4   Involuntary Bankruptcy, Etc.       A proceeding shall
have been commenced or a petition shall have been filed, in either case, without
the consent or application of Lessee, seeking (1) relief in respect of Lessee or
of substantially all of its property or assets under any applicable bankruptcy,
insolvency, liquidation, administration, receivership or similar Law, including
in terms of the Insolvency Act 1936 or any business rescue proceedings, (2) the
appointment of a conciliator, receiver, trustee, custodian, administrator,
sequestrator or similar official for Lessee or for substantially all of its
property or assets, or (3) the liquidation, reorganization, dissolution,
administration or winding up of Lessee; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be issued and shall not immediately be stayed; or   12.5
  Existence, Validity, Etc.

    (1) It is or becomes unlawful for Lessee to perform any of its obligations
under any Operative Document to which it is a party, or (2) any Operative
Document to which it is a party is or becomes wholly or partly illegal, invalid
or unenforceable or (3) the existence, validity, enforceability or priority of
the rights of Owner or Lessor of the Aircraft or under any Operative Document or
otherwise, are or become illegal, invalid or unenforceable or are challenged by
Lessee or any other Person claiming by or through Lessee, or (4) the existence,
validity, enforceability or priority of the rights of the Financing Parties
under the Financing Security Documents are challenged by Lessee or any other
Person claiming by or through Lessee, other than, in the cases of each of
clauses (1) through (4) of this Section 12.5, as provided in the legal opinions
provided to Lessor under Schedule 7 ; or

12.6   Indebtedness or Lease Default

  (1)   Lessee shall have failed to pay any amount in respect of any
Indebtedness, when and howsoever due, or Lessee shall breach any other provision
contained in any agreement or instrument relating to any indebtedness, and
(a) such failure to pay or such breach shall continue after the applicable grace
period, if any, specified in the agreement or

-27-



--------------------------------------------------------------------------------



 



      instrument relating to such indebtedness, (b) the maturity of such
indebtedness has been accelerated and (c) the aggregate outstanding amount of
all indebtedness under any such agreements or instruments which has been
accelerated exceeds, in the aggregate, US$20,000,000 (or the equivalent
thereof); or

  (2)   Lessee shall breach any provision of any aircraft lease agreement (other
than an Other Lease Agreement), and such breach shall continue after the
applicable grace period, if any, specified in such agreement, if, as a result of
such breach, the relevant lessor has terminated the leasing of the relevant
aircraft and attempted to repossess such aircraft on an involuntary basis; or  
  (3)   any “Event of Default” shall have occurred and be continuing under any
Other Lease Agreement; or

12.7   Judgments       One or more judgments are rendered against Lessee that
either (1) impose on it an obligation for the payment of money in excess of
US$20,000,000 (or the equivalent thereof) in the aggregate or (2) grant to any
Person equitable relief of any nature that would, if enforced, be reasonably
expected to have a Material Adverse Effect and, in the case of any such
judgments, the same shall remain undischarged for a period of 10 days or more,
during which time execution of such judgment or judgments shall not be
effectively stayed nor adequate bonding fully covering such judgment or
judgments exist; or

12.8   Adverse Change       A Material Adverse Effect shall occur; or   12.9  
Change in Ownership       Any single Person or group of Persons acquire control,
directly or indirectly, of Lessee without the Lessor’s prior written consent.

13.   REMEDIES   13.1   Event of Default       Upon the occurrence of any Event
of Default and so long as the same shall be continuing, Lessor shall have the
right to, in each case exercisable in Lessor’s sole discretion, (1) accept such
Event of Default as a repudiation of this Lease Agreement and terminate the
Lease Term and/or terminate this Lease Agreement and each other Operative
Document and (2) whether or not Lessor exercises its rights under clause (1), do
all or any of the following, at its option and in its sole discretion whereupon
all rights of Lessee under this Lease Agreement and the Operative Documents
shall cease forthwith (but without prejudice to the continuing obligations of
Lessee thereunder), in addition to such other rights and remedies which Lessor
may have under Law:

13.1.1   Retake Possession       Upon the written demand of Lessor and at
Lessee’s expense, cause Lessee to return promptly, and Lessee shall return
promptly, the Aircraft and any part thereof (including the Aircraft

-28-



--------------------------------------------------------------------------------



 



    Documentation) as Lessor may so demand to Lessor or its order in the manner
and condition required by, and otherwise in accordance with all the provisions
of, this Lease Agreement as if such were being returned at the expiration of the
Lease Term, or Lessor at its option, may enter upon the premises where the
Aircraft or any part thereof is located and take immediate possession of and
remove the same by summary proceedings or otherwise, and Lessee waives any right
it may have under Law to a hearing prior to repossession of the Aircraft or any
part thereof (and/or, at Lessor’s option, store the same at Lessee’s premises
until disposal thereof by Lessor), all without liability accruing to Lessor for
or by reason of such entry or taking of possession or removing whether for the
restoration of damage to property caused by such action or otherwise, and Lessor
is hereby irrevocably by way of security for Lessee’s obligations under this
Lease Agreement appointed attorney for Lessee in causing the redelivery and will
have all the powers and authorizations necessary for taking that action.

13.1.2   Termination or Enforcement       Terminate this Lease Agreement and any
other Operative Document, terminate the leasing of the Aircraft hereunder by
Lessee (whereupon all of Lessee’s rights in relation to the Aircraft shall cease
forthwith) and/or exercise any other right or remedy which may be available to
it under Law or proceed by appropriate court action to enforce the terms hereof
and/or exercise any other power, right or remedy which may be available to
Lessor hereunder or under Law. Without limiting the generality of the foregoing
Lessor shall have the right:

  (1)   to require Lessee to move the Aircraft to a location designated by
Lessor and cease operating the Aircraft except as expressly authorized or
directed by Lessor (and, to the extent not inconsistent therewith, with Lessee
to comply with all of its obligations hereunder and under each other Operative
Document);     (2)   to require Lessee, and Lessee will, at request of Lessor,
take all steps necessary to effect (if applicable) deregistration of the
Aircraft and its export from the country where the Aircraft is for the time
being situated and the Lessee Jurisdiction and any other steps necessary to
enable the Aircraft to be redelivered to Lessor in accordance with this Lease
Agreement;     (2)   to require Lessee and Lessee will, at request of Lessor and
at Lessee’s expense, take all steps necessary to ensure all rights under any
warranty from any manufacturer, vendor, sub-contractor or supplier with respect
to the Aircraft are assigned, including the obtaining of any such party’s
consent to such assignment, to Owner and/or Lessor to the extent such warranties
have not expired otherwise than through the assignment itself; and     (3)  
without need of any consent, authorization or action of Lessee, to cause the
Aircraft to be deregistered by the Aviation Authority, and to be made ready for
export and to be exported out of the country where the Aircraft is for the time
being situated and the Lessee Jurisdiction, and to cause all rights of Lessee in
respect of the Aircraft and this Lease Agreement and each other Operative
Document under or in connection with or resulting from the registration of the
Aircraft or the recordation of the Operative Documents with the Aviation
Authority or otherwise, to be terminated and extinguished. In furtherance of the
foregoing, Lessor shall be entitled and empowered to act in the name and in the
place of Lessee as may be necessary or desirable, in Lessor’s sole discretion,
including with respect to the execution of documents and instruments, to effect
such deregistration, derecordation, exportation, termination and extinguishment.

-29-



--------------------------------------------------------------------------------



 



      Lessee hereby irrevocably and by way of security for its obligations under
this Lease Agreement appoints Lessor as its attorney to execute and deliver any
documentation and to do any act or thing required in connection with the
foregoing.     (4)   to refuse to perform an obligation, or take any other
action required, under any Operative Document, and such refusal shall not alter
or reduce Lessee’s obligations under the Operative Documents.

13.1.3   Application of Funds, Etc.

  (1)   Without limiting any other provision of this Lease Agreement or of any
other Operative Document, Lessor shall have the right to continue to hold any
amounts (including the Security Deposit) received or held in respect of any
Secured Obligations, and to withhold or set off against all amounts otherwise
payable to Lessee hereunder or under any other Operative Document, and to use
and apply in whole or in part any or all of such amounts, withholdings and
setoffs to and against the Secured Obligations (in whatever order and according
to whatever priority Lessor may choose), and any such use, application or setoff
shall be absolute, final and irrevocable.     (2)   If any sum paid or recovered
in respect of the liabilities of Lessee under this Lease Agreement or any other
Operative Document is less than the amount then due, Lessor may apply that sum
to amounts due from Lessee under this Lease Agreement or any other Operative
Document in such proportions and order and generally in such manner as Lessor
may determine.     (3)   Lessor may set off any Secured Obligation against any
obligation owed by Lessor (or an Affiliate of Lessor) to Lessee, regardless of
the place of payment or currency. If the obligations are in different
currencies, Lessor may convert either obligation at the market rate of exchange
available in London or, at its option, New York, for the purpose of the set-off.
Amounts which would otherwise be due to Lessee from Lessor will fall due only if
and when Lessee has paid all Secured Obligations, except only to the extent
Lessor otherwise agrees or sets off such amounts against payments owing to it
pursuant to the foregoing provisions of this clause (3).     (4)  
Notwithstanding the above, Lessor confirms its obligations under Section 4 with
respect to the return of the Security Deposit and any Letter of Credit.

13.1.4   Damages       In addition to (but not in duplication of) Lessor’s
rights under Section 9.1, recover from Lessee, and Lessee shall on demand
indemnify Lessor and/or Owner for, all damages (other than consequential damages
except to the extent set forth in clause (2) below) suffered by Lessor and/or
Owner in connection with such Event of Default or the exercise of Lessor’s
and/or Owner’s remedies with respect to such Event of Default, including each of
the following:

  (1)   All accrued and unpaid Rent—Periodic payable hereunder in respect of any
period prior to Return of the Aircraft to Lessor in the condition and otherwise
in the manner required under this Lease Agreement.

-30-



--------------------------------------------------------------------------------



 



  (2)   All Expenses incurred by Owner and/or Lessor and/or each Participant in
connection with such Event of Default or the exercise of Lessor’s and/or Owner’s
remedies with respect to such Event of Default, including (a) all reasonable
costs and expenses incurred in connection with recovering possession,
deregistration, exportation of the Airframe or any Engine and/or all reasonable
costs and expenses in placing such Airframe or Engine in the configuration,
condition and repair required by Schedule 4 and the other provisions of this
Lease Agreement and all lost Rent—Periodic payments during such recovery and
reconditioning, and in addition (to the extent not duplicative of any reasonable
costs and expenses incurred to place such Aircraft in the configuration,
condition and repair required by Schedule 4) all unpaid Reserves and Return
Compensation Payments, and (b) all damages incurred by Lessor and/or Owner in
connection with such Event of Default, including all losses suffered by Lessor
and/or Owner because of its inability to place the Aircraft on lease with
another lessee on terms as favorable to it as this Lease Agreement or because
whatever use, if any, to which Lessor and/or Owner is able to put the Aircraft
upon its return to Lessor, or the amount received by Lessor and/or Owner upon a
sale or other disposal of the Aircraft, is not as profitable to Lessor and/or
Owner as leasing the Aircraft for the remainder of the scheduled Lease Term in
accordance with the terms of this Lease Agreement would have been, including in
each case, amounts corresponding to the payments of Rent—Periodic which would
have been due from the Return of the Aircraft to Lessor until the Aircraft is
placed on lease or otherwise disposed of by Lessor and/or Owner, provided that
in the case where the only Event of Default is a Event of Default under
Section 12.2(3) then Lessor’s damages under this clause (b) shall be capped at
an amount equal to 15 months of Fair Market Rent.     (3)   Any break funding
cost which is incurred in repaying funds raised to finance the Aircraft or in
unwinding any interest rate swap or forward interest rate agreement.

    Lessor will use commercially reasonable endeavors to mitigate any such
amounts for which Lessee is responsible under clause (2)(b) above, but Lessor
shall not be obliged to consult with Lessee concerning any proposed course of
action or to notify Lessee in advance of the taking of any particular action.
Lessor shall provide a statement, with reasonable details, of any amount claimed
under this Section 13.1.4.       For the avoidance of doubt and without limiting
Lessor’s other rights under this Section 13 or under Section 9, in connection
with the occurrence of any Event of Default, Lessor shall have the right to
demand, and Lessee shall on demand pay to Lessor, damages to equal all Expenses
incurred by Owner and/or Lessor in connection with such Event of Default.      
For the purposes of this Section 13.1.4, “Fair Market Rental” shall mean the
monthly rental (excluding reserves) contained in any lease to a Follow-On
Operator, provided that if no such lease exists “Fair Market Rental” shall be
the monthly rental value (excluding reserves) which would be obtained for the
Aircraft in an arm’s-length transaction between an informed and willing lessee
under no compulsion to lease and an informed and willing lessor in possession
under no compulsion to lease and assuming that the condition of the Aircraft was
in compliance with the terms of the Operative Documents (including being in the
Return Condition), which value shall be determined by mutual agreement of Lessor
and Lessee within five Business Days of request by either Lessor or Lessee. In
the absence of mutual written agreement within such period, each of Lessor and
Lessee shall appoint within five Business Days an internationally recognized
firm of independent aircraft appraisers to determine and agree the Fair Market
Rental. If either Lessor or Lessee fails to appoint such an appraisal firm
within such period, the Fair

-31-



--------------------------------------------------------------------------------



 



    Market Rental Value shall be determined by the one appointed appraisal firm.
If the two appraisal firms are so appointed and fail to determine and agree a
Fair Market Rental within 15 Business Days, then each appraisal firm shall
submit its determination of the Fair Market Rental before the end of such 15
Business Day period and Lessor shall request the American Arbitration
Association (or any successor organization thereto) in New York, New York to
appoint a third internationally recognized firm of independent aircraft
appraisers, which third appraisal firm shall select within 10 Business Days the
determination of one of the two initially appointed appraisal firms as being
closest to the Fair Market Rental Value, and such determination shall be the
Fair Market Rental for purposes of this Section 13.1.4. The cost of all
appraisal firms shall be borne by Lessee.

13.1.5   Sale or Re-lease of Aircraft       If an Event of Default occurs,
Lessor and/or Owner shall have the right to sell or re-lease or otherwise deal
with the Aircraft at such time and in such manner and on such terms as Lessor
considers appropriate in its absolute discretion, free and clear of any interest
of Lessee, as if this Lease Agreement had never been entered into, subject to
Lessor’s obligation to mitigate as provided in the penultimate paragraph of
Section 13.1.4.

13.2   General       Any amount referred to in any Operative Document which is
payable to or retainable by Lessee thereunder shall not be paid to or retained
by Lessee while a Payment/Bankruptcy Default shall have occurred and be
continuing, but instead such amount shall be held by or paid over to Lessor, as
security for the Secured Obligations, to be held and applied against the Secured
Obligations as and when due. At such time as there shall not be continuing any
Payment/Bankruptcy Default, such amount shall be paid to Lessee to the extent
not so applied.   14.   TRANSFER OF LEASE   14.1   Transfer by Lessor   14.1.1  
Right to Transfer       Lessor may, without the consent of Lessee, at any time:

  (1)   sell, transfer, assign absolutely or otherwise dispose of its right,
title and interest in and to this Lease Agreement, any other Operative Document
and the Aircraft, to any Person, including pursuant to a sale and leaseback or a
novation of this Lease Agreement together with a sale of the Aircraft (any such
transaction, an “Absolute Transfer”); or     (2)   mortgage, assign or otherwise
grant an interest or transfer as security all or any portion of its right, title
and interest in and to this Lease Agreement, any Operative Document and/or the
Aircraft, to any Person, including pursuant to a secured loan financing (any
such transaction, a “Security Transfer”); or

    Participant may, without the consent of Lessee, at any time sell, transfer,
assign absolutely or otherwise dispose of Participant’s right, title and
interest in and to Owner (any such transaction, a “Participant Transfer”).

-32-



--------------------------------------------------------------------------------



 



    In the case of any Absolute Transfer, Security Transfer or Participant
Transfer, Lessor will notify Lessee no later than 10 days prior to any transfer
and Lessee agrees to promptly execute and deliver in connection with any
transfer such documents and assurances (including executing a consent to the
assignment, transfer or a novation agreement, as applicable, and procuring the
reissuance of insurance certificate(s) to reflect such transaction and the
taking of all necessary steps to obtain consequential amendments to the
Financial Approval, if so required) and to take such further action as Lessor
may reasonably request to establish or protect the rights and remedies created
or intended to be created in favor of the transferees in connection with any
transfer, provided that any such transfer shall comply with the conditions
specified in Section 14.1.2.

14.1.2   Conditions       As conditions precedent to any Absolute Transfer,
Security Transfer or Participant Transfer becoming effective:

  (1)   Lessor will procure that the transferee shall have executed and
delivered to Lessee a letter of quiet enjoyment in respect of Lessee’s use and
possession of the Aircraft which shall contain a covenant substantially in the
form of Section 6.1.1.     (2)   Lessor shall have reimbursed to Lessee (or
following such transfer shall promptly reimburse to Lessee) its reasonable
out-of-pocket expenses actually incurred in connection with co-operating with
Lessor in relation to any such transfer referred to in this Section 14.1,
provided that such expenses are substantiated to Lessor’s reasonable
satisfaction and provided further that no Event of Default has occurred and is
continuing.     (3)   Lessee’s obligations under the Operative Documents shall
not, as measured at the time of the completion of such transfer, increase as a
consequence of such transfer (other than in respect of Taxes, which are
addressed in Schedule 6) and Lessee’s rights and benefits under the Operative
Documents shall not, as measured at the time of the completion of such transfer,
be diminished as a consequence of such transfer. Neither a change in the Person
or Persons to whom, or for whose benefit, Lessee performs its obligations under
the Operative Documents, nor an increase in the number of, or change in the
nature of, beneficiaries under any indemnification, insurance or other
obligation shall, in each case, constitute by itself or in the aggregate an
increase in the obligations of Lessee under the Operative Documents.     (4)  
In the case of an Absolute Transfer only, all obligations of Lessor under the
Operative Documents which arise from and after such transfer shall have been
assumed by the transferee of Lessor pursuant to an agreement enforceable by
Lessee; thereupon, without the necessity of any further action by any Party the
assigning Lessor shall be released from all of the obligations so assumed.    
(5)   In the case of an Absolute Transfer, Lessor shall ensure that such
transferee shall at the time of transfer shall have a combined capital and
surplus or tangible net worth not less than US$30,000,000 or the obligations of
such transferee under the Operative Documents be guaranteed (pursuant to a
guarantee reasonably acceptable to Lessee, with Lessee confirming that the form
of guarantee attached to this Lease Agreement is acceptable to Lessee) by an
entity with at the time of transfer a net worth of not less than

-33-



--------------------------------------------------------------------------------



 



      US$30,000,000. Lessor will procure that Lessee shall have received a
certified balance sheet from either the transferee or the guarantor, as
applicable.     (6)   In the case of a Participant Transfer, Lessor shall ensure
that such transferee shall provide a guarantee reasonably acceptable to Lessee
(with Lessee confirming that the form of guarantee attached to this Lease
Agreement is acceptable to Lessee) and guaranteeing the obligations of Lessor
under the Operative Documents issued by an entity with at the time of transfer a
net worth of not less than US$30,000,000. Lessor will procure that Lessee shall
have received a certified balance sheet from either the transferee or the
guarantor, as applicable.

    Without prejudice to any rights of any Indemnified Party under any Operative
Document in effect on or after the occurrence of an Absolute Transfer or
Participant Transfer, after such transfer and Lessee shall comply with the terms
and conditions of Section 11.3 with respect to “Lessor” or Participant, as the
case may be and each other Indemnified Party (as determined immediately prior to
such Absolute Transfer) as if the effective date of such transfer were the last
day of the Lease Term.   14.2   Assignment or Transfer by Lessee       Lessee
may not, without the prior written consent of Lessor, assign or transfer
(including by merger or consolidation other than as permitted by Section 6.2.4)
any of its right, title or interest in, or delegate any of its obligations
under, any Operative Document, and any such assignment, transfer or delegation
without the prior written consent of Lessor shall be null and void. This
Section 14.2 is not intended to be a restriction on Lessee’s rights under
Section 8.1.1(2).   14.3   Successors and Assigns       Subject to the
foregoing, the terms and provisions of each Operative Document shall be binding
upon and inure to the benefit of Lessor and Lessee and their respective
successors and permitted assigns and permitted transferees.   15.   NO SETOFF,
COUNTERCLAIM, ETC.       This Lease Agreement is a net lease and Lessee’s
obligation to pay Rent is and shall be absolute and unconditional and shall not
be abated, suspended, diminished, reduced, delayed, discontinued, terminated or
otherwise affected by any condition, circumstance, act or event of any kind
whatsoever, including any of the following: (1) the unavailability, interruption
or cessation in use of the Aircraft for any reason, (2) any defect in the title,
airworthiness, merchantability, fitness for any purpose, condition, design,
specification or operation of any kind or nature of the Aircraft, or the
ineligibility of the Aircraft for any particular use or trade or for
registration or certification, or (3) any other circumstance, happening or event
whatsoever, whether or not similar to the foregoing, which but for this
provision would or might have the effect of terminating or in any other way
affecting any obligation of Lessee hereunder, it being the express intention of
Lessor and Lessee that all Rent and other amounts payable by Lessee under any
Operative Document shall be payable in all events, unless the obligation to pay
the same shall be terminated pursuant to the express provisions of this Lease
Agreement. Lessee hereby waives, to the extent permitted by Law, any and all
rights which it may have or which at any time hereafter may be conferred upon
Lessee, by Law or otherwise, to terminate, cancel, quit or surrender any
Operative Document, or to abate, suspend, defer, reduce or otherwise fail to
comply in full with

-34-



--------------------------------------------------------------------------------



 



    any obligation imposed upon Lessee thereunder or in relation hereto, except
termination of this Lease Agreement in accordance with the express provisions
hereof.       Nothing in this Section 15 shall be construed to limit any right
Lessee may have to independently pursue any claim for damages that it may have
against Lessor or any other Indemnified Party under this Lease Agreement, Law or
otherwise.   16.   FURTHER ASSURANCES, ETC.   16.1   Further Assurances      
Without limiting the other obligations and liabilities of Lessee under the
Operative Documents, Lessee agrees to promptly and duly execute and deliver to
Lessor such further documents and assurances and take such further action as
Lessor may from time to time reasonably request in order to effectively carry
out the intent and purpose of the Operative Documents and to establish, perfect
and protect the rights and remedies created or intended to be created in favor
of Owner, Lessor and each Financing Party thereunder and in the Aircraft or any
part thereof or any permanent replacement of any Engine or Part installed in
accordance with this Lease Agreement, including any filing, registration,
documentation or other action which Lessor may request under or in relation to
the Cape Town Agreements.   16.2   Lessor’s Performance of Lessee’s Obligations
      If Lessee fails to make any payment of Rent or fails to perform or comply
with any agreement, covenant or obligation contained in any Operative Document,
Lessor shall have the right, but not the obligation, at its election and without
waiver of any of its rights or remedies against Lessee, to perform or comply
with such covenant, agreement or obligation and/or pay such amount, and the
amount of such payment and any Expenses incurred by Lessor in connection with
such payment or the performance of or compliance with such agreement, covenant
or obligation, as the case may be, together with interest at the Past Due Rate,
shall be payable by Lessee to Lessor upon demand as Rent—Supplemental. The
taking of any action by Lessor pursuant to this Section 16.2 shall not
constitute a waiver or release of any obligation of Lessee under any Operative
Document nor a waiver of any Default which may arise out of Lessee’s
nonperformance of such obligation, nor an election or waiver by Lessor of any
right or remedy available to Lessor under or in relation to any Operative
Document.   16.3   No Implied Waivers; Rights Cumulative

  (1)   No failure on the part of any Person to exercise and no delay in
exercising any right, power, remedy or privilege under any Operative Document or
provided by statute or at law or in equity or otherwise shall impose any
liability upon such Person or shall impair, prejudice or constitute a waiver of
any such right, power, remedy or privilege or be construed as a waiver of any
breach or as an acquiescence thereto, nor shall any single or partial exercise
of any such right, power, remedy or privilege impair, prejudice or preclude any
other or further exercise thereof or the exercise of any other right, power,
remedy or privilege. No acceptance of partial payment or performance shall,
whether or not expressly stated, be or be deemed to be a waiver of any breach
then existing or a waiver or release of full payment and performance. No notice
to or demand on any Person shall in any case entitle such Person to any other or
further notice or demand in

-35-



--------------------------------------------------------------------------------



 



      other or similar circumstances or constitute a waiver of the right of any
other Person to any other or further action in any circumstances without notice
or demand.

  (2)   Nothing contained in any Operative Document shall be construed to limit
in any way any right, power, remedy or privilege of any Person under any
Operative Document or now or hereafter existing at law or in equity. Each and
every right, power, remedy and privilege of any Person under the Operative
Documents (a) shall be in addition to and not in limitation of, or in
substitution for, any other right, power, remedy or privilege under any
Operative Document or at law or in equity, (b) may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by Lessor and such Person and (c) shall be cumulative and not mutually
exclusive, and the exercise of one shall not be deemed a waiver of the right to
exercise any other. Lessor may decline to exercise any rights or remedies herein
without incurring any liability to any Person.

17.   CONFIDENTIALITY       Each of Lessee and Lessor shall keep each Operative
Document (and all terms and provisions hereof and thereof) confidential and
shall not disclose, or cause to be disclosed, the same (except to the extent
that the same is already in the public domain other than by breach of this
Section 17) to any Person, without the prior written consent of the other,
except (1) to prospective and permitted transferees of Lessor or any Financing
Party or to any prospective Financing Party or to any prospective sublessee, and
their respective legal counsel, accountants, insurance brokers and other
advisers, (2) in connection with any enforcement of any Operative Document,
(3) to its Affiliates or prospective Affiliates or the Affiliates of any
Financing Party or prospective Financing Party, (4) to the professional advisers
of the foregoing or (5) as may be required by Law, provided that any and all
disclosures of all or any part of such documents and/or information which are
permitted by this Section 17 shall be made only to the extent necessary to meet
the specific requirements or needs of the Persons to whom such disclosures are
hereby permitted and the disclosing party shall inform such Persons of the
confidential nature of such documents and/or information.   18.   GOVERNING LAW
AND JURISDICTION   18.1   English Law       THIS LEASE AGREEMENT AND EACH OTHER
OPERATIVE DOCUMENT, UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF ENGLAND AND WALES.  
18.2   Jurisdiction       Each of Lessor and Lessee hereby agrees that the
English courts are to have non-exclusive jurisdiction to settle any disputes
between them which may arise in connection with this Lease Agreement or any
other Operative Document, and by execution and delivery of this Lease Agreement
each of Lessor and Lessee hereby irrevocably submits to and accepts with regard
to any such action or proceeding, for itself and in respect of its assets,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each of
Lessor and Lessee waives objection to the English courts on grounds of
inconvenient forum or otherwise as regards proceedings between them in
connection with the Operative Documents and agrees that a judgment or order of
an English court in connection with an Operative Document is conclusive and
binding on it and may

-36-



--------------------------------------------------------------------------------



 



    be enforced against it in the courts of any other jurisdiction. Nothing
herein shall limit the right of either Lessor or Lessee to bring any legal
action or proceeding or obtaining execution of judgment against the other in any
other appropriate jurisdiction or concurrently in more than one jurisdiction.
Each of Lessor and Lessee further agrees that, subject to applicable Law, a
final judgment in any action or proceeding arising out of or relating to this
Lease Agreement or any other Operative Document shall be conclusive and may be
enforced in any other jurisdiction outside England by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence of the fact
and the amount of the indebtedness or liability therein described, or in any
other manner provided by Law.

18.3   Process Agent

  (1)   Lessee hereby irrevocably designates, appoints and empowers Lessee’s
United Kingdom Office at Fifth Floor, Elsinore House, 77 Fulham Palace Road,
London W6 8AD, as its authorized agent to receive on its behalf and on behalf of
its property service of copies of the summons and complaint and any other
process which may be served in any action or proceeding between Lessor and
Lessee arising out of or relating to any Operative Document. Such service may be
made by mailing or delivering a copy of such process in care of the appropriate
process agent described in this Section 18.3 and Lessee hereby irrevocably
authorizes and directs its designated process agent to accept such service on
its behalf. Lessee further agrees that failure by a process agent appointed in
accordance with the foregoing terms to notify Lessee of the process shall not
invalidate the proceeding concerned. Notwithstanding the foregoing, nothing
herein shall affect the rights of either party to serve process in any other
manner permitted by applicable Law. Lessee shall maintain such process agent, or
such other Person located within England as may be acceptable to Lessor, as its
agent for service of process in England during the Lease Term and six months
thereafter, at Lessee’s sole cost and expense. Lessor will send to Lessee a copy
of any documents delivered to the process agent promptly after delivering such
documents to the process agent.     (2)   Lessor hereby irrevocably designates,
appoints and empowers Law Debenture Corporate Services Limited (company number
3388362) at Fifth Floor, 100 Wood Street, London EC2V 7EX, as its authorized
agent to receive on its behalf and on behalf of its property service of copies
of the summons and complaint and any other process which may be served in any
action or proceeding between Lessor and Lessee arising out of or relating to any
Operative Document. Such service may be made by mailing or delivering a copy of
such process in care of the appropriate process agent described in this
Section 18.3 and Lessor hereby irrevocably authorizes and directs its designated
process agent to accept such service on its behalf. Lessor further agrees that
failure by a process agent appointed in accordance with the foregoing terms to
notify Lessor of the process shall not invalidate the proceeding concerned.
Notwithstanding the foregoing, nothing herein shall affect the rights of either
party to serve process in any other manner permitted by applicable Law. Lessor
shall maintain such process agent, or such other Person located within England
as may be acceptable to Lessee, as its agent for service of process in England
during the Lease Term and six months thereafter, at Lessor’s sole cost and
expense. Lessee will send to Lessor a copy of any documents delivered to the
process agent promptly after delivering such documents to the process agent.

-37-



--------------------------------------------------------------------------------



 



18.4   Waiver of Immunity       Lessee irrevocably and unconditionally agrees
that if Lessor brings legal proceedings against it or its assets in relation to
this Lease Agreement or any other Operative Document no immunity from such legal
proceedings (which will be deemed to include suit, attachment prior to judgment,
other attachment, the obtaining of judgment, execution or other enforcement)
will be claimed by or on behalf of Lessee or with respect to its assets. Lessee
further irrevocably and unconditionally (1) waives any such right of immunity
which it or its assets now have or may in the future acquire and (2) consents
generally in respect of any such proceedings to the giving of any relief or the
issue of any process in connection with such proceedings, including the making,
enforcement or execution against any property whatsoever (irrespective of its
use or intended use) of any order or judgment which may be made or given in such
proceedings.   19.   MISCELLANEOUS   19.1   Amendments       No provision of any
Operative Document may be amended, changed, waived or discharged orally, but
only by an instrument in writing specifying the provision intended to be
amended, changed, waived or discharged and signed by each party hereto or
thereto; and no provision of any Operative Document shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or other matter not specifically set forth in an agreement in
writing and signed by each party hereto or thereto.   19.2   Severability      
If any provision of any Operative Document should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, then, to the extent permitted
by Law (1) all other provisions thereof shall remain in full force and effect in
such jurisdiction and (2) such invalidity, illegality or unenforceability shall
not affect the validity, legality or enforceability of such provision in any
other jurisdiction.   19.3   Counterparts       Any Operative Document and any
amendments, waivers, consents or supplements hereto or thereto may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original, and all of which counterparts, taken together, shall constitute
one and the same instrument.   19.4   Chattel Paper       To the extent, if any,
that this Lease Agreement constitutes chattel paper (as defined in the Uniform
Commercial Code in effect from time to time in any applicable jurisdiction) no
security interest in this Lease Agreement may be created through the transfer or
possession of any counterpart other than as provided on the cover page of this
Lease Agreement.

-38-



--------------------------------------------------------------------------------



 



19.5   Time of the Essence       Subject only to the periods of grace referred
to in Section 12, time shall be of the essence as regards the performance by
each of Lessee and Lessor of its respective obligations under each Operative
Document.   19.6   Notices       All notices, requests and other communications
to Lessee or Lessor under any Operative Document shall be in writing (for this
purpose, “writing” includes fax or email), shall refer specifically to such
Operative Document and shall be personally delivered or sent by fax or email, or
sent by overnight courier service (e.g., Federal Express), in each case to the
respective address specified in Schedule 5 hereto or such other address as such
Person may hereafter specify by notice to the other parties hereto. Each such
notice, request or other communication shall be effective when received or, if
by fax or email, when “confirmed” by the sending fax machine or email software,
provided that any such notice by fax or email so “confirmed” after 6:00 p.m.,
for the recipient, shall be effective on the next succeeding local Business Day.
  19.7   Language       All notices to be given under each Operative Document
shall be in English. All documents delivered to Lessor pursuant to each
Operative Document will be in English, or if not in English, will be accompanied
by a certified English translation. The language of each Operative Document, and
the language of its interpretation, is English. If there is any inconsistency
between the English version of any Operative Document and any version in any
other language, whether or not such other version is executed by Lessor or
Lessee, the English version will prevail for all purposes.   19.8   Entire
Agreement       Save for the Officer’s Certificate dated 10 December 2009
furnished by Lessee to Lessor’s Affiliate, this Lease Agreement and the other
Operative Documents constitute the entire agreement between the parties
concerning the subject matter hereof, and supersede all previous proposals,
agreements, understandings, negotiations and other written and oral
communications in relation hereto. The parties acknowledge that there have been
no representations, warranties, promises, guarantees or agreements, express or
implied, except as set forth herein or in the other Operative Documents.   19.9
  Logo Usage       Lessee agrees that Lessor’s affiliates Aircastle Limited
and/or Aircastle Advisor LLC may use the name, logos, trademarks, and service
marks of Lessee on and in connection with its internet website and other
marketing materials to identify the Lessee as a customer, provided that this
Section 19.9 is not intended to create any code share or marketing affiliation
or partnership between Lessor and Lessee.   19.10   Relationship of the Parties
      Nothing in this Lease Agreement or the other Operative Documents shall
create (or be deemed or construed to create) a partnership, joint venture,
agency, fiduciary relationship, and/or any other

-39-



--------------------------------------------------------------------------------



 



    affiliation, relationship or association between the parties hereto of any
kind other than the relationship of lessor and lessee as explicitly and
specifically stated in this Lease Agreement and the other Operative Documents.
The relationship between the Lessor and the Lessee is limited to that of lessor
and lessee as set forth in this Lease Agreement and the other Operative
Documents. Nothing contained in this Lease Agreement or any other Operative
Documents shall permit or obligate (or be construed as permitting or obligating)
the Lessor to act as a financial or business advisor or consultant to the Lessee
and/or to control the Lessee or conduct the Lessee’s operations. Each party
acknowledges that it is experienced with respect to the subject matter of this
Lease Agreement and the other Operative Documents and has made its own
independent decisions regarding such subject matter. Each party further
acknowledges that it has had the opportunity to obtain the advice of experienced
and sophisticated counsel of its own choosing in connection with the negotiation
and execution of this Lease Agreement and the other Operative Documents and to
obtain the advice of such counsel with respect to all matters contained herein
and therein.

19.11   Rights of Third Parties

  (1)   Each Financing Party, Indemnified Party, Tax Indemnitee and Insured
Party may rely on and enforce the rights expressed to be conferred on it under
this Lease Agreement together with any ancillary rights against the Lessee under
the Contracts (Rights of Third Parties) Act 1999.     (2)   The consent of any
Indemnified Party, Tax Indemnitee or Insured Party, as the case may be (in each
case, other than the Lessor), is not necessary for any variation (including any
release or compromise in whole or in part of any liability) or termination of
this Lease Agreement, or any provision of any thereof or provisions ancillary
thereto.     (3)   Except as expressly stated in Section 19.7(1), the terms of
this Lease Agreement may be enforced only by a party to it or a party’s
successors and permitted transferees and assigns.

20.   EXPENSES       Whether or not the transactions contemplated herein shall
be consummated and except as expressly provided in any Operative Document (other
than Section 9.1), each party shall be responsible for its own costs and
expenses (including legal fees and expenses) in connection with the preparation,
negotiation, execution and delivery of the Operative Documents on the date
hereof and on the Delivery Date and the consummation of the transactions
contemplated herein; provided, however, that Lessee shall pay all filing and
registration fees, as well as any stamp duty with respect to the execution,
filing and registration of the Operative Documents and any other documents
required to be executed thereunder by any applicable authority in order to
register or perfect the Aircraft or Lessor’s or Owner’s interest, or any
Financing Party’s interest, if such Financing Party’s interest has been created
as of the Delivery Date, in the Aircraft or the Lease Agreement.

[Intentionally Left Blank]

-40-



--------------------------------------------------------------------------------



 



IN WITNESS whereof this Deed has been duly executed as a deed and delivered the
day and year first above written.

             
EXECUTED as a DEED
    )      
By
    )      
its duly authorized attorney-in-fact
    )      
for and on behalf of
    )      
WELLS FARGO BANK NORTHWEST,
    )      
NATIONAL ASSOCIATION,
    )      
not in its individual capacity
    )      
but solely as Owner Trustee
    )      
in the presence of:
    )      
 
           
 
          Attorney-in-Fact

 
Witness:
Name:
Address:
Occupation:
[Signatures continued on next page]

-41-



--------------------------------------------------------------------------------



 



             
EXECUTED as a DEED
    )      
By
    )      
its duly authorized attorney-in-fact
    )      
for and on behalf of
    )      
SOUTH AFRICAN AIRWAYS (PTY) LTD.
    )      
 
    )      
 
           
 
          Attorney-in-Fact

in the presence of:
 
Witness:
Name:
Address:
Occupation:

             
By
    )      
its duly authorized attorney-in-fact
    )      
for and on behalf of
    )      
SOUTH AFRICAN AIRWAYS (PTY) LTD.
    )      
 
    )      
 
           
 
          Attorney-in-Fact

in the presence of:
 
Witness:
Name:
Address:
Occupation:

-42-



--------------------------------------------------------------------------------



 



SCHEDULE 1
DEFINITIONS
PART I
Defined Terms
The following terms shall have the following meanings:
“Absolute Transfer” is defined in Section 14.1.1(1) of the Lease Agreement.
“Acceptance Certificate” means the Acceptance Certificate, dated the Delivery
Date, signed by Lessee and confirmed by Lessor, substantially in the form of
Exhibit A.
“AD” means any airworthiness directive of the Aviation Authority or the relevant
aviation authority in the state of design for any of the Airframe, the Engines
and any Part (which for the avoidance of doubt shall include EASA with respect
to the Airframe, the Engines and any Part) and applicable to the Airframe,
either Engine or any Part and any modification thereto or to the Aircraft
Documentation.
“Administrative Agent” means the Person designated by Lessor as Administrative
Agent from time to time by notice to Lessee. The initial Administrative Agent
shall be Aircastle Advisor LLC.
“Affiliate” means (1) in relation to a Person other than Lessee, any other
Person directly or indirectly controlling, controlled by or under common control
with that Person and (2) in relation to Lessee, any other Person directly or
indirectly controlled by that Person. For the avoidance of doubt, where Wells
Fargo Bank Northwest, N.A., as owner trustee, is the Lessor, an Affiliate of
Lessor shall mean an Affiliate of the relevant trust itself, as a separate legal
entity and not of Wells Fargo Bank Northwest, N.A. (in its individual capacity
or as a trustee of another trust).
“Agreed Maintenance Performer” means, during the Lease Term, any EASA approved
maintenance performer having a valid repair station license for the relevant
work and as agreed in advance by Lessor and Lessee.
“Airbus Warranties Agreement” means the warranty agreement to be entered into on
or prior to the Delivery Date by, inter alia, the Airframe Manufacturer, the
Owner, the Lessor, the Lessee and the Security Trustee in relation to warranties
in respect of the Airframe.
“Aircraft” means, collectively, the Airframe and the Engines and, unless the
context does not permit, the Aircraft Documentation.
“Aircraft Documentation” means the documentation described in Section 1.4 of
Schedule 2 to the Lease Agreement.
“Aircraft Status Report” means a report substantially in the form of Exhibit D.
“Airframe” means, collectively, (1) the Airframe Manufacturer Model A330-200
airframe (except only Engines or engines from time to time installed thereon),
with Airframe Manufacturer production number [                    ] and (2) any
and all Parts so long as the same shall be incorporated or installed in or
attached to such airframe, and any and all Parts removed therefrom so long as
title to such removed Parts shall

-43-



--------------------------------------------------------------------------------



 



remain vested in Owner in accordance with the terms of Section 1.2 of Schedule 2
to the Lease Agreement.
“Airframe Check—6Y” means a “6-year Structural Check,” as defined in the MPD,
including all lower level inspections , systems and functional checks, typical
component overhauls, and all repairs and overhauls and inspections scheduled at
the six-year interval, flight deck and cabin interior refurbishment and typical
cleaning and cosmetic repairs. If Airframe Manufacturer amends the MPD to extend
or reduce the interval between checks then, upon request of Lessor or Lessee,
Lessor and Lessee shall agree an amendment to this Lease to put Lessor and
Lessee in the same substantive position as on the date hereof, especially with
respect to Section 2 of Schedule 2 and to Schedule 4.
“Airframe Check—12Y” means a “12-year Structural Check,” as defined in the MPD,
including all lower level inspections, systems and functional checks, typical
component overhauls, and all repairs and overhauls and inspections scheduled at
the 12-year interval, flight deck and cabin interior refurbishment and typical
cleaning and cosmetic repairs. If Airframe Manufacturer amends the MPD to extend
or reduce the interval between checks then, upon request of Lessor or Lessee,
Lessor and Lessee shall agree an amendment to this Lease to put Lessor and
Lessee in the same substantive position as on the date hereof, especially with
respect to Section 2 of Schedule 2 and to Schedule 4.
“Airframe Flight Cycle” means one takeoff and landing of the Airframe, provided
that for purposes of determining cycles of utilization of a Part (e.g., the
Landing Gear or the APU), the relevant “Airframe” for purposes of the preceding
clause shall be the airframe or airframes on which such Part has been used
during the period of such use.
“Airframe Flight Hour” means each hour or part thereof elapsing from the moment
the wheels of the Airframe leave the ground on takeoff until the wheels of the
Airframe touch the ground on landing following such flight, provided that for
purposes of determining hours of utilization of a Part (e.g., the Landing Gear
or the APU), the relevant “Airframe” for purposes of the preceding clause shall
be the airframe or airframes on which such Part has been used during the period
of such use.
“Airframe Manufacturer” means Airbus S.A.S.
“Applicable Accounting Principles” generally accepted accounting principles in
the Lessee Jurisdiction, as such principles may at any time or from time to time
be varied by any applicable financial accounting rules, but otherwise applied on
a basis consistent with prior periods.
“APU” means (1) the auxiliary power unit identified by manufacturer’s serial
number in the Acceptance Certificate and (2) any auxiliary power unit
substituted for such auxiliary power unit in accordance with the Lease
Agreement.
“APU Basic Shop Visit” means, with respect to the APU, the full restoration of
the core sections(compressor and power ) in accordance with the APU
manufacturer’s recommendations.
“APU Hour” means each hour or part thereof from the moment the APU is started
until the APU is turned off.
“Assignment of Insurances” means the assignment of the benefits and proceeds of
the insurances to be entered into, on or about the Delivery Date, between the
Lessee and the Lessor in relation to the Insurances (other than any liability
insurances).

-44-



--------------------------------------------------------------------------------



 



“Authorizations” means each and every approval, waiver, authorization, consent,
license, certificate or order of, or registration with, or requirement for the
giving of prior notice to, or the taking of any action in respect of, the
Aviation Authority, any other Government Entity in the Lessee Jurisdiction or
any other Government Entity having jurisdiction over Lessee, the operation of
the Aircraft or any action or transaction contemplated by any Operative
Document, including the Financial Approval.
“Aviation Authority” means the civil aviation authority of the Lessee
Jurisdiction and any person, governmental department, bureau, commission or
agency succeeding to all or any of its functions.
“Baseline Specification” means the Airframe Manufacturer A330-200 standard
specification document number reference G 000 02000 issue 4.5, dated April 30,
2008.
“BFE” means buyer furnished equipment as described in Schedule 3.
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for business in Johannesburg and New York.
“Cape Town Agreements” means the Cape Town Convention as supplemented by the
Cape Town Aircraft Protocol (in each case, utilizing the English-language
version thereof).
“Cape Town Aircraft Protocol” means The Protocol to the Cape Town Convention,
opened for signature in Cape Town, South Africa, on November 16, 2001 (utilizing
the English-language version thereof).
“Cape Town Convention” means The Convention on International Interests in Mobile
Equipment, opened for signature in Cape Town, South Africa, on November 16, 2001
(utilizing the English-language version thereof).
“contractual currency” is defined in Section 9.4 of the Lease Agreement.
“Damage Notice Threshold” means US$500,000.
“Default” means any Event of Default or any condition, circumstance, act or
event which, upon the giving of notice, the lapse of time and/or the fulfillment
of any other condition would constitute or give rise to an Event of Default.
“Delivery Condition” means the condition of the Aircraft as required in
Schedule 3 of the Lease Agreement.
“Delivery Date” means the date, local time at the Delivery Location, on which
the Aircraft is delivered by Lessor in accordance with the Lease Agreement.
“Delivery Documentation” means, collectively, any and all log books, records,
manuals and other data or documents delivered with the Aircraft, including such
data and documents as described in Annex 2 to Schedule 3 of the Lease Agreement.
“Delivery Location” means the Airframe Manufacturer’s delivery center for the
Aircraft or such other location as Lessor and Lessee shall mutually agree.
“Dollars” and “US$” mean the lawful currency of the United States.

-45-



--------------------------------------------------------------------------------



 



“EASA” means the European Aviation Safety Agency or any other organization or
authority that, under the laws of the European Union, shall from time to time
have jurisdiction over, amongst other things, aircraft airworthiness and safety
standards for the European Union and references to “EASA” shall, where the
context so allows, include a reference to the JAA.
“EASA Condition” means, in respect of the Aircraft, being in a condition
suitable for (upon due application) immediate issuance, without waiver, by any
EASA member country of a Standard Certificate of Airworthiness for Transport
Category Aircraft and operation under EU-OPS 1 (or successor regulations).
“Engine” means (1)(a) each of the Engine Manufacturer Model Trent 772B engines
listed by Engine Manufacturer’s serial numbers in the Acceptance Certificate and
originally installed on the Airframe at the time of delivery to Lessee hereunder
whether or not from time to time thereafter installed on the Airframe or
installed on any other airframe and (b) any Replacement Engine which may from
time to time be substituted, pursuant to the terms hereof, for either of such
Engines, and (2) in each case, any and all Parts incorporated or installed in or
attached thereto or any and all Parts removed therefrom so long as title thereto
shall remain vested in Owner in accordance with the terms of Section 1.2 of
Schedule 2 to the Lease Agreement after removal from such Engine, provided that
at such time as an engine shall be deemed part of the property leased hereunder
in substitution for an “Engine,” pursuant to the applicable provisions hereof,
the replaced Engine shall cease to be an “Engine” hereunder. The term “Engines”
means, as of any date of determination, all Engines then leased hereunder.
“Engine Basic Shop Visit” means, with respect to each Engine, any shop visit
that:

  (1)   is performed on such Engine in accordance with the Engine Manufacturer’s
Engine Management Programme and the Engine Manufacturer’s Engine Manual and
results from such Engine’s performance deterioration detected by condition and
trend monitoring,     (2)   includes the Overhaul (Level 3 or higher
refurbishment), as defined in the Engine Manufacturer’s, Engine Management
Programme, of any of the following engine modules: Module 1 LP Fan Shaft &
Rotor, Module 2 Intermediate Pressure Compressor, Module 3 Intermediate Case,
Module 4 High Pressure System, Module 5 Intermediate Pressure Turbine, Module 6
External Gear Box, Module 7 Low Pressure Compressor Case, Module 8 Low Pressure
Turbine, and     (3)   fully restores each such module’s performance and service
life using the workscope defined in the Engine Manufacturer’s Engine Maintenance
Manual and the Engine Manufacturer’s Engine Maintenance Planning Guide and so
that such module can reasonably be expected (as determined by the Engine
Manufacturer if Lessor and Lessee fail to agree) to run for the average meantime
between performance restorations (based on Engine Manufacturer data) for engines
of the same model as the Engine.

“Engine Flight Cycle” means, with respect to any Engine, one takeoff and landing
of the airframe (including the Airframe) on which such Engine is then installed,
provided that for purposes of determining cycles of utilization of a Part, the
relevant “Engine” for purposes of the preceding clause shall be the engine on
which such Part has been used during the period of such use.
“Engine Flight Hour” means each hour or part thereof (rounded to the nearest
one-tenth of an hour) elapsing from the moment the wheels of the airframe
(including the Airframe) on which such Engine is then installed leave the ground
on takeoff until the wheels of such airframe touch the ground on landing

-46-



--------------------------------------------------------------------------------



 



following such flight, provided that for purposes of determining hours of
utilization of a Part, the relevant “Engine” for purposes of the preceding
clause shall be the engine on which such Part has been used during the period of
such use.
“Engine Manufacturer” means Rolls-Royce plc.
“Event of Default” is defined in Section 12 of the Lease Agreement.
“Event of Loss” means, with respect to the Aircraft, the Airframe or any Engine,
any of the following events, conditions or circumstances with respect to such
property:

  (1)   [Intentionally Omitted]     (2)   The destruction of or damage of such
property which renders (a) repair of such property uneconomical or (b) such
property permanently unfit for normal use by Lessee or Lessor.     (3)   Any
loss of or damage to such property or other occurrence which the insurers
determine or agree to be a total loss.     (4)   The confiscation, condemnation,
seizure, forfeiture, requisition or similar taking of the title to such property
(for any reason whatsoever and whether de jure or de facto).     (5)   The
confiscation, condemnation, seizure, requisition or similar taking by any
Government Entity or purported Government Entity of use or hire of such property
which shall have resulted in the loss of possession or use of such property by
Lessee for a period that continues until the earlier of (a) the date that is
180 days following the commencement of such loss of possession or use (or, if
earlier, the last day of the Lease Term) and (b) the date upon which the
Aircraft is modified in such a manner as would render conversion of such
property for use in normal commercial passenger service impractical or
uneconomical.     (6)   The disappearance, hijacking or theft (including a
confiscation, condemnation, seizure, forfeiture, requisition or similar taking
of title or use not otherwise included in this definition) of such property
which shall have resulted in the loss of possession or use of such property by
Lessee for a period that continues until the earlier of (a) the date that is
30 days following the commencement of such loss of possession or use (or, if
less, the remaining Lease Term) and (b) the date upon which the Aircraft is
modified in such a manner as would render conversion of such property for use in
normal commercial passenger service impractical or uneconomical.     (7)   In
the case of an Engine only, any divestiture or impairment of any right, title or
interest of Owner or Lessor in or to an Engine as a result of the installation
of such Engine on any other airframe in violation of Section 8 of the Lease
Agreement.

An Event of Loss with respect to the Aircraft shall be deemed to have occurred
if an Event of Loss occurs with respect to the Airframe. An Event of Loss with
respect to one or more Engines without loss of the Airframe shall not be deemed
an Event of Loss with respect to the Aircraft.
“Expense” means any and all costs, expenses (including any and all reasonable
legal fees and expenses and the fees and expenses of other professional advisers
and investigators), claims, losses, liabilities,

-47-



--------------------------------------------------------------------------------



 



obligations, damages, judgments, fees, penalties or fines (whether criminal or
civil) of any kind or nature whatsoever, whether direct or indirect, whether
passive or active or under the doctrine of strict liability.
“FAA” means the US Federal Aviation Administration and any Person succeeding to
all or any of its functions.
“Final Inspection” means the inspection of the Aircraft by Lessor, and any other
Inspecting Parties (as observers only), during any part of the inspections,
checks, and demonstration flights required pursuant to Schedule 4 to the Lease
Agreement or otherwise performed in connection with the Return.
“Final Maintenance” means the work to be performed by Lessee in order to cause
the Aircraft to meet the requirements of Schedule 4 to the Lease Agreement.
“Financial Approval” means the approvals that are required to be obtained from
the SARB from time to time in respect of the transactions contemplated by the
Operative Documents.
“Financing Party” means (1) each Person, if any, providing or arranging debt or
equity financing or refinancing related to the Aircraft, or providing any
guarantee or insurance in relation to any such financing or refinancing and
(2) the Security Trustee, if any in each case provided that reasonable notice of
such party’s identity and role shall have been provided to Lessee. For the
avoidance of doubt, Participant shall be deemed a Financing Party.
“Financing Security Documents” means all documents related to the debt or equity
financing or refinancing of the Aircraft and providing for a security, mortgage
or other interest in the Aircraft or any Operative Document, as such documents
are identified with reasonable notice by Lessor to Lessee from time to time.
“Flight Charges” means all flight charges, route navigation charges, navigation
service charges and all other fees, charges or Taxes payable for the use of or
for services provided at any airport or otherwise payable to any airport,
airport authority, navigation or flight authority or other similar entity or for
any services provided in connection with the operation, landing or navigation of
aircraft.
“Follow-On Operator” means any Person acquiring title to or the right to use the
Aircraft after the end of the Lease Term (whether or not such Person is an
airline or other operator).
“Government Entity” means (1) any national, state or local government of any
country or any international authority (including in each case, any central bank
or fiscal, tax or monetary authority), (2) any board, commission, department,
division, instrumentality, court, agency, territory, possession or political
subdivision of any entity described in clause (1) above, however constituted;
(3) any association, organization or institution of which any entity described
in clause (1) or (2) above or any state is a member or to whose jurisdiction any
thereof is subject or in whose activities any thereof is a participant; and
(4) any taxing authority of any entity described in any of clauses (1), (2) or
(3) above.
“Headlease” shall mean that certain Lease Agreement (CAC
[                    ]), dated on or about the Delivery Date, between Lessor and
Owner (provided that if Owner is Lessor, there will be no Headlease).
“Indebtedness” of any Person means, on any date, all indebtedness of such Person
as of such date, and shall include the following: (i) all indebtedness of such
Person for monies borrowed or raised; (ii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade

-48-



--------------------------------------------------------------------------------



 



liabilities due within 30 days); (iv) all obligations to pay rent or liquidated
damages of such Person under leases; (v) all indebtedness secured by security
interest or right of possession on any asset of such Person, whether or not such
Person has assumed or is otherwise liable for such indebtedness; (vi) all
indebtedness of others guaranteed in any manner, directly or indirectly, by such
Person (or in effect guaranteed indirectly, by such Person through an agreement
intended to have the effect of indebtedness or to assure the holder of
indebtedness of such obligor against loss, whether through an obligation of such
Person to purchase property or services or to maintain such obligor’s financial
condition or otherwise); (vii) all reimbursement obligations of such Person in
respect of letters of credit, foreign currency sale agreements and bankers’
acceptances, except such as are obtained by such person to secure performance of
obligations (other than for monies borrowed or raised or similar obligations)
incurred in the ordinary course of such Person’s business; and (vii) all
obligations of such Person under interest rate, currency, commodity or other
swap or hedging transactions, marked to market as if termination had occurred.
“Indemnified Party” means Lessor, Owner, Wells Fargo Bank Northwest, National
Association, in its individual capacity, Remarketing Servicers, Administrative
Agent, any backup remarketing servicer, each Financing Party, Manufacturing
Inspector and the successors and permitted transferees and assigns of each of
the foregoing, and the directors, officers, corporate stockholders, partners,
employees, contractors, servants and agents of each of the foregoing.
“Inspecting Party” is defined in Section 1.3.1 of Part II of Schedule 4 to the
Lease Agreement.
“Insurances” means insurances in respect of the Aircraft and includes, without
limitation, any insurances required by Section 11 of the Lease Agreement.
“Insured Party” means each Indemnified Party.
“Insurers” means the insurers under the Insurances.
“Landing Gear” means (1) the landing gear assemblies (Left Main, Right Main and
nose) of the Aircraft identified by the respective serial numbers in the
Acceptance Certificate and (2) any landing gear assembly substituted for any
such identified landing gear assembly in accordance with the Lease Agreement.
“Landing Gear Overhaul” means any full overhaul of the Landing Gear, carried out
in accordance with the Landing Gear manufacturer’s overhaul manual and the MPD.
“Lease Agreement” means the Lease Agreement (CAC [                    ]),
between Lessor and Lessee, to which this Schedule 1 is attached.
“Lease Term” means the period commencing on the Delivery Date and, unless
earlier terminated pursuant to the provisions of any Operative Document, ending
on the Lease Term—Expiry Date.
“Lease Term Expiry Date” means:

  (1)   the date corresponding to the Delivery Date in the 120th month after the
Delivery Date or if there is no such date in such month, the last day of such
month or     (2)   at Lessee’s option, the date designated by Lessee in an
irrevocable notice not less than 24 months before the last day of the then
scheduled Lease Term, provided that (a) Lessee’s right to designate such date is
conditioned upon no Event of Default having occurred and

-49-



--------------------------------------------------------------------------------



 



      being continuing on the date such notice is given and (b) the date
designated shall not be less than 120 months or more than 144 months after the
Delivery Date and shall be between February 1 and May 15,

and in either case , and if such date is not a Business Day then the Lease
Term—Expiry Date shall be the next succeeding Business Day.
“Lessee Jurisdiction” means the Republic of South Africa.
“Lessee’s Maintenance Program” means Lessee’s Aviation Authority-approved,
written maintenance, inspection and repair program and schedule for Airframe
Manufacturer A330-200 aircraft as designed in accordance with the airframe,
engine and parts manufacturer’s respective planning documents and
recommendations, as in effect on the Delivery Date and thereafter as amended
with the consent of the Lessor, not to be unreasonably withheld.
“Lessor Jurisdiction” means the United States.
“Lessor Lien” means any Lien in respect of the Aircraft, either Engine or any
Part which results from acts or omissions of Lessor or Owner.
“Letter of Credit” is defined in Section 4.4 of the Lease Agreement.
“Letter of Credit Bank Minimum Rating” means a senior, unsecured and
unguaranteed long-term debt rating of A (Standard & Poor’s) and A2 (Moody’s).
“Letter of Credit Validity Date” means the date that is 30 days after the Lease
Term Expiry Date.
“Lien” means any mortgage, pledge, lien, charge, encumbrance, hypothecation,
lease, sublease, seizure, right of detention, exercise of rights, security
interest, judgment, writ, order or other claim or right of possession of any
kind or nature whatsoever, however and wherever created or arising and whether
or not consensual (including any agreement or arrangement to give or effect any
of the foregoing and any conditional sale or other title retention agreement).
“Major Modifications” shall include any Modification that (1) a material
Modification that cannot be reversed and the Aircraft restored to its original
condition and as if such Modification had not been made, (2) materially changes
the interior layout of the Aircraft (e.g., involves the removal or relocation or
any galley or lavatory), (3) effects changes to the Aircraft structure or
electrical systems or affects performance of the Aircraft, (4) adversely affects
interchangeability or replaceability of Parts, (5) invalidates or impairs any
warranty with respect to the Aircraft or any Engine or Part or (6) adversely
affects the eligibility of the Aircraft to obtain an airworthiness certificate
from the Aviation Authority or any EASA member country aviation authority or to
be operated under EU-OPS 1, but in all cases shall exclude any Modification to
the extent that it is part of a Required Action.
“Manufacturing Inspector” means a company(ies) to be designated from time to
time by Lessor, which will inspect the Aircraft during the manufacturing process
prior to the Delivery Date.
“Material Adverse Effect” means (1) as of any date, a change between the date
hereof and such date, in the business, assets, financial condition or prospects
of Lessee, or (2) the occurrence of any other event or the existence of any
circumstance that in each case of clauses (1) and (2) has or will have a
material adverse effect on (a) the ability of Lessee to perform its obligations
under any Operative Document to

-50-



--------------------------------------------------------------------------------



 



which it is or will be a party or (b) the rights or interests of Owner or Lessor
in the Aircraft or under any Operative Document to which it is or will be a
party.
“Modification” means any modification, addition, alteration, removal or other
change (including performance of ADs and SBs) to the Airframe, any Engine or any
Part.
“Modification Parts” means those Parts installed on the Aircraft in connection
with a Modification.
“MPD” means the then latest revision of the Airframe Manufacturer’s maintenance
planning document for A330-200 aircraft.
“Obsolete Parts” means Parts that Lessee has determined in its reasonable
judgment to be no longer suitable or appropriate for use on the Airframe or such
Engine (and which are not replaced).
“Operative Documents” means the Lease Agreement, the Acceptance Certificate, the
Headlease, the Assignment of Insurances, the Airbus Warranties Agreement and the
Rolls-Royce Warranties Agreement and any acknowledgment or other document to
which Lessee is a party relating to the Financing Security Documents and any
other document which Lessor and Lessee agree is an “Operative Document.”
“Other A330 Aircraft” means the other five A330-200 aircraft (CAC
[                    ], CAC [                    ], CAC [                    ],
CAC [                    ], CAC [                    ]) subject to lease
agreements, dated as of the date hereof, between Wells Fargo Bank Northwest,
N.A., as owner trustee, and Lessee.
“Other Lease Agreement” means any other aircraft lease agreement between
(1) Lessor or any Affiliate of Lessor and (2) Lessee or any Affiliate of Lessee.
“Owner” means a Person to be designated by Lessor prior to the Delivery Date or
any subsequent Person(s) to which the original Owner transfers its interest in
Owner.
“Participant” means a Person to be designated by Lessor prior to the Delivery
Date or any subsequent Person(s) to which the original Participant transfers its
interest in Owner in accordance with the Lease Agreement.
“Parts” means any and all appliances, parts, components, modules, navigation,
avionics and communications equipment, computers, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature (including the
APU and the Landing Gear but excluding complete Engines or engines) which may
from time to time be incorporated or installed in or attached to the Airframe or
any Engine, so long as title thereto shall remain vested in Owner, in accordance
with the terms of Section 1.2 of Schedule 2 to the Lease Agreement, and any
loose equipment identified in the Acceptance Certificate.
“Past Due Rate” means a rate equal to a fluctuating rate per annum equal to 250
basis points above the Prime Rate of Citibank, New York and in effect from time
to time, provided that such rate as determined from time to time shall not in
any event be higher than the highest rate per annum permitted from time to time
under any applicable Law.
“Payment/Bankruptcy Default” means any Event of Default or any condition,
circumstance, act or event described in Section 12.1, 12.3 or 12.4, which, upon
the giving of notice, the lapse of time and/or the fulfillment of any other
condition would constitute or give rise to an Event of Default.

-51-



--------------------------------------------------------------------------------



 



“Permitted Air Carrier” means (1) any Affiliate of Lessee and (2) any carrier
that Lessor may from time to time approve in writing, such approval not to be
unreasonably withheld or delayed.
“Permitted Jurisdiction” means any country (1) which is not the subject of
United States, Lessor Jurisdiction, Lessee Jurisdiction, European Union, France,
Germany, the United Kingdom or United Nations sanctions or United Nations
Security Council directives or (2) to or in which the operation of the Aircraft
is not prohibited by the laws of the United States, Lessor Jurisdiction, Lessee
Jurisdiction European Union, France, Germany or the United Kingdom or by the
Lease Agreement or any other Operative Document.
“Permitted Lien” means any Lien referred to in clauses (a) through (e),
inclusive, of Section 6.2.2 of the Lease Agreement.
“Permitted Sublease” means a sublease permitted under Section 8.1.1(2) of the
Lease Agreement.
“Permitted Sublessee” means any Permitted Air Carrier under a sublease permitted
by Section 8.1.1 of the Lease Agreement.
“Person” means any individual, corporation, trust, partnership, unincorporated
association, joint venture, association, joint-stock company, government or
Government Entity.
“Remarketing Servicer” means one or more Persons designated by Lessor as
Remarketing Servicer from time to time by notice to Lessee. The initial
Remarketing Servicers shall be Aircastle Advisor LLC and Aircastle Advisor
(Ireland) Limited acting individually or jointly.
“Rent” means, collectively, Rent—Periodic and Rent—Supplemental.
“Rent Payment Date” means (i) the Delivery Date and (ii) the day which
corresponds to the Delivery Date in each month during the Lease Term after the
month in which the Delivery Date occurs (or if there is no such corresponding
day in any such month, the last day of such month); provided that the last day
of the Lease Term shall not be a “Rent Payment Date.”
“Rent—Periodic” means the rent payable in respect of the Lease Term with respect
to the Aircraft pursuant to Section 3.1 of the Lease Agreement.
“Rent—Periodic Amount” is defined in Exhibit G to the Lease Agreement.
“Rent—Supplemental” means all amounts, liabilities and obligations (other than
Rent—Periodic) which Lessee assumes, agrees or otherwise becomes liable to pay
to Lessor, any Indemnified Party or Tax Indemnitee or any other Person under any
of the Operative Documents, including payments of or in respect of the Security
Deposit, Reserves, Return Compensation Payments, Stipulated Loss Value,
Expenses, Taxes, interest accrued pursuant to Section 3.3.3 of the Lease
Agreement or other amounts payable under any indemnities.
“Replacement Engine” means an Engine Manufacturer Model Trent 772B engine or an
improved model having a modification status, value, thrust rating and utility at
least equal to such engine, including all warranty rights with respect to any
such engine, which (1) is suitable for installation and use on the Airframe
without impairing the value or utility of the Aircraft and (2), in the case of
accumulated Engine Flight Hours and Engine Flight Cycles since new, be
substantially equivalent to the Engine it is replacing.

-52-



--------------------------------------------------------------------------------



 



“Required Actions” is defined in Section 1.3.1 of Schedule 2 to the Lease
Agreement.
“Reserves” means all amounts payable under Section 2 of Schedule 2 to the Lease
Agreement.
“Return” means the return of the Aircraft by Lessee to Lessor at the Return
Location (or such other location as may be agreed by Lessor and Lessee) in the
condition and manner required by Schedule 4 to the Lease Agreement and the other
provisions of the Operative Documents, as evidenced by the execution by Lessor,
and the delivery to Lessee, of the Return Acceptance Certificate.
“Return Acceptance Certificate” means the acceptance certificate to be delivered
by Lessor to Lessee pursuant to Section 1.4 of Part II to Schedule 4 to the
Lease Agreement in substantially the same form as the Acceptance Certificate
(mutatis mutandis).
“Return Compensation Payments” means all amounts payable under Section 2 of
Part II of Schedule 4 to the Lease Agreement.
“Return Condition” means the condition of the Aircraft as described in
Schedule 4 of the Lease Agreement.
“Return Location” means the location of the Final Maintenance or such other
location as may be agreed by Lessor and Lessee.
“Rolls-Royce Warranties Agreement” means the engine warranty agreement to be
entered into on or prior to the Delivery Date by, inter alia, the Engine
Manufacturer, the Owner, the Lessor, the Lessee and the Security Trustee in
relation to warranties in respect of the Engines.
“SARB” means the South African Reserve Bank.
“SCN” shall mean an Airframe Manufacturer Specification Change Notice (howsoever
denominated) that reflects any change from the Baseline Specification, and shall
include any Manufacturer Specification Change Notice (MSCN).
“SB” means any service bulletin as, where not expressly specified in any
Operative Document, issued by Airframe Manufacturer, Engine Manufacturer or the
manufacturer of any Part.
“Scheduled Delivery Date” means the date the Aircraft is delivered by the
Airframe Manufacturer, such date currently scheduled for a date in [______].
“Security Deposit” means all of the amounts held by Lessor from time to time
under Sections 4.1 and 4.2 of the Lease Agreement.
“Security Deposit Installment—1” is defined in Exhibit G to the Lease Agreement.
“Security Deposit Installment—2” is defined in Exhibit G to the Lease Agreement.
“Security Deposit Installment—3” is defined in Exhibit G to the Lease Agreement.
“Secured Obligations” means Lessee’s (or any Affiliate of Lessee’s) obligations
under the Lease Agreement and each other Operative Document and under each Other
Lease Agreement and each other

-53-



--------------------------------------------------------------------------------



 



document designated as an operative document (howsoever denominated) under each
such Other Lease Agreement.
“Security Transfer” is defined in Section 14.1.1(2) of the Lease Agreement.
“Security Trustee” means the designated representative, howsoever denominated,
of one or more of the Financing Parties, as such representative is identified by
Lessor to Lessee from time to time.
“State of Registration” means the Lessee Jurisdiction.
“Stipulated Deductible Amount” is defined in Exhibit G to the Lease Agreement.
“Stipulated Liability Coverage” is defined in Exhibit G to the Lease Agreement.
“Stipulated Loss Value” is defined in Exhibit G to the Lease Agreement.
“Taxes” includes any and all present or future fees (including license,
documentation and registration fees), taxes (including income, gross receipts,
sales, rental, use, turnover, value-added, goods and services, property
(tangible or intangible), excise, franchise, capital, user, transfer, doing
business and stamp taxes or duties), licenses, levies, imposts, duties,
recording charges or fees, or other charges, assessments, deductions or
withholdings of any nature whatsoever, together with any assessments, penalties,
late payment charges, notary charges, fines, additions to tax or other similar
liabilities with respect to any of the foregoing and interest on any of the
foregoing.
“Tax Indemnitee” means Lessor, Owner and Participant, and any successor,
transferee or assign of any of the foregoing and any Person that is a member of
a group that files a consolidated or combined tax return that includes Lessor or
Participant.
“Tax Savings” means, with respect to any Person, any actual current reduction in
the Taxes payable by that Person (other than any reduction in Taxes in respect
of which that Person is indemnified against by Lessee).
“United States” and “US” mean the United States of America.

-54-



--------------------------------------------------------------------------------



 



PART II
Construction

1.   In each Operative Document, unless expressly provided otherwise therein, a
reference to:

  (a)   Each of “Lessor” or “Lessee” or any other Person includes, without
prejudice to the provisions of such Operative Document, any successor in title
to it and any permitted assignee or permitted transferee and, in the case of any
Government Entity, any Government Entity succeeding to all or any of its
functions.     (b)   The word “including” shall be construed as “including,
without limitation.”     (c)   Words importing the plural include the singular
and vice versa.     (d)   Any document includes that document as amended, from
time to time in accordance with its terms, and any document entered into in
substitution or replacement therefor.     (e)   The words “this Agreement,”
“this Lease Agreement,” “hereby,” “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in such Operative Document refer to such
Operative Document as a whole including the Schedules and Exhibits, and all
Annexes, Attachments and Supplements thereto, and not to any particular
provisions of such Operative Document.     (f)   A Section or an Exhibit or a
Schedule or an Annex is a reference to a section of, or an exhibit or a schedule
or an annex to, such Operative Document.     (g)   An amendment includes a
supplement, novation or re-enactment and “amended” is to be construed
accordingly.     (h)   A “Law” (1) includes any statute, decree, constitution,
any kind of regulation, order and circular order, judgment or directive of any
Government Entity (including the Financial Approval and the National Industrial
Participation Programme of the Department of Trade and Industry); (2) includes
any treaty, pact, compact or other agreement to which any Government Entity is a
signatory or party; (3) includes any judicial or administrative or fiscal
interpretation or official statement or application thereof and (4) is a
reference to that provision as amended.     (i)   A “month” is a reference to a
period starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month except that if there is no
numerically corresponding day in the calendar month in which that period ends,
that period shall end on the last Business Day in that calendar month.     (j)  
A “quarter” is a reference to a period starting on one day in a calendar month
and ending on the numerically corresponding day in the third succeeding calendar
month except that if there is no numerically corresponding day in the calendar
month in which that period ends, that period shall end on the last Business Day
in that calendar month.

-55-



--------------------------------------------------------------------------------



 



  (k)   The Cape Town Convention and the Cape Town Aircraft Protocol shall be
read and interpreted together as a single instrument as required by Article 6(1)
of the Cape Town Convention.

2.   Headings used in each Operative Document are for convenience only and shall
not in any way affect the construction of, or be taken into consideration in
interpreting, such Operative Document.

-56-



--------------------------------------------------------------------------------



 



SCHEDULE 2
OPERATIONAL MATTERS

1.   MAINTENANCE; OPERATION; ETC.       As between Lessor and Lessee and except
as expressly provided herein, during the Lease Term Lessee shall have sole
responsibility for the operation, maintenance, servicing, repair, inspection and
testing of the Aircraft and shall bear all costs in connection therewith.   1.1
  Maintenance and Repairs   1.1.1   General Maintenance       Lessee, at its own
expense, shall, at all times during the Lease Term and until the Aircraft is
returned pursuant to the requirements of the Lease Agreement, maintain, service,
repair, test, inspect and overhaul the Aircraft, or cause the Aircraft (subject
to Section 8 of the Lease Agreement) to be maintained, serviced, repaired,
tested, inspected and overhauled in accordance with:

  (1)   Lessee’s Maintenance Program;     (2)   the rules and regulations of the
Aviation Authority; and     (3)   Lessee’s general maintenance practices and
without discrimination.

    The workscope, to the extent practically available, for any maintenance that
constitutes Final Maintenance or that will affect the amount of Reserves
reimbursable under the Lease Agreement or Return Compensation Payments payable
under the Lease Agreement shall be provided to Lessor for review (but not
approval) prior to the commencement of such maintenance (or as soon as practical
thereafter). Lessor shall have the right to increase such workscope above the
workscope required by this Lease Agreement subject to Lessee’s consent (such
consent not to be unreasonably withheld (for example, if such increase in
workscope will result in material additional downtime for the Aircraft, Engine
or Part, as applicable, Lessee may not consent)), provided that Lessor shall
reimburse Lessee for any incremental labor and material costs associated with
such increase.       For the avoidance of doubt, Lessee may not perform any
maintenance that will materially affect the amount of Reserves reimbursable
under the Lease Agreement or Return Compensation Payments payable hereunder
prior to the required date for such maintenance, unless required by the Lease
Agreement or any other Operative Document, without the consent of Lessor (not to
be unreasonably withheld).   1.1.2   Repairs       Lessee shall procure that all
repairs to the Aircraft shall be (1) accomplished in accordance with the
applicable manufacturer’s repair manual, (2) otherwise accomplished in
accordance with the rules and regulations of the Aviation Authority and EASA and
(3) in respect of repairs to the exterior of the Aircraft, flush repairs. All
temporary repairs shall be performed in accordance with the Airframe
Manufacturer’s structural repair manual and shall be replaced with permanent

-57-



--------------------------------------------------------------------------------



 



    repairs in accordance with the Airframe Manufacturer’s structural repair
manual or accompanied with an EASA approved RAS issued by the Airframe
Manufacturer prior to the end of the Lease Term. Without limiting the foregoing,
all repairs shall be properly documented and Lessee shall ensure that the
aircraft records will include repair details, bill of materials used, dirty
finger print records and any associated paperwork / correspondence.   1.1.3  
Agreed Maintenance Performer       Lessee shall ensure that only an Agreed
Maintenance Performer services, maintains, overhauls, repairs or performs any
Modifications on or to the Aircraft or any installed engine or part.   1.2  
Replacement of Parts   1.2.1   Replacement of Parts Required       Lessee shall
replace, at its own expense, all Parts which may from time to time become worn
out, lost, stolen, destroyed, seized, confiscated, damaged beyond repair or
permanently rendered unfit for use for any reason whatsoever with replacement
parts as set forth in this Section 1.2, and Lessee may not remove any Part
(other than Obsolete Parts) for any other reason, provided that (x) Lessee may
remove Modification Parts pursuant to Section 1.3.3 of this Schedule 2 and
(y) Lessee (or any Permitted Sublessee or any Agreed Maintenance Performer) may
temporarily remove in the ordinary course of maintenance, service, repair,
overhaul or testing of the Aircraft, any Part, whether or not worn out, lost,
stolen, destroyed, seized, confiscated, damaged beyond repair or permanently
rendered unfit for use provided that Lessee shall reinstall or replace with a
replacement part such Part as promptly as practicable (or the end of such
maintenance, service, repair, overhaul or testing, whichever is earlier) and
(z) Lessee (or any Agreed Maintenance Performer) may temporarily remove any Part
if reasonably necessary for use on other Aircraft operated by Lessee, whether or
not worn out, lost, stolen, destroyed, seized, confiscated, damaged beyond
repair or permanently rendered unfit for use provided that Lessee shall
reinstall or replace such Part with a replacement part within 60 days (or the
end of the Lease Term, whichever is earlier). Each such replacement part
incorporated or installed in or attached or added to the Airframe or any Engine
shall:

  (1)   Be free and clear of all Liens except for Permitted Liens.     (2)   Be
in as good operating condition, and have the same interchangeable modification
status as, be no more than 110% older (in age, cycles or hours) than, and have a
value and utility at least equal to, the Part replaced (assuming it was in the
condition and repair required under this Lease Agreement) and be OEM parts and
not parts manufactured with PMA approval unless previously approved by Lessor in
writing.     (3)   Be of the same make and the same or more advanced model.    
(4)   Have a current, legal and valid release certificate/airworthiness approval
tag identified as FAA Form 8130-3 or EASA Form 1.

    Other than in connection with Clause (y) or (z) above, Lessee may use a
replacement part that does not comply with the requirements of this
Section 1.2.1 if a complying part cannot be procured or installed within the
available ground time of the Aircraft, provided that the original Part is
reinstalled or the non-complying part is removed and replaced by a complying
part, in

-58-



--------------------------------------------------------------------------------



 



    each case as promptly as practicable (and in any event on or before the last
day of the Lease Term).   1.2.2   Ownership of Parts       Except as provided in
the final paragraph of this Section 1.2.1, immediately upon any part (including
Modification Parts) becoming incorporated in, installed on or attached to the
Airframe or any Engine, without further act:

  (1)   title to such part vest, with full title guarantee, in Owner, free and
clear of all Liens other than Permitted Liens and such part shall become subject
to the Lease Agreement and any Financing Security Documents and be deemed a
“Part” of such Airframe or such Engine for all purposes hereof; and     (2)  
title to any replaced Part shall thereupon vest in Lessee, free and clear of all
rights of Owner and Lessor and all Lessor Liens and shall no longer be deemed a
Part.

    Lessee will, at its own expense, take all such steps and execute, and
procure the execution of, all such instruments as Lessor may reasonably require
and which are necessary to ensure that title so passes to Owner according to all
applicable laws. At any time when requested by Lessor, Lessee will provide
evidence to Lessor’s reasonable satisfaction that title has so passed to Owner.
      All Parts (other than Modification Parts removed in accordance with
Section 1.3 of this Schedule 2 and Obsolete Parts) at any time removed from the
Aircraft shall remain the property of Owner, no matter where located, until such
time as such Parts shall be replaced by Parts which have been incorporated or
installed in or attached to the Airframe or any Engine and which meet the
requirements set forth in Sections 1.2.1(1)-(4) of this Schedule 2. Obsolete
Parts with a value equal to or more than US$50,000 shall either be retained by
Lessee and returned with the Aircraft or shall be shipped to Lessor as a
location to be designated by Lessor for such part at such time. Obsolete Parts
with a value less than US$50,000 may be retained by Lessee.       If any part
which does not comply with the requirements of Sections 1.2.1(1)-(4) of this
Schedule 2 is incorporated in, installed in or attached to the Aircraft, title
to such part shall not vest in Owner and title to the replaced part shall not
vest in Lessee until a part complying with such Section 1.2.1(1)-(4) is
incorporated, installed in or attached to the Aircraft.   1.3   Modifications
and Inspections   1.3.1   Required Modifications and Inspections       Without
limiting Lessee’s obligations under Section 1.1 of this Schedule 2, Lessee
shall, at its own expense (subject to Section 1.3.8 of this Schedule) procure
that (1) all AD Modifications and all alert SB Modifications applicable to the
Aircraft and due or recommended during the Lease Term are completed on a timely
basis and (2) all AD inspections and all alert SB inspections due or recommended
during the Lease Term are completed on a timely basis (clauses (1) and (2),
collectively, “Required Actions”).

-59-



--------------------------------------------------------------------------------



 



1.3.2   Lessee Modifications       Lessee, at its own expense, may from time to
time add further parts or accessories and make such Modifications to the
Airframe or any Engine as Lessee may deem desirable in the proper conduct of its
business, provided that:

  (1)   Lessee shall not, without Lessor’s prior written consent, not to be
unreasonably withheld, make any Major Modifications to the Aircraft (other than
any Modification to the extent that it is part of a Required Action), and, in
connection with obtaining such consent, Lessee shall provide Lessor with advance
copies of all designs, plans, diagrams, drawings and data to be used by Lessee
in accomplishing such Major Modifications. Upon completion of such modification,
Lessee shall obtain an EASA supplemental type certificate for such Major
Modification or, in lieu thereof, reverse such Modification and return the
Aircraft to the condition it was in prior to such Modification so that the
Aircraft is in EASA Condition;     (2)   No such Modification (other than any
Modification to the extent that it is part of a Required Action) shall
(a) diminish the value, marketability or utility of the Airframe or such Engine,
(b) damage the Aircraft or (c) impair the condition or airworthiness thereof,
assuming in each case the Airframe or such Engine is in the condition and repair
required to be maintained by the terms of each Operative Document, provided that
with respect to any Modification that only diminishes the marketability of the
Aircraft and/or results in minor repairable damage to the Aircraft, then Lessee
shall be permitted to perform such Modification provided that prior to the last
day of the Lease Term Lessee reverses such Modification and restores the
Aircraft to a condition as if such Modification had not been made; and     (3)  
Subject to Section 1.3.8 of this Schedule 2, Lessor shall not be required under
any circumstances to pay directly or indirectly for any Modifications.

1.3.3   Reversal of Modification at Lessee’s Option       Notwithstanding the
foregoing, Lessee may, at any time during the Lease Term and at its own expense,
reverse any Modification, provided that (1) such Modification is not required to
have been made pursuant to the terms hereof and (2) Lessee restores the Aircraft
to a condition as if such Modification had not been made.   1.3.4  
[Intentionally Omitted]   1.3.5   Title to Removed Modification Part       Upon
the removal by Lessee of any Modification Part and reversal of the related
Modification as provided in Sections 1.3.3 or 1.3.4 of this Schedule 2, title in
such Modification Part shall, without further act, vest in Lessee free and clear
of all rights of Owner and Lessor and all Lessor Liens, and such Modification
Part shall no longer be deemed a Part of the Airframe or Engine from which it
was removed. Any Modification Part not removed by Lessee as above provided prior
to the return of the Airframe or Engine to Lessor hereunder shall remain the
property of Owner.

-60-



--------------------------------------------------------------------------------



 



1.3.6   Passenger Communication/Entertainment Equipment       Notwithstanding
Section 1.2 of this Schedule 2, Lessee may from time to time install on the
Aircraft equipment that is leased or conditionally sold to Lessee (and title to
such equipment shall remain vested in the lessor or conditional vendor thereof)
if (1) such equipment is passenger communications and entertainment equipment
and (2) it can be removed without causing material damage to the Aircraft and
any damage caused by such removal is, prior to Return, repaired so that the
Aircraft is restored to a condition as if such installation had not been made.  
1.3.7   Service Bulletin Kits       During the Lease Term, Lessee shall from
time to time request, and shall install or retain in storage, all SB kits
relating to the Aircraft, any Engine or any Part which are available to Lessee
at no cost other than shipping and handling costs. If any “no cost” period
lapses without Lessee acquiring such kit, Lessee shall be obligated to acquire
such kit at the manufacturer’s then cost for such kit.   1.3.8   AD Modification
Cost Sharing       With respect to each Modification required during the Lease
Term by an EASA AD (excluding, for the avoidance of doubt, any Modification
required by an Aviation Authority AD which is not also required by an EASA AD)
issued during the last two years of the scheduled Lease Term, complied with on a
terminating basis during the Lease Term and having a cost of compliance
(determined as provided below) in excess of US$100,000, Lessor shall reimburse
Lessee, subject to the following provisions, for a portion of the cost of
compliance with such modification as follows:       R = (60 - M)/60) x (C -
US$100,000)       where       “R” means the portion of the cost of compliance
with such modification to be reimbursed to Lessee.       “M” means the number of
months (including parts thereof counted based on number of days elapsed) between
(1) the earlier of (a) the date of actual completion of such modification and
(b) the originally required date of mandatory compliance and (2) the scheduled
end of the Lease Term.       “C” means the cost of compliance with such
modification at the normal commercial labor charge rates (but without mark-up
for profit if Lessee or any Affiliate of Lessee performs the work) of the Agreed
Maintenance Performer(s) performing such modification, plus reasonable cost of
materials, less any subsidy, warranty payment or other benefit provided to
Lessee (but in any case not including loss or expenses incurred because of
inability to operate the Aircraft).       Lessee shall submit to Lessor detailed
and substantiated labor and material invoices for all such costs for which
reimbursement is sought under this Section 1.3.8. Lessor shall pay to Lessee all
amounts reimbursable hereunder on the last day of the Lease Term, or if later,
promptly following Lessor’s receipt of such detailed and substantiated labor and
material invoices.

-61-



--------------------------------------------------------------------------------



 



    Nothing in this Section 1.3.8 shall be construed an obligation of Lessor to
do anything other than to reimburse Lessee for the portion of the cost of
certain ADs.   1.4   Documentation       During the Lease Term, Lessee shall
maintain:

  (1)   the Delivery Documentation and all other documentation delivered to
Lessee with respect to the Aircraft, either Engine or any Part by Lessor,
Airframe Manufacturer, Engine Manufacturer or other vendor or maintenance or
repair facility;     (2)   all other logbooks, records, manuals, data, drawings
or other documents that are required to be maintained during the Lease Term
under the terms of any Operative Document, by the Aviation Authority, EASA, the
MPD, Airframe Manufacturer, Engine Manufacturer or the manufacturer of any Part
and those that are provided to Lessee or otherwise maintained during the Lease
Term with respect to the Aircraft including, in the case of each life-limited
Part, accurate back-to-birth records; and     (3)   updates or additions to any
of the foregoing and renewals, revisions and replacements to any of the
foregoing from time to time created or obtained, including all revisions and
updates to any of the foregoing, and any new manuals and documents created,
following the completion of modifications or alterations to the Aircraft;

    all of which shall be maintained in the English language, current and
up-to-date (through subscription by Lessee to Airframe Manufacturer and Engine
Manufacturer update services and with all documents and records unique to the
Aircraft to be maintained unique to the Aircraft) and be kept by the Lessee in
its possession at a location approved by the Aviation Authority in fire proof
storage containers in an area free from any risk of flooding and not, without
the Lessor’s prior written consent, be in the possession or control of any
person other than the Lessee. Any Modifications accomplished to the Aircraft
during the Lease Term, and not reversed before the end of the Lease Term, which
result in a P/N, wiring diagram or operational change shall be incorporated into
the applicable manufacturer’s manuals on a permanent basis. Records with respect
to each Airframe Check—6Y, Airframe Check—12Y, Engine Basic Shop Visit, Engine
repair, Landing Gear Overhaul and APU Basic Shop Visit performed during the
Lease Term shall be sent to Lessor in electronic form promptly upon completion
of each such event.       Any Aircraft Documentation which Lessee is no longer
required to retain under the provisions of Lessee’s Maintenance Program and the
requirements of EASA and/or the Aviation Authority shall be returned to Lessor
at Return (with the exception of technical log pages and daily, weekly and
smaller check work packs).   1.5   Operation

  (1)   Lessee shall not operate the Aircraft (or permit the operation of the
Aircraft) in violation of any Law of any Government Entity having jurisdiction
over Lessee or the Aircraft, in violation of the MPD, any manufacturer’s
operating manuals, recommendations or instructions, in violation of any
airworthiness certificate, license or registration relating to the Aircraft
issued by any such Government Entity, or in violation of U.N. sanctions or
restrictions. In addition, Lessee shall not operate the Aircraft (or permit the
operation of the Aircraft) in violation of any export Laws (howsoever
denominated) applicable to

-62-



--------------------------------------------------------------------------------



 



      Lessor or Owner. Lessee shall at all times during the Lease Term maintain
a valid transport category airworthiness certificate for the Aircraft in full
force and effect.

  (2)   Lessee shall not operate or locate the Aircraft or permit the Aircraft
to be operated or located (1) outside of the Permitted Jurisdictions, (2) in any
area excluded from coverage by, or in any manner or for any purpose excepted
from coverage under, any insurance policy in effect or required by the terms of
the Lease Agreement or (3) in any war zone or in any recognized or threatened
area of hostilities unless covered to the satisfaction of Lessor by appropriate
insurance (including war-risk and allied perils).     (3)   Lessee shall not
use, or permit the use of, the Aircraft for testing or for training, qualifying
or reconfirming the status of flight crew members other than employees of
Lessee, and then only if the use of the Aircraft for such purpose is not
disproportionate to the use for such purpose of other Airframe Manufacturer
Model A330-200 aircraft owned or operated by Lessee.     (4)   Lessee shall
ensure that the crew and engineers, if any, employed by it in connection with
the operation and maintenance of the Aircraft have the qualifications and hold
the licenses required by the Aviation Authority and Laws applicable to Lessee.  
  (5)   Lessee shall use the Aircraft solely in commercial or other operations
for which Lessee is duly authorized by the Aviation Authority and Laws
applicable to Lessee.     (6)   Lessee shall not use the Aircraft for the
carriage of:

  (a)   whole animals living or dead (other than living humans) except in the
cargo compartments according to I.A.T.A. regulations, and except domestic pet
animals carried in a suitable container to prevent the escape of any liquid and
to ensure the welfare of the animal;     (b)   acids, toxic chemicals, other
corrosive materials, explosives, nuclear fuels, nuclear wastes, or any nuclear
assemblies or components, except as permitted for passenger aircraft under the
“Restriction of Goods” schedule issued by I.A.T.A. from time to time and
provided that all the requirements for packaging or otherwise contained therein
are fulfilled;     (c)   any other goods, materials or items of cargo which
could reasonably be expected to cause damage to the Aircraft and which would not
be adequately covered by the Insurances; or     (d)   with Lessee’s knowledge,
any illegal item or substance.

  (7)   Provided that no Event of Default shall have occurred and be continuing,
Lessee may install, and allow to remain installed, an Engine Manufacturer Trent
772B engine on the Airframe other than an Engine so long as such engine is
airworthy and otherwise complies with the requirements of the Aviation Authority
and all Laws applicable to Lessee.     (8)   In connection with Owner’s tax
planning and structuring, Lessee has agreed not to, and Lessee shall not, use or
permit the use of the Aircraft on any route that both originates

-63-



--------------------------------------------------------------------------------



 



      and terminates in the United States. Promptly following the end of each
calendar quarter Lessee shall provide Lessor with sufficient information in
written form so that Lessor can determine (a) the total number of landings for
the Aircraft during the calendar quarter and (b) the total number of landings
and the total number of takeoffs, in each case for the Aircraft in the United
States during the calendar quarter, identifying the airport(s) for such United
States takeoffs and landings (e.g., copies of Pegasus printouts or the
equivalent).     (9)   Neither Engine shall be operated above 71,100 pounds
thrust

1.6   Identification Plates, Etc.       On or before the Delivery Date, Lessor
shall affix, and thereafter Lessee shall at all times maintain in respect of the
Airframe and each Engine a fireproof and legible identification plate of a
reasonable size, in the location specified below, that contains the following
legends or any other legend requested from time to time by Lessor in writing:

  (1)   In the case of the Airframe, in the upper sill of the left-hand forward
entry door, adjacent to Airframe Manufacturer’s plate, “THIS AIRCRAFT IS OWNED
BY WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, AS OWNER TRUSTEE, AND IS
HELD UNDER LEASE BY SOUTH AFRICAN AIRWAYS (PTY) LTD.”     (2)   In the case of
each Engine, in a clearly visible place in close proximity to the manufacturer’s
plate, “THIS ENGINE IS OWNED BY WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, AS OWNER TRUSTEE AND IS HELD UNDER LEASE BY SOUTH AFRICAN AIRWAYS
(PTY) LTD.”

1.7   Inspection       At all reasonable times and upon at least 10 days prior
written notice to Lessee, Lessor’s or Security Trustee’s personnel and/or its
authorized representatives may (at Lessor’s or Security Trustee’s risk and
expense or, if such inspection is made in connection with or following an Event
of Default, with no notice and at Lessee’s expense) inspect the Airframe and
Engines and inspect and make copies of the Aircraft Documentation and Lessee’s
Maintenance Program, and if such inspection is made at the time of any
maintenance operation, such Persons may inspect behind any panels, bays or other
apertures that have already been opened in the course of such maintenance
operation, provided that no exercise of such inspection right shall unreasonably
interfere with the normal operation or maintenance of the Aircraft by Lessee or
any Permitted Sublessee. Neither Lessor nor Security Trustee shall have a duty
to make any such inspection nor shall it incur any liability or obligation by
reason of making or not making any such inspection. Lessee shall take such
action as may reasonably be required by Lessor or Security Trustee to facilitate
its inspection, including without limitation facilitating access to any premises
where the Aircraft is located. Except during the final 24 months of the Lease
Term or during the continuance of an Event of Default, all inspections by Lessor
or Security Trustee and their authorized representatives provided for under this
Section 1.7 shall, in regard to Lessor or Security Trustee be limited to one
inspection of any kind contemplated by this Section 1.7 during any calendar
year. During the period commencing 730 days prior to the scheduled expiry date
and ending on such scheduled expiry date, there shall be no limit on the number
of inspections by Lessor or Security Trustee and their authorized
representatives provided for under this Section 1.7.

-64-



--------------------------------------------------------------------------------



 



2.   MAINTENANCE RESERVES   2.1   Maintenance Reserves and Adjustments   2.1.1  
Amounts

  (1)   The contents of this section are in Exhibit G to the Lease Agreement.  
  (2)   Lessee shall pay the following amounts to Lessor:

  (a)   On the 15th day of each calendar month following the Delivery Date, the
aggregate amount accrued in accordance with Section 2.1.1(1) of this Schedule 2
during the preceding calendar month.     (b)   On the last day of the Lease
Term, the aggregate amount accrued in accordance with Section 2.1.1(1) of this
Schedule 2 during the Lease Term and not theretofore paid.

2.1.2   [Intentionally Omitted]   2.1.3   [Intentionally Omitted]   2.1.4  
Letter of Credit in Lieu of Engine Life-Limited Parts Reserves       Lessee may
elect, by notice to Lessor on or before the Delivery Date, to provide a letter
of credit to Lessor in lieu of paying Reserves in respect of life-limited Parts
for each Engine (as provided in Section 2.1.1(1)(d) of this Schedule 2). The
letter of credit shall comply with the requirements of Section 4.4 of the Lease
Agreement except that the initial stated amount of the letter of credit will be
in an amount equal to the product of (1) 2 (being the number of Engines),
(2) 500 (being the agreed expected cycle utilization of the Engines for one
year) and (3) the Reserve Rate set forth in Section 2.1.1(1)(d) of this
Schedule 2 as escalated through the Delivery Date. Lessee shall cause the stated
amount of the letter of credit to be increased on or before each anniversary of
the Delivery Date by an amount equal to the product of (1) 2 (being the number
of Engines), (2) the expected cycle utilization of the Engines for the next year
of the Lease Term as agreed by Lessor and Lessee (but in no case less than 500
cycles) and (3) the Reserve Rate set forth in Section 2.1.1(1)(d) of this
Schedule 2 as escalated through such anniversary. At Return Lessee shall pay
Lessor for each Engine an amount equal to the Reserves that Lessor would be
holding at Return had Lessee paid reserves for life-limited Parts for each
Engine through the Return in accordance with this Section 2 (without regard to
this Section 2.1.4) and upon such payment and satisfaction of all the Secured
Obligations due at Return Lessor shall return such letter of credit to Lessee.
Lessor agrees that it shall not draw such letter of credit for an amount greater
than the Reserves that Lessor would be holding at Return had Lessee paid
reserves for life-limited Parts for each Engine.   2.2   Reimbursement      
Lessor shall, subject to the other provisions of this Section 2 and provided
that no Payment/Bankruptcy Default has occurred and is then continuing,
reimburse Lessee for the actual costs incurred by Lessee in respect of labor and
materials consumed during, and following completion of, the following
maintenance during the Lease Term:

-65-



--------------------------------------------------------------------------------



 



  (1)   Any Airframe Check—6Y, Airframe Check—12Y, excluding APU and Landing
Gear and excluding components (unless such components are scheduled to be
overhauled at that check in accordance with the MPD and their lives are fully
restored).     (2)   [Intentionally Omitted]     (3)   The replacement of any
Engine life-limited Part with a new Part, provided that (a) the reimbursement
for any such part shall be reduced by an amount equal to the product of (i) the
Dollar amount listed in Section 2.1.1(2)(c) of this Schedule 2, as adjusted by
this Section 2, and (ii) the percentage for such part contained in Annex 1 to
this Schedule 2 and (iii) (A) the approved cycle-life of such removed Engine
life-limited Part less (B) the total cycles then accumulated on such removed
Engine life-limited Part and (b) such reimbursement shall be for the cost of the
part only and not for its installation.     (4)   An APU Basic Shop Visit.    
(5)   A scheduled Landing Gear Overhaul.

    excluding, in each case, (i) any maintenance resulting from design faults or
damage covered by warranty or caused by accidental damage, foreign objects,
faulty maintenance or operational mishandling; (ii) any cost items which are the
costs of transportation or are exchange, handling or similar costs or charges,
(iii) any cost which is in excess of the relevant manufacturer’s list price for
the relevant parts or maintenance work; and (iv) any maintenance, overhaul,
renewal, replacement or repair cost which is reimbursable out of any insurance
claim (assuming, for these purposes, that no deductibles applied to the relevant
insurances).   2.3   Account Balances       Lessor shall keep a notional running
account in respect of the Airframe, each Engine (life-limited Parts
subaccounts), the Landing Gear and the APU to which shall be credited all
amounts in respect thereof received under the above Section 2.1 hereof, and
debited all sums paid in respect thereof by Lessor to, or on behalf of, Lessee
under the above Section 2.2. The life-limited Part subaccount for each Engine to
be maintained using a further subaccount for each part using the percentage
allocation contained in Annex 1 to this Schedule 2, such life-limited Part
allocation to be adjusted on the Delivery Date and each anniversary of the
Delivery Date based on the Engine Manufacturer’s then current list price for
such Parts and their respective intervals.       For the avoidance of doubt, it
is agreed and acknowledged that the Reserves are additional Rent based on
Lessee’s utilization of or the time elapsed on the Aircraft during the Lease
Term and are the sole and exclusive property of Lessor. The purpose of the
notional accounts and sub-accounts referred to in this Section 2.3 is solely to
determine the amount of Lessor maintenance reimbursement obligation under this
Section 2 and Lessee has no right or interest whatsoever in such accounts or the
Reserves. Similarly, Lessor shall have no obligation to perform the relevant
maintenance or to assure that it has been performed correctly.   2.4   No
Negative Balances       Lessor shall not be obliged to pay any sum under
Section 2.2 of this Schedule 2 to the extent the amount requested would exceed
the lesser of (1) the balance in the relevant notional account (or sub-account,
as the case may be) at and as of the time the relevant maintenance event was

-66-



--------------------------------------------------------------------------------



 



    completed and (2) the balance of such notional account (or sub-account, as
the case may be) at the time Lessor is required pursuant to this Section 2 to
make a payment to Lessee in respect of such request. In any case in which the
amount reimbursed to Lessee under Section 2.2 is not sufficient to pay the cost
of the relevant work, Lessee shall be obligated to meet all excess costs from
its own resources. No shortfall may be carried forward or made the subject of
any further claim for reimbursement.   2.5   Payments       Lessee shall
promptly submit to Lessor detailed and substantiated labor and material invoices
(including the final statement showing a zero balance due) for all maintenance
for which reimbursement is sought under this Section 2 and, in any event, not
later than the 90th day following receipt by Lessee of such invoices from the
Agreed Maintenance Performer (or, if such maintenance is performed by Lessee,
not later than the 90th day following completion of such maintenance). Lessor
shall pay to Lessee all amounts reimbursable hereunder promptly upon its receipt
of such invoices and any other substantiating documentation reasonably requested
by Lessor.

-67-



--------------------------------------------------------------------------------



 



ANNEX 1 TO
SCHEDULE 2
LLP ALLOCATION

         
Fan
       
LP Rotor Fan Disk
    5.48 %
LP Rotor Shaft
    0.97 %
Fan Blades
    17.61 %
Annulus Fillers
    5.27 %
 
       
Intermediate Pressure Compressor
       
IP Rotor Compressor Shaft
    16.28 %
IP Rotor Rear Shaft
    0.88 %
 
       
High Pressure Compressor
       
HP Compressor Rotor
    26.75 %
 
       
High Pressure Turbine
       
HP Turbine Rotor Disc
    10.93 %
 
       
Intermediate Pressure Turbine
       
IP Turbine Rotor Disc
    1.11 %
IP Turbine Rotor Shaft
    5.01 %
 
       
Low Pressure Turbine
       
LP Turbine Stage 1 Disc
    1.95 %
LP Turbine Stage 2 Disc
    1.95 %
LP Turbine Stage 3 Disc
    2.37 %
LP Turbine Stage 4 Disc
    1.36 %
LP Turbine Rotor Shaft
    2.09 %
 
       
 
    100 %

-68-



--------------------------------------------------------------------------------



 



SCHEDULE 3
DELIVERY CONDITIONS AND DELIVERY PROCEDURES
PART I
Delivery Condition

1.   CONDITION OF AIRFRAME AND ENGINES       On the Delivery Date, the Aircraft
shall be delivered new from the Airframe Manufacturer in compliance with the
Baseline Specification and otherwise, subject to availability, as follows:   1.1
  SCNs       With the following SCN selections and any MSCNs applicable to the
Aircraft:

                      Price EPAC/TDU   TITLE   USD 01/08    
 
           
ATA 02 Certification
        CL02.10.134/37  
Compliance status report — EU OPS equivalent of JAR OPS 1, subparts K and L
    5,000   CL02.10.133/01  
Full compliance with FAR Amendment 121-306 new assist space
requirements
    6,900   CL02.40.100/01  
Rudder leading edge painting according to vertical stabilizer dominant color
  No Charge CL02.40.101/01  
External livery
    116,500      
 
           
ATA 03 General Aircraft Design Criteria
        CL03.20.321.57  
A330-2xx dual weight variant — MTOW to 236 t, MLW to 182 t, MZFW to 170 t / MTOW
to 238 t, MLW to 182 t, MZFW to 168 t
  No Charge    
 
           
ATA 11 Placards and markings
        CL11.00.124/01  
Installation of leasing plate on engines
  No Charge CL11.00.124/02  
Installation of leasing plate on forward LH passenger door
  No Charge CL11.00.124/03  
Installation of leasing plate on cockpit rear partition
  No Charge CL11.00.124/04  
Installation of leasing plate on APU
  No Charge CL11.30.110/04  
Passenger placards and signs alternate marking — English only
  No Charge    
 
           
ATA 21 Air Conditioning
        CL21.20.110/06  
Particle filter element — LE BOZEC, PN 430B100-3
  No Charge CL21.28.105/08  
Installation of lower deck fwd cargo compartment ventilation system and temp
control (A330/A340-300)
    404,100   CL21.70.102/03  
Combined VOC/ozone catalytic converters alternate equipment
— ENGELHARDT, PN 44142002
    6,500  

-69-



--------------------------------------------------------------------------------



 



                      Price EPAC/TDU   TITLE   USD 01/08    
ATA 23 Communications
           
GLOBAL IFE
    546,400      
GLOBAL CIDS
    40,000   CL23.00.100/12  
Installation of an automatic ELT with remote control panel in the cockpit — ELTA
ADT 406 AF
    15,900   CL23.11.110/06  
Activation of HF datalink function for HFDR1 on Fans A and Fans A+ configuration
    42,500   CL23.11.135/02  
Dual HF system alternate equipment — HONEYWELL
  No Charge CL23.11.157/09  
Dual HFDR system — HONEYWELL
    36,600   CL23.12.130/02  
VDR — HONEYWELL, PN 064-50000-0505
  No Charge CL23.12.130/18  
VDR transceivers capable mode 2 — HONEYWELL, RTA-50D, PN
965-1696-051
  No Charge CL23.28.110/16  
High rate SATCOM avionics MCS 7000 (7 channels — AERO H+) with RFUIA — HONEYWELL
  No Charge CL23.36.334/07  
IFE Media content loading at Final Assembly Line
    6,200   CL23.50.126/36  
Boomsets alternate equipment — SENNHEISER type HME46-C, PN 046-55-999-0231
  No Charge CL23.50.144/13  
Installation of headset for fourth occupant — SENNHEISER type HD 46-K1, PN
046-69-999-0931
    850   CL23.70.110/02  
Installation of Cockpit Door Surveillance System (CDSS)
    25,500   CL23.71.175/06  
CVR — HONEYWELL, PN 980-6022-001
  No Charge    
Additional i5000 data wiring — cabin redundancy at FDB-FDB level
  Incl. In Global IFE    
Cable raceway relocation in B/C
  TBD    
 
           
ATA 24
        CL24.56.134/03  
Additional 15 kVA galley power supply in door n° 4 area
    32,900      
 
           
ATA 25 Cabin & Cockpit
        CL25.23.500/01  
INTERIOR COLOR SCHEME DEFINITION
  Incl. In Cabin    
GLOBAL EMERGENCY EQUIPMENT
    10,000      
GLOBAL CABIN LAYOUT
    1,390,000      
GALLEY COOLING
    25,100      
GLOBAL ISPSS
    10,400   CL25.24.164/07  
Deletion of lateral OHSC at door 3 level
  Incl. in Cabin CL25.35.050/01  
Installation of galley catering equipment (BFE)
  Incl. in Cabin CL25.45.100/01  
Lavatory equipment selection (SFE)
  Incl. in Cabin CL25.26.205/40  
Installation of curtains according to curtain definition checklist
  Incl. in Cabin CL25.74.200/01  
Structural and system provisions for a main deck FCRC
  Incl. In FCRC install CL25.74.210/06  
Inst. Of main deck FCRC based on prov.— dual pilot compmnt (temp. Ctrl in AAP)
(SFE)
    446,200   CL25.75.231/02  
Installation of a large staircase housing/stowage at door 3 for LDMCR (large
entrance cutout) (BFE)
  Incl. In LDMCR install CL25.75.235/02  
Structural and system provision for LDMCR at door 3 with large entrance cut-out
  Incl. In LDMCR install

-70-



--------------------------------------------------------------------------------



 



                      Price EPAC/TDU   TITLE   USD 01/08 CL25.75.240/01  
Installation of an LDMCR in the aft lower deck cargo compartment (BFE)
    605,000   CL25.11.140 / 11  
Captain and first officer seat covering with grey sheepskin
    9,200   CL25.50.160/02  
Installation of sidewall lining protections in lower deck cargo compartments
    16,900   CL25.65.100/06  
Installation of one pair of fireproof gloves (BFE) — BENNETT SAFETYWEAR LTD, PN
FKK8-35KL
  Incl. in EE CL25.40.245/08  
Provision for installation of lavatory at position L74 (TYPE Z)
  Incl in Cabin CL25.52.100/01  
Installation of additional tie-down points in lower deck forward cargo
compartment
    20,800   CL25.30.359/51  
Structural and system provisions for installation of galley at location 31.100
  Incl in Cabin CL25.34.750/01  
Floor Thermal insulation
  Incl. in Galley cooling    
 
           
ATA 26 Fire protection
        CL26.13.101/02  
APU fire extinguisher — KIDDE AEROSPACE, PN 472 412-1
  No Charge CL26.21.107/std  
Engine fire extinguishers — PACIFIC SCIENTIFIC
  STD CL26.23.106/std  
Cargo fire extinguishers — KIDDE
  STD CL26.24.110 / 12  
Cockpit portable fire extinguisher (SFE) — TOTAL FEUERSCHUTZ, PN 74-20
    900   CL26.24.600 / 22  
Installation of halon fire extinguisher in cabin (SFE) — TOTAL FEUERSCHUTZ, PN
74-20
  Incl. in Global EE    
 
           
ATA 27 Flight controls
        CL27.50.103/01  
Flap track ‘sealed for life’ roller bearings — KAMATICS, PN 27F5757306X.20X
    19,300      
 
           
ATA 29 Hydraulic power
        CL29.10.113/05  
Electro Motor Pumps (EMP) — EATON AEROSPACE, PN 974540
  No Charge    
 
           
ATA 31 Indicating/Recording systems
        CL31.33.114/14  
Flight Data Recorder (FDR) (256 w/s) — HONEYWELL, PN 980-4700-042
  No Charge    
 
           
ATA 32 Landing Gear
        CL32.40.100/24  
A330 — Wheels and brakes HONEYWELL (2 500 LPO)
  No Charge CL32.41.140/32  
A330 — Radial tires (MLG) — BRIDGESTONE, PN APR06911
  No Charge CL32.41.141/04  
A330-200/300 & A340-300 — Radial tires (NLG) — BRIDGESTONE, PN APR06500
  No Charge    
 
           
ATA 33 Lights
           
Global lighting
    54,200   CL33.24.150 / 02  
B/C Lavatory lighting — Reduced dimmed illumination
  No Charge

-71-



--------------------------------------------------------------------------------



 



                      Price EPAC/TDU   TITLE   USD 01/08 CL33.24.150 / 03  
Y/C Lavatory lighting — Reduced dimmed illumination
  No Charge CL33.25.200 / 02  
Installation of in-seat reading light in B/C
  No Charge CL33.26.115 / 01  
Self dimmed Lavatory Occupied Signs
    3,700  

-72-



--------------------------------------------------------------------------------



 



                      Price EPAC/TDU   TITLE   USD 01/08    
ATA 34 Navigation
        CL34.15.112/01  
Angle of attack sensor — BF GOODRICH AEROSPACE, PN 0861ED
  No Charge CL34.20.203/02  
ISIS — baro setting in inches Hg
    3,900   CL34.20.203/04  
ISIS — display of metric altitude
    3,900   CL34.41.125/26  
Dual weather radar HONEYWELL with PWS and autotilt activation, new dual antenna
mount
    56,000   CL34.42.100/17  
Radio altitude automatic call-outs
    4,000   CL34.42.113/13  
Radio altimeter — HONEYWELL Quantum line
  No Charge CL34.51.108/09  
DME — HONEYWELL, PN 066-50013-1212
  No Charge CL34.52.102/01  
Compliance with ADS-B OUT regulation for NRA
    3,600   CL34.00.300/01  
RNP AR/SAAAR capability (Step 1)
    70,000   CL34.55.102/09  
VOR/MARKER receivers alternate equipment — HONEYWELL, PN 066-50012-1212
  No Charge CL34.58.310/34  
MMR alternate equipment providing ILS and GPS functions with FLS/GLS capability
— ROCKWELL COLLINS
  No Charge    
 
           
ATA 35 Oxygen
        CL35.11.110/02  
In-situ replenishment facility for cockpit oxygen cylinder (A330/A340)
— EROS, PN DKR142
    32,500   CL35.11.112/01  
Flight crew oxygen cylinder 115 cu ft (steel) — EROS, PN 891511-14
    1,900   CL35.22.021/11  
Installation of one additional mask in each oxygen box (chemical system)
    6,700   CL35.30.106 / 03  
One PBE in cockpit — DAe SYSTEMS GmbH, PN E28180-10 (SFE)
    300   CL35.32.490 / 01  
Portable oxygen device — General information and typical installation
  Incl. in Global EE CL35.32.505 / 21  
Installation of PBE in cabin (SFE) — DAe SYSTEMS GmbH, PN E28180-10
  Incl. in Global EE CL35.32.601 / 01  
Instal. of portable oxygen cylinder — AVOX SYSTEMS INC 4.25 cuft outlet code A,
PN 9700-A1A-BF23A
  Incl. in Global EE CL35.32.640 / 02  
Installation of demo oxygen mask — AVOX SYSTEMS INC, PN 289-1002
  Incl. in Global EE CL35.32.650 / 01  
Installation of manual release tool for passenger oxygen system — B/E AEROSPACE
ISG, LENEXA
  Incl. in Global EE    
 
           
ATA 38 Water/Waste
        CL38.00.222/02  
Certificate of sanitary construction for water and waste system compliance with
USPHSS
  No Charge CL38.00.222/03  
Disinfections result certificate for potable water system
  No Charge CL38.11.112/01  
Installation of a third potable water tank (total capacity 1 050 liters)
    42,800   CL38.11.116/01  
Water quantity preselection of potable water at service panel (A330 and
A340-300)
    12,800   CL38.12.102/04  
Installation of potable water filter housing and cartridge 1 micrometer
dechlorinating
    900  

-73-



--------------------------------------------------------------------------------



 



                      Price EPAC/TDU   TITLE   USD 01/08    
ATA 46 Information Systems
        CL46.21.100/10  
Airbus AOC software for ATSU (Fans A+) (weights in kg) — HONEYWELL
  No Charge CL46.21.105/01  
Activation of ARINC 623 in the ATSU
    7,200   CL46.21.111/01  
Activation of VDL mode 2 function in the ATSU
    37,600      
 
           
ATA 47
        CL47.10.100 / 01  
Installation of system provision for Fuel Tank Inerting System (FTIS)
    107,000      
 
           
ATA 51 Structure
        CL51.22.230/04  
Intermediate coat paint system (LOW VOC/CF primer) fuselage and vertical
stabilizer
    41,100      
 
           
ATA 52 Doors
        CL52.51.103/02  
Installation of deadbolt for manual locking of cockpit door
  No Charge CL52.51.104/01  
Install damping devices to reduce noise by door slam
    14,500      
 
           
ATA 55 Stabilizer
        CL55.30.101/01  
Metal sheet cover on vertical stabilizer
    15,700      
 
           
ATA 56 Windows
        CL56.10.104/10  
PPG INDUSTRIES front and side windows (chemically tempered)
  No Charge    
 
           
ATA 72 Engines
        CL72.00.117/03  
Engines selection — RR TRENT 772B
  No Charge    
 
           
ATA 79 Oil
        CL79.20.100/13  
Engine, engine accessories and APU lubricating oil — BP 2197
  No Charge

Note: CL03.20.321.57 (Dual weight variant) is subject to successful
certification by the relevant aviation authorities. For information only, such
certification is currently scheduled for September 2010.

-74-



--------------------------------------------------------------------------------



 



Lessee shall have the right to select the following SCN, provided that Lessee
gives Lessor notice of such selection at least 30 days prior to any Airframe
Manufacturer deadline for making such selection:

                  Price EPAC/TDU   TITLE   USD 01/08    
 
       
ATA 02 Certification
    CL02.12.122/04  
ETOPS up to 240 minutes
  TBD

-75-



--------------------------------------------------------------------------------



 



1.2   BFE       With the following BFE selections:

                          Price     EPAC/TDU   TITLE   USD 01/09   COMMENTS
CL23.00.100/12  
Installation of an automatic ELT with remote control panel in the cockpit — ELTA
ADT 406 AF
  $ 10,000       CL23.28.110/16  
High rate SATCOM avionics MCS 7000 (7 channels — AERO H+) with RFUIA — HONEYWELL
  $ 318,164       CL23.30.017/33  
Thales Avionics TopSeries (i5000) — IFE
  $ 2,824,912     Recurring Cost per aircraft CL23.30.017/34  
Thales Avionics TopSeries (i5000) — IFE
  $ 0     Non Recurring Cost per fleet CL25.21.20.00  
Seat Cover Fabric/Leather — Lantal
  $ 90,000       CL25.21.460/60  
Sicma Majesty — Business Class Seats
  $ 1,693,613     Recurring Cost per aircraft CL25.21.460/61  
Sicma Majesty — Business Class Seats
  $ 371,250     Non Recurring Cost per fleet CL25.21.470/80  
Webber 5750 — Economy Class Seats
  $ 781,129     Recurring Cost per aircraft CL25.21.470/81  
Webber 5750 — Economy Class Seats
  $ 451,862     Non Recurring Cost per fleet CL25.21.710/02  
Installation of 110 VAC / 60 Hz PED power outlets in B/C seat — KID-SYSTEME GMBH
  (Incl in IFE cost)     CL25.22.300/03  
Installation of high comfort floor-mounted cabin attendant seat (Goodrich
Interiors) forward door 2, LH, at location 53
  $ 23,000       CL25.22.300/04  
Installation of high comfort floor-mounted cabin attendant seat (Goodrich
Interiors) forward door 2, RH, at location 55
  $ 23,000       CL25.26.205/40  
INSTALLATION OF CURTAINS ACCORDING TO CURTAIN
DEFINITION CHECKLIST
  $ 10,000          
INSTALLATION OF CARPETS
  $ 30,000       CL25.27.313/01  
Installation of wall-mounted baby bassinet based on provisions — INNOVINT
  $ 1,000       CL25.30.005/01  
AIM Aviation Henshalls — Galleys
  $ 1,149,222     Recurring Cost per aircraft CL25.30.005/02  
AIM Aviation Henshalls — Galleys
  $ 309,959     Non Recurring Cost per fleet CL25.34.410/31  
Installation of 4500 BTU/h air chiller unit — B/E AEROSPACE, PN 236-8
  Incl in Galley     CL25.34.410/51  
Installation of 7000 BTU/h air chiller unit — B/E AEROSPACE, PN 267-100
  Incl in Galley Equipment    

-76-



--------------------------------------------------------------------------------



 



                          Price     EPAC/TDU   TITLE   USD 01/09   COMMENTS
CL25.35.050/01  
Installation of galley catering equipment
  See Table below     CL25.65.00.00  
Seat Belts
  $ 10,000       CL25.65.100/06  
Installation of one pair of fireproof gloves — BENNETT SAFETYWEAR LTD, PN
FKK8-35KL
  $ 30       CL25.66.00.00  
Life Vests
  $ 10,000       CL25.75.231/02  
Installation of a large staircase housing/stowage at door 3 for LDMCR (large
entrance cutout)
  $ 670,605     Recurring Cost per aircraft CL25.75.231/03  
Installation of a large staircase housing/stowage at door 3 for LDMCR (large
entrance cutout)
  $ 0     Non Recurring Cost per fleet CL25.75.240/01  
Installation of an LDMCR in the aft lower deck cargo compartment
  $ 97,575     Recurring Cost per aircraft CL25.75.240/02  
Installation of an LDMCR in the aft lower deck cargo compartment
  $ 0     Non Recurring Cost per fleet CL33.25.200 / 02  
Installation of in-seat reading light in B/C
  Incl in Business Class Seats     CL46.21.100/10  
Airbus AOC software for ATSU (Fans A+) (weights in kg) — HONEYWELL
  $ 11,587      

-77-



--------------------------------------------------------------------------------



 



     Table. Galley Catering Equipment

                                                                               
                                                                               
                                                                               
                                              S/S Price Item   Equipment  
Supplier   P/N   Price   Status   G1A   G1R   G2F   G2A   G4F   G4L   G4R   S3R
  S2R   S2L   Total   S/S Price   (01/ 09 USD)
1
  WATER BOILER   B/E Aerospace   4360004-85-00-18   € 4,998.00     BFE     0    
  0       0       0       0       1       0       0       0       0       1    
€ 4,998     $ 7,997  
2
  HOT CUP   DRIESSEN   JA028003   $ 300     BFE     1       0       1       0  
    0       1       0       0       0       0       3     $ 900     $ 900  
6
  ESPRESSO MAKER   IACOBUCCI   HFE-2005-01   € 10,500     BFE     1       0    
  1       0       0       0       0       0       0       0       2     € 21,000
    $ 33,600  
6
  MOUNTING RAIL   IACOBUCCI   CA2-01   € 1,000     BFE     1       0       1    
  0       0       0       0       0       0       0       2     € 2,000     $
3,200  
7
  STEAM OVEN   B/E Aerospace   4323100-01-6622   € 10,298     BFE     2       0
      2       1       0       3       4       0       0       0       12     €
123,576     $ 197,722  
8
  TRASH COMPACTOR   MONOGRAM   3210005WB106   $ 47,000     BFE     0       0    
  0       1       0       1       0       0       0       0       2     $ 94,000
    $ 94,00  
9
  COFFEE MAKER   B/E Aerospace   4510-42LG-00   $ 7,174     BFE     2       0  
    2       3       0       2       2       0       0       0       11     $
78,914     $ 78,914  
 
  COFFEE MAKER RAIL   B/E Aerospace   64759-151   $ 1,002     BFE     2       0
      2       3       0       2       2       0       0       0       11     $
11,022     $ 11,022  
 
  INSULATED SERVER   B/E Aerospace   3520-0603-01   $ 0               2       0
      2       3       0       2       2       0       0       0       11     $ 0
    $ 0  
10
  Air Chiller 4500BTU   B/E Aerospace   236-8   $ 22,849     BFE     1       0  
    0       0       0       0       0       0       0       0       1     $
22,849     $ 22,849  
11
  Air Chiller   B/E Aerospace   267-100   $ 23,951     BFE     0       0       1
      1       0       1       1       0       0       0       4     $ 95,804    
$ 95,804  

-78-



--------------------------------------------------------------------------------



 



bbbb1.4   LOPA

    In the configuration as pictured in the LOPA attached as Annex 1 to this
Schedule 3.       Any Airframe Manufacturer paperwork (including any SCNs)
signed by both Lessee and Lessor (or an Affiliate) shall be deemed an amendment
to this Schedule 3.   2.   AIRCRAFT DOCUMENTATION       Lessor shall deliver to
Lessee at the Delivery Location the Delivery Documentation.   3.   WARRANTIES  
    With effect from the Delivery Date and for the period of the Lease Term,
Lessor will make available to Lessee, and authorize Lessee to exercise, such
rights as Lessor may have under any warranty with respect to the Aircraft, any
Engine or any Part made by any manufacturer, vendor, storage company,
sub-contractor or supplier, to the extent that the same may be made available to
Lessee and subject to any terms and conditions set forth in the relevant
agreement with the relevant manufacturer, vendor, storage company, subcontractor
or supplier including any necessary consents.   4.   TRAINING AND OTHER SERVICES
      No Airframe Manufacturer training is being provided by Lessor with respect
to the Aircraft.   5.   PERFORMANCE GUARANTEE       With effect from the
Delivery Date and for the period of the Lease Term, Lessor assigns to Lessee,
and authorizes Lessee to exercise, such rights (including the right to payment)
as Lessor may have under the performance guarantees received from Airframe
Manufacturer with respect to the Aircraft pursuant to a letter agreement dated
on or about December 16, 2009.

-79-



--------------------------------------------------------------------------------



 



PART II
Delivery Procedures

1.   PRE-DELIVERY INSPECTION   1.1   Inspection Process       Lessee shall
inspect the Aircraft and participate in a demonstration flight of the Aircraft
to be conducted by Lessor or its designee at the Delivery Location. Lessee shall
participate in such inspections and demonstration flight and shall give Lessor
prompt notice of any potential discrepancies from the condition of the Aircraft
as described in Part 1 of this Schedule 3. Lessor and Lessee shall enter into a
Airframe Manufacturer “Participation Agreement” in form and substance reasonably
satisfactory to Lessor and Lessee.   1.2   Discrepancies       Any discrepancy
from the condition of the Aircraft as described in Part 1 of Schedule 3 which is
identified in writing to Lessor by Lessee on or prior to the Scheduled Delivery
Date and which is not corrected by Lessor or Airframe Manufacturer on or prior
to the Delivery Date shall be corrected by Airframe Manufacturer or its
designee, at Airframe Manufacturer’s cost and expense, after the Delivery Date
pursuant to a commitment letter procured from Airframe Manufacturer by Lessor
or, if Lessor is unable to procure such a commitment letter with respect to such
discrepancy, shall be corrected by Lessee or its designee and Lessor shall
reimburse Lessee at 100% of Lessee’s reasonable actual cost for such correction,
payable on demand (together with detailed and substantiated labor and material
invoices for all such amounts for which reimbursement is sought). Lessee’s
rights under such commitment letter or, if applicable, its right to make such a
claim for reimbursement shall be Lessee’s sole remedy for noncompliance, and
Lessee shall not have the right to refuse acceptance of the Aircraft because of
such discrepancies unless the existence of such discrepancies would prevent the
use of the Aircraft in Lessee’s expected commercial operation.   2.   CHANGES IN
DELIVERY DATE       If on the Scheduled Delivery Date any of the conditions
precedent specified in Schedules 7 or 8 has not been met or waived in accordance
with such Schedules, then the delivery of the Aircraft under this Lease
Agreement shall be delayed beyond the Scheduled Delivery Date and Lessee shall
accept delivery of the Aircraft on the first Business Day after the Scheduled
Delivery Date on which all of such conditions precedent have been so satisfied
or waived. Notwithstanding the foregoing, if delivery of the Aircraft under the
Lease Agreement is delayed more than 365 days past the last day of [______],
either party hereto (unless such delay is caused by such party failing to
satisfy a condition precedent for which it is responsible as set forth in
Schedule 7 or 8, as applicable) may, by written notice to the other, terminate
this Lease Agreement and each other Operative Document, whereupon, except as
otherwise provided in Section 13 of the Lease Agreement, (1) Lessor shall return
to Lessee the Security Deposit and/or the Letter of Credit and any amounts of
Rent—Periodic paid by Lessee prior to such termination and (2) neither Lessor
nor Lessee shall have any further obligation to the other hereunder or
thereunder.       If the Delivery Date has not occurred on or prior to the
Scheduled Delivery Date, and Lessee does not exercise its option to terminate
this Agreement pursuant to this Section 2, Lessor shall pay to Lessee Lessee’s
Share of any per diem delay penalty actually paid by Airframe Manufacturer for
the Aircraft with respect to the period from the Scheduled Delivery Date through
the Delivery Date. If the Delivery Date occurs then such amount shall be paid by

-80-



--------------------------------------------------------------------------------



 



    Lessor to Lessee promptly after the Delivery Date and if the Delivery Date
does not occur or a Payment/Bankruptcy Default has occurred and is continuing
then Lessee shall not be entitled to any share of such penalty. For purposes of
this paragraph, “Lessee’s Share” shall be such per diem delay penalty payable,
and actually paid, by Airframe Manufacturer to the extent it exceeds Lessor’s
costs and expenses arising out of such delay, including, without limitation
Lessor’s cost of funds for any pre-delivery payments held by Airframe
Manufacturer.       If an Event of Loss occurs with respect to the Aircraft
prior to the Delivery Date and the Aircraft is not being replaced by the
Airframe Manufacturer pursuant to the purchase agreement for the Aircraft and
the Scheduled Delivery Date postponed accordingly, then this Lease Agreement and
each other Operative Document shall automatically terminate and (1) Lessor shall
return to Lessee the Security Deposit and/or the Letter of Credit and any
amounts of Rent—Periodic paid by Lessee prior to such termination and
(2) neither Lessor nor Lessee shall have any further obligation to the other
hereunder or thereunder.   3.   DISCLAIMER       EFFECTIVE UPON ACCEPTANCE OF
THE AIRCRAFT BY LESSEE, WHICH SHALL BE EVIDENCED BY DELIVERY OF THE AIRCRAFT TO
LESSEE AND LESSEE’S EXECUTION OF THE ACCEPTANCE CERTIFICATE, THE AIRCRAFT SHALL
BE LEASED UNDER THE LEASE AGREEMENT “AS-IS, WHERE-IS, WITH ALL FAULTS” AND
LESSEE AGREES, ACKNOWLEDGES AND ACCEPTS THAT NO INDEMNIFIED PARTY MAKES ANY
WARRANTY OR REPRESENTATION WHATSOEVER CONCERNING THE AIRCRAFT. EFFECTIVE UPON
ACCEPTANCE OF THE AIRCRAFT BY LESSEE, WHICH SHALL BE EVIDENCED BY DELIVERY OF
THE AIRCRAFT TO LESSEE AN LESSEE’S EXECUTION OF THE ACCEPTANCE CERTIFICATE,
LESSEE, FOR THE BENEFIT OF EACH INDEMNIFIED PARTY, HEREBY WAIVES, RELEASES AND
RENOUNCES ALL WARRANTIES, REPRESENTATIONS AND OTHER INDEMNITIES, GUARANTIES,
OBLIGATIONS AND LIABILITIES OF ANY INDEMNIFIED PARTY AND ANY RIGHTS, CLAIMS AND
REMEDIES OF LESSEE, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, IN EACH
CASE, WITH RESPECT TO THE AIRCRAFT, ANY ENGINE, ANY PART, ANY AIRCRAFT
DOCUMENTATION OR ANY OTHER THING DELIVERED, LEASED, SOLD OR TRANSFERRED UNDER
ANY OPERATIVE DOCUMENT, INCLUDING:

  (1)   ANY WARRANTY AS TO THE AIRWORTHINESS, VALUE, CONDITION, DESCRIPTION,
DESIGN OR OPERATION THEREOF, OR THE QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, OR THE ABSENCE OF ANY DEFECT THEREIN;     (2)   ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR USE OR FOR A PARTICULAR PURPOSE;     (3)   ANY
IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE
OF TRADE;     (4)   ANY OBLIGATION OR LIABILITY WITH RESPECT TO ANY ACTUAL OR
ALLEGED PATENT OR OTHER INTELLECTUAL PROPERTY INFRINGEMENT;     (5)   ANY
OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT IN STRICT
OR ABSOLUTE LIABILITY OR ARISING

-81-



--------------------------------------------------------------------------------



 



      FROM THE NEGLIGENCE OF ANY INDEMNIFIED PARTY, ACTUAL OR IMPUTED, ACTIVE OR
PASSIVE;

  (6)   ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OR DAMAGE TO
THE AIRCRAFT, ANY ENGINE, ANY PART, ANY AIRCRAFT DOCUMENTATION OR ANY OTHER
THING, AND     (7)   FOR ANY LOSS OF USE, REVENUE OR PROFIT OR FOR ANY OTHER
DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES.

    DELIVERY BY LESSEE TO LESSOR OF THE ACCEPTANCE CERTIFICATE WILL BE
CONCLUSIVE PROOF AS BETWEEN LESSOR AND LESSEE THAT LESSEE HAS EXAMINED AND
INVESTIGATED THE AIRCRAFT AND THE AIRCRAFT DOCUMENTATION, THAT THE AIRCRAFT AND
THE AIRCRAFT DOCUMENTATION ARE SATISFACTORY TO LESSEE AND THAT LESSEE HAS
IRREVOCABLY AND UNCONDITIONALLY ACCEPTED THE AIRCRAFT FOR LEASE HEREUNDER
WITHOUT ANY RESERVATIONS WHATSOEVER.       TO THE EXTENT PERMITTED BY APPLICABLE
LAW, LESSEE WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE BY
ANY STATUTE OR OTHERWISE THAT MAY LIMIT OR MODIFY LESSOR’S RIGHTS OR LIMIT OR
MODIFY LESSEE’S OBLIGATIONS AS DESCRIBED IN THIS LEASE AGREEMENT OR ANY OTHER
OPERATIVE DOCUMENT.       LESSEE HEREBY CONFIRMS THAT IT HAS BEEN ADVISED OF AND
FULLY UNDERSTANDS THE LEGAL IMPORT AND IMPLICATIONS OF THIS SECTION 4 AND THAT
THE PROVISIONS OF THIS SECTION 4 ARE APPROPRIATE IN A TRANSACTION OF THIS KIND.
      FOR THE AVOIDANCE OF DOUBT, THE FOREGOING SHALL NOT AFFECT OR DIMINISH IN
ANY WAY LESSEE’S RIGHTS AGAINST AIRFRAME MANUFACTURER, ENGINE MANUFACTURER OR
THE MANUFACTURER OF ANY PART.   4.   POST DELIVERY       As soon as they are
available but in any event within 30 days after the Delivery Date Lessee shall
provide the following to Lessor:

  (1)   Evidence of the registration of the Aircraft in accordance with
Section 7 of the Lease Agreement, including a copy of the Certificate of
Registration issued by the Aviation Authority.     (2)   A copy of the
certificate of airworthiness for the Aircraft issued by the Aviation Authority.
    (3)   A copy of the Air Operator’s Certificate (with reference to the
Aircraft) issued by the Aviation Authority.     (4)   Any other evidence that
the Aircraft has been validly registered under the laws of the State of
Registration and all other filing and registrations required by the Lease
Agreement have been made.

-82-



--------------------------------------------------------------------------------



 



ANNEX 1 TO
SCHEDULE 3
LOPA
(GRAPHIC) [y03056y0305601.gif]

-83-



--------------------------------------------------------------------------------



 



ANNEX 2 TO
SCHEDULE 3
DELIVERY DOCUMENTATION
Where applicable data will be established in general compliance with ATA
Specification 2200 (iSpec2200), Information Standards for Aviation Maintenance
The following index identifies the Technical Data provided in support of the
Aircraft.
The explanation of the table is as follows:

     
NOMENCLATURE
  Self-explanatory.
 
   
ABBREVIATED DESIGNATION (Abbr)
  Self-explanatory.
 
   
AVAILABILITY (Avail)
   

Technical Data can be made available :

•   ON-LINE (ON) through the relevant service on Airbus|World, and / or   •  
OFF-LINE (OFF) through the most suitable means applicable to the size of the
concerned document (e.g CD or DVD).

FORMAT (Form)
Following Technical Data formats may be used:

•   SGML — Standard Generalized Mark-up Language, which allows further data
processing by the Buyer.   •   XML — Extensible Mark-up Language, evolution of
the SGML text format to cope with WEB technology requirements.   •   CGM —
Computer Graphics Metafile, format of the interactive graphics associated with
the XML and /or SGML text file delivery.   •   PDF (PDF) — Portable Document
Format allowing data consultation.   •   Advanced Consultation Tool — refers to
Technical Data Consultation application that offers advanced consultation &
navigation functionality compared to PDF. Both browser software & Technical Data
are packaged together.   •   P1 / P2 — refers to manuals printed on one side or
both sides of the sheet.   •   CD-P — refers to CD-Rom including Portable
Document Format (PDF) Data.

         
TYPE
  C   CUSTOMIZED. Refers to manuals that are applicable to an individual Airbus
customer/operator fleet or aircraft.
 
       
 
  G   GENERIC. Refers to manuals that are applicable for all Airbus aircraft
types/models/series.

-84-



--------------------------------------------------------------------------------



 



         
 
  E   ENVELOPE. Refers to manuals that are applicable to a whole group of Airbus
customers for a specific aircraft type/model/series.

     
QUANTITY (Qty)
  Self-explanatory for physical media.
 
   
DELIVERY (Deliv)
  Delivery refers to scheduled delivery dates and is expressed in either the
number of corresponding days prior to first Aircraft delivery, or nil (0)
corresponding to the first delivery day.
 
   
 
  The number of days indicated shall be rounded up to the next regular revision
release date.

-85-



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE   Abbr   Avail   Form   Type
  Qty   Deliv   Comments OPERATIONAL MANUALS AND DATA                    
Flight Crew Operating Manual
  FCOM   OFF   P2   C     2*       90     Electronic dispatch, update and
consultation of operating manuals through e —documentation modules is the Airbus
“Less Paper in the Cockpit” standard.(FCOM, MEL and airline designed documents).

Paper FCOM (2 sets per crew / one copy per aircraft at dlivery) shall only be
supplied if No electronic dispatch, update and onboard consultation of the
required regulatory operating manuals


PDF is fallback solution to paper / suitable for on-ground reference only.

FCOMOn-Line Advanced Consultation Tool refers to electronic FCOM/OEB
consultation, OEB download and FCOM customization process through the LPC
administrator tool, for electronic onboard aircraft consultation in the LPC
context

SGML shall be used to process Buyer’s own FCOM for delivery to flight crew
 
  FCOM   OFF   CD-P   C     5       90    
 
  FCOM   ON   PDF   C     N/A       90    
 
  FCOM   ON   Advanced Consultation Tool   C     N/A       90    
 
  FCOM   OFF   Advanced Consultation Tool
on CD   C     5       90    
 
  FCOM   OFF   SGML   C     1       90    
 
                                   
Flight Crew Training Manual
  FCTM   OFF   CD-P   C     10       90     FCTM is a supplement to FCOM, a
“Pilot’s guide” for use in training and in operations
 
  FCTM   ON   PDF   C     N/A       90      
 
  FCTM   OFF   XML   C     1       90     XML data for further
processing/customization by the Buyer
 
                                   
Cabin Crew Operating Manual
  CCOM   OFF   CD-P   C     10       90     LR Aircraft: Basic for A340-500/-600
Aircraft

A330-200/A340-300 > only for aircraft equipped with enhanced cabin (Mod 48819)

SA Aircraft: Basic for A318. Basic for all A319/A320/A321 equipped with new CIDS
/FAP

CCOM not available for aircraft with old CIDS re-installed ( A319 Mod 34898,
A320 Mod 34856, A321 Mod 34997 )

XML data are for further processing by the Buyer
 
      ON   PDF   C     N/A       90      
 
      OFF   XML   C     1       90      

-86-



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE   Abbr   Avail   Form   Type
  Qty   Deliv   Comments
Flight Manual
  FM   OFF   P2   C     1       0     Plus one copy per Aircraft at Delivery
 
  FM   OFF   CD-P   C     5       0      
 
  FM   ON   PDF   C     N/A       0      

-87-



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE   Abbr   Avail   Form   Type
  Qty   Deliv   Comments OPERATIONAL MANUALS AND DATA                    
Master Minimum Equipment List
  MMEL   OFF   P2   C     2       180     Plus one copy per Aircraft at Delivery
 
  MMEL   OFF   CD-P   C     2       180     PDF CD is fallback solution to paper
for on-ground consultation only (For Temporary Revisions & OEB’s, refer to
paper)
 
  MMEL   ON   PDF   C     N/A       180      
 
  MMEL   OFF   SGML   C     1       180     SGML data, including Parts 1 and 2,
for further processing by the Buyer.

SGML is recommended for issue of the Customer MEL

Note: Airbus Starter Pack (for conversion of SGML Data to Adobe. Framemaker or
MS Word RTF format) available with relevant training.
 
                                   
Quick Reference Handbook
  QRH   OFF   P2   C     2       90     Per crew quantity / Plus one copy per
Aircraft at Delivery
 
                                   
Trim Sheet
  TS   OFF   WordDoc   C     1       0     Office Automation format (.doc) for
further processing by the Buyer
 
                                   
Weight and Balance Manual
  WBM   OFF   P1   C     1       0     Fleet customized WBM for reference in
central Library (*) plus one copy per Aircraft at Delivery. For the WBM the
flight deck copy is an advance copy only of the customized manual, not subject
to revision or updating. Weighing Equipment List delivered two weeks after
Aircraft Delivery
 
  WBM   OFF   CD-P   C     5       0     Available for SA aircraft  
 
  WBM   ON   PDF   C     N/A       0     Available for SA aircraft
 
                                   
Performance Engineer’s Programs
  PEP   ON   Performance Computation Tool   C     1       90     A collection of
aircraft Performance software tools in a common interface.
 
  PEP   OFF   Performance Computation
Tool on CD   C     N/A       90      
 
                                   
Performance Programs Manual
  PPM   OFF   CD-P   C     1       90     Explains how to use the PEP & contains
specific Data for engineers, which are not contained in the FCOM

-88-



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE   Abbr   Avail   Form   Type
  Qty   Deliv   Comments MAINTENANCE AND ASSOCIATED MANUALS                    
AirN@v / Maintenance, including: Aircraft Maintenance Manual — AMM Illustrated
Parts Catalog (Airframe)- IPC Illustrated Parts Catalog (Powerplant)- PIPC*
Trouble Shooting Manual — TSM Aircraft Schematics Manual — ASM Aircraft Wiring
Lists — AWL Aircraft Wiring Manual- AWM Electrical Standard Practices
Manual-ESPM
  AirN@v   ON   Advanced Consultation Tool   C     N/A       90         AirN@v  
OFF   Advanced Consultation Tool on DVD   C     20       90     Recommended
basic delivery quantity
*to be supplied by Propulsion Systems Manufacturer concurrently with the
Airframe IPC.

-89-



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE   Abbr   Avail   Form   Type
  Qty   Deliv   Comments
1. AirN@v / Associated Data Consumable Material List — CML Standards Manual — SM
Electrical Standard Practices Manual — ESPM Tooling Data — TD (*)
  AirN@v   ON   Advanced Consultation Tool   G     N/A       360     Tooling
Data invcludes the previous Tool and Equipment Manual (TEM) Support Equipment
Summary (SES) and Tool and Equipment Index (TEI) information.
Tooling Data first issue in AirN@v /Associated Data scheduled for end 2007
 
  AirN@v   OFF   Advanced Consultation Tool on DVD   G     20       360      
 
                                   
Technical Follow-up
  TFU   OFF   CD-P   E     20       90     TFU for Trouble shooting &
maintenance, to be used with AirN@v
 
                                   
Aircraft Maintenance Manual
  AMM   ON   PDF   C     N/A       90      
 
  AMM   OFF   CD-P   C     3       90     Fallback solution to AirN@v /
Maintenance
 
  AMM   OFF   SGML   C     1       90     If selected by the Buyer, SGML format
will not be automatically supplied. Effective delivery will only take place at
the time of explicit request from the Buyer Graphics in CGM, in general
compliance with iSpec 2200

-90-



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE   Abbr   Avail   Form   Type
  Qty   Deliv   Comments
Aircraft Schematics Manual
  ASM   ON   PDF   C     N/A       90      
 
  ASM   OFF   CD-P   C     3       90     Fallback solution to AirN@v /
Maintenance:
 
  ASM   OFF   SGML   C     1       90     If selected by the Buyer, SGML format
will not be automatically supplied. Effective delivery will only take place at
the time of explicit request from the Buyer Graphics in CGM, in general
compliance with iSpec 2200

-91-



--------------------------------------------------------------------------------



 



                                          NOMENCLATURE   Abbr   Avail   Form  
Type   Qty   Deliv   Comments MAINTENANCE AND ASSOCIATED MANUALS (Cont’d)      
             
 
                                       
Aircraft Wiring List
  AWL   ON   PDF     C       N/A       90      
 
  AWL   OFF   CD-P     C       3       90     Fallback solution to AirN@v /
Maintenance.
AWL PDF will be discontinued in 2009 after implementation of the AirN@v /
Maintenance Technical Data Upgrade programme.
 
  AWL   OFF   SGML     C       1       90     If selected by the Buyer, SGML
format will not be automatically supplied. Effective delivery will only take
place at the time of explicit request from the Buyer
(Graphics in CGM, in general compliance with iSpec 2200 )
 
                                       
Aircraft Wiring Manual
  AWM   ON   PDF     C       N/A       90      
 
  AWM   OFF   CD-P     C       3       90     Fallback solution to AirN@v /
Maintenance
 
  AWM   OFF   SGML     C       1       90     If selected by the Buyer, SGML
format will not be automatically supplied. Effective delivery will only take
place at the time of explicit request from the Buyer
(Graphics in CGM, in general compliance with iSpec 2200 )
 
                                       
Consumable Material List
  CML   OFF   SGML     G       1       180     If selected by the Buyer, SGML
format will not be automatically supplied. Effective delivery will only take
place at the time of explicit request from the Buyer
 
                                       
Ecam System Logic Data
  ESLD   ON   PDF     E       N/A     90      

  ESLD   OFF   CD-P     E       5       90      

-92-



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE   Abbr   Avail   Form   Type
  Qty   Deliv   Comments MAINTENANCE AND ASSOCIATED MANUALS (Cont’d)            
       
Electrical Load Analysis
  ELA   OFF   PDF/RTF/
Excel   C     1       +30     One ELA supplied for each Aircraft, delivered one
month after Aircraft Delivery
PDF File + Office automation format RTF & Excel file delivered on one single CD
for ELA updating by the Buyer
 
                                   
Electrical Standard Practices Manual
  ESPM   OFF   SGML   G     1       90     If selected by the Buyer, SGML format
will not be automatically supplied
Effective delivery will only take place at the time of explicit request from the
Buyer
(Graphics in CGM, in general compliance with iSpec 2200 )
 
                                   
Electrical Standard Practices booklet
  ESP   OFF   P2*   G     20       90     *Pocket size format booklets which
provide maintenance personnel with quick and easy access for identifying of
electrical equipment and the required tooling
 
                                   
Flight Data Recording Parameter Library
  FDRPL   OFF   Advanced Consultation Tool on CD   E     5       90      
 
                                   
Illustrated Parts Catalog (Airframe)
  IPC   ON   PDF   C     N/A       90      
 
  IPC   OFF   CD-P   C     3       90     Fallback solution to AirN@v /
Maintenance
IPC PDF will be discontinued in 2009 after implementation of the                
     AirN@v / Maintenance Technical Data Upgrade programme.
 
  IPC   OFF   SGML   C     1       90     If selected by the Buyer, SGML format
will not be automatically supplied. Effective delivery will only take place at
the time of explicit request from the Buyer
(Graphics in CGM, in general compliance with iSpec 2200)
 
                                   
Illustrated Parts Catalog (Powerplant)
  PIPC   ON   PDF   C     N/A       90      
 
  PIPC   OFF   CD-P   C     20       90     Integrated in the SA aircraft IPC
for IAE V2500 A1/A3 Engines.

Integrated in the LR A340-500/-600 aircraft IPC for RR Trent 500 Engines.

For other Aircraft and engine types, supplied by Propulsion Systems Manufacturer
concurrently with the Airframe IPC.

-93-



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE   Abbr   Avail   Form   Type
  Qty   Deliv   Comments MAINTENANCE AND ASSOCIATED MANUALS (Cont’d)            
       
AirN@v / Planning, including Maintenance Planning Document — MPD
  AirN@v   ON   Advanced Consultation Tool   E     N/A       360     The
application also includes MPD data in PDF, MS Excel and TSDF / Text Structured
Data File formats + SGML file for further processing by the Buyer

Life Limited Parts information is included in the Airworthiness Limitation
Section ( ALS ) of the SMD
 
  AirN@v   OFF   Advanced Consultation Tool on DVD   E     5       360      
 
                                   
Scheduled Maintenance Data, including Maintenance Review Board Report —MRBR
Airworthiness Limitation Section — ALS
  SMD   ON   PDF   E   NA     360      
 
  SMD   OFF   CD-P   E     5       360      
Tool & Equipment Bulletins
  TEB   OFF   P2   E     5       N/A      
 
                                   
Tool and Equipment Drawings
  TED   ON   Advanced Consultation Tool   E     N/A       360     On-line
Consultation from Engineering Drawings Service
 
                                   
AirN@v / Engineering, including:
Airworthiness Directives / AD
Consignes de Navigabilite / CN ( French DGAC )
All Operator Telex / AOT
Operator Information Telex / OIT
Flight Operator Telex / FOT
Modification / MOD
Modification Proposal / MP
Service Bulletin / SB
Service Information Letter / SIL
Technical Follow-Up / TFU
Vendor Service Bulletin / VSB
  Enginerring
Technical
Data Service   ON   Advanced Consultation Tool   C     N/A       90    
Outstations with no On-Line connection to Airbus|World to be supplied with one
DVD set   AirN@v   OFF   Advanced Consultation Tool on DVD   C     5       90  
   

-94-



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE   Abbr   Avail   Form   Type
  Qty   Deliv   Comments
Trouble Shooting Manual
  TSM   ON   PDF   C     N/A       90      
 
  TSM   OFF   CD-P   C     3       90     Fallback solution to AirN@v /
Maintenance
 
  TSM   OFF   SGML   C     1       90     If selected by the Buyer, SGML format
will not be automatically supplied. Effective delivery will only take place at
the time of explicit request from the Buyer (Graphics in CGM, in general
compliance with iSpec 2200 )

-95-



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE   Abbr   Avail   Form   Type
  Qty   Deliv   Comments STRUCTURAL MANUALS                    
AirN@v / Repair , including: Structural Repair Manual (*) — SRM Non Destructive
Testing Manual — NTM
  AirN@v   ON   Advanced Consultation Tool   E     N/A       90     The Nacelle
SRM shall be supplied by the relevant Powerplant Supplier
 
      OFF   Advanced Consultation Tool on DVD   E     5       90      
 
  SRM   OFF   SGML   E     1       90     If selected by the Buyer, SGML format
will not be automatically supplied.
Effective delivery will only take place at the time of explicit request from the
Buyer
(Graphics in CGM, in general compliance with iSpec 2200 )
 
                                   
Structural Repair Manual
  SRM   ON   PDF   E     N/A       90      
 
      OFF   CD-P   E     5       90     Fallback solution to AirN@v- Repair
 
                                   
Non Destructive Testing Manual
  NTM   ON   PDF   E     N/A       90      
 
      OFF   CD-P   E     5       90     Fallback solution to AirN@v- Repair

-96-



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE   Abbr   Avail   Form   Type
  Qty   Deliv   Comments
OVERHAUL DATA
                                   
AirN@v / Workshop, including: Component Maintenance Manual — Manufacturer CMMM
Duct Fuel Pipe Repair Manual- DFPRM
  AirN@v   ON   Advanced Consultation Tool   E     N/A       180     AirN@v /
Workshop first issue scheduled for early 2008.
 
      OFF   Advanced Consultation Tool on DVD   E     5       180      
 
                                   
Component Maintenance Manual — Manufacturer CMMM
  CMMM   ON   PDF   E     N/A       180      
 
      OFF   CD-P   E     5       180     Fallback solution to AirN@v / Workshop
 
                                   
Component Maintenance Manual — Vendor
  CMMV   OFF   CD-P   E     1       180     PDF on CD to be provided by Vendors.
If more than one Airbus aircraft type in operation with the Buyer, dispatch of
the “common” CMMV only
 
  CMMV   ON   PDF   E     N/A       180     Available from the “Supplier
Technical Documentation “ Service in Airbus|World
 
                                   
Component Documentation Status
  CDS   OFF   CD   C     1       180     Revised until 180 days after Aircraft
Delivery
 
                                   
Component Evolution List
  CEL   ON   PDF   G     N/A       —      
 
  CEL   OFF   CD-P   G     1       —     Delivered as follow-on for CDS.

-97-



--------------------------------------------------------------------------------



 



                                      (iv) NOMENCLATURE   Abbr   Avail   Form  
Type   Qty   Deliv   Comments ENGINEERING DOCUMENTS                    
 
                                   
Mechanical Drawings
  MD   ON   Advanced Consultation
Tool   C     N/A       0     On-line Consultation from Engineering Drawings
Service Note: Repair drawings are supplied upon specific Customer request
Buyers queries shall be issued in connection with an approved document SB, SRM
or RAS (Repair Assessment Sheet)
 
                                   
Parts Usage (Effectivity)
  PU   ON   Advanced Consultation
Tool   C     N/A       0     On-line Consultation from Engineering Drawings
Service
 
                                   
Parts List
  PL   ON   Advanced Consultation Tool   C     N/A       0     On-line
Consultation from Engineering Drawings Service
 
                                   
Standards Manual
  SM   OFF   SGML   G     1       180     If selected by the Buyer, SGML format
will not be automatically supplied.

Effective delivery will only take place at the time of explicit request from the
Buyer
 
                                   
Process and Material Specification
  PMS   ON   PDF   G     N/A       0      
 
  PMS   OFF   CD-P   G     1       0      

-98-



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE   Abbr   Avail   Form   Type
  Qty   Deliv   Comments
MISCELLANEOUS PUBLICATIONS
  AC/MFP   ON   PDF   E     N/A       360     Available On-Line from the Airbus/
World
Airplane Characteristics for Airport Planning- AC
Maintenance Facility Planning — MFP
  AC/ MFP   OFF   CD-P   E     5       360     AC, MFP are grouped on one single
CD Fallback solution to on-line AC / MFP
 
                                   
ATA 100 Breakdown
  ATAB   ON   PDF   E     N/A       360     6 Digits ATA 100 Breakdown
 
      OFF   CD-P   E     5       360      
 
                                   
C@DETS /Technical Data Training Course Ware
Software
  C@DETS   OFF   Advanced Consultation Tool on CD   G     5       360    
Training Course applicable to major Maintenance, Material, Repair Technical Data
 
  C@DETS   ON   PDF   G   NA     360      
 
                                   
Aircraft Recovery Manual
  ARM   ON   PDF   E     N/A       90      
 
  ARM   OFF   CD-P   E     1       90      
 
                                   
 
                                   
Aircraft Rescue & Firefighting Chart
  ARFC   ON   PDF   E     N/A       180     Available On-Line from the Airbus |
World
 
                                   
Crash Crew Chart
  CCC   OFF   P1   E     20       180      
 
                                   
Cargo Loading System Manual
  CLS   ON   PDF   E     N/A       180      
 
  CLS   OFF   CD-P   E     1       180     One CLS per delivered Aircraft
 
                                   
List of Effective Technical Data
  LETD   ON   PDF   C     N/A       90     The LETD provides for each Technical
Data information about
-Applicable issue and revision date
-Shipping information with search functions by manual or delivery address
criteria
-Tracking of shipments through the Carrier Website,.
 
                                   
List of Radioactive and Hazardous Elements
  LRE   ON   PDF   G     N/A       90      
 
  LRE   OFF   CD-P   G     1       90      

-99-



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE   Abbr   Avail   Form   Type
  Qty   Deliv   Comments
MISCELLANEOUS PUBLICATIONS
                                   
Supplier Product Support Agreements 2000
  SPSA   ON   PDF   G     N/A       360     The SPSA contains all the GCP 2000
issue 04 Agreements signed by Airbus SFE Suppliers.-
The GCP 2000 is an Agreement signed by Airbus and its Suppliers which specifies:
Airbus Support Standards
The individual Suppliers’ contractual support commitments
 
  SPSA   OFF   CD-P   G     5       360    
 
                                   
Transportability Manual
  TM   OFF   CD-P   G     1       180      
 
                                   
Vendor Information Manual
  VIM   ON   Advanced Consultation Tool   G     N/A       360      
 
  VIM   OFF   Advanced Consultation Tool on CD   G     5       360      
 
                                   
Ground Support Equipment Vendor
Information Manual / GSE VIM
  GSE VIM   ON   PDF   G     N/A       360      
 
                                   
Livestock Transportation Manual
  LTM   ON   PDF   E     N/A       90      
 
  LTM   OFF   CD-P   E     1       90      
 
                                   
Service Bulletins
  SB   ON   Advanced Consultation Tool   C     N/A       0     Full SB content
and SB search functions available from the ETDS / Engineering Technical
Documentation Service in Airbus | World /
Note: SB cross reference Index available from AirN@v /Engineering on DVD
 
  SB   OFF   CD-P   C     1       0     One CD for every SB issued and/or
revised

-100-



--------------------------------------------------------------------------------



 



SCHEDULE 4
RETURN CONDITIONS AND RETURN PROCEDURES
PART I
Return Condition

1.   CONDITION OF AIRFRAME AND ENGINES       On the last day of the Lease Term,
the Aircraft shall conform to the configuration of the Aircraft, and with all
equipment installed as, on the Delivery Date (as described in Schedule 3 to the
Lease Agreement), except as changed in a manner either required or permitted
pursuant to any Operative Document or as agreed by Lessor and shall:   1.1  
General Requirements

  (1)   Have been operated, maintained and repaired in accordance with the Lease
Agreement, have all the same capabilities as on the Delivery Date, have no
deferred maintenance,     (2)   Have all of the Aircraft equipment, components
and systems functioning in accordance with their intended use and
specifications, within applicable limits and showing no signs of incipient
fault, in each case irrespective of deviations or variations authorized by the
Minimum Equipment List (MEL) or Configuration Deviation List (CDL),     (3)   Be
free of all Liens other than Lessor Liens and not have installed thereon any
equipment, components and/or parts which are leased or loaned or otherwise owned
by Lessee or a third party.     (4)   Be free of corrosion, and shall be in good
condition, normal wear and tear excepted.

1.2   Condition Permitting Commercial Operation       Be in EASA Condition.  
1.3   Airworthiness, Deregistration and Export Matters       (1) Have been
deregistered from all relevant aircraft registries and notice of deregistration
by the Aviation Authority shall have been sent to an aviation authority
designated by Lessor, (2) have and be in compliance with a valid export
airworthiness certificate (or its equivalent) issued by the Aviation Authority
and (3) have and be in compliance with all necessary export certificates and
other documents and requirements allowing for immediate export of the Aircraft
from the State of Registration and the Lessee Jurisdiction.   1.4   Final
Airframe Check   1.4.1   Required Check       With respect to the Airframe,
(1) have accomplished immediately after removal from service and immediately
prior to delivery to Lessor the completion of the next due C check (or higher
check

AYR FREIGHTER LLC — A330-200F
Amendment No.1   page 101/ 13

 



--------------------------------------------------------------------------------



 



    if applicable) in block format in accordance with the MPD (which check shall
incorporate all lower-level checks, structural inspections and any special
repair items or special inspections as well as inspections that have a frequency
less than such a then C check interval) and (2) have no task for the Airframe
due under the MPD for the greatest of 24 months, the then current MPD C Check
interval or the then Lessee C check interval (or, as applicable, the equivalent
number of Airframe Flight Cycles or Airframe Flight Hours, these being 1,500
Airframe Flight Cycles and 10,000 Airframe Flight Hours for 24 months). If
during the Lease Term the Aircraft is maintained under a phased maintenance
program, Lessee shall, at Lessee’s cost and expense, perform all checks,
inspections, maintenance, etc., necessary to return the Aircraft to a block
maintenance program based upon the MPD and otherwise acceptable to Lessor.  
1.4.2   Related Work       Have, as a part of the final C check, completed a
refurbishment and deep cleaning of the flight deck and cabin and other portions
of the interior and corrosion inspections, such refurbishment, deep cleaning and
inspections to be performed to the standard which Lessee would use for an
aircraft being placed in service in its fleet, which shall include inspection
and repair of all seats, replacement of damaged, discolored or worn seat covers
and cushions and other work to ensure that such seats are in good operating
condition. The Aircraft carpeting and galley area matting shall be replaced
(unless replaced during the previous six months and in good condition).   1.5  
ADs, Service Bulletins, Etc.   1.5.1   Required Actions       Be in compliance
on a terminating basis with all modification Required Actions where (1) in the
case of ADs, the compliance date for any action under such AD falls during the
Lease Term or the then Lessee C check interval (or, as applicable, the
equivalent number of Airframe Flight Cycles or Airframe Flight Hours, but at
least 1,500 Airframe Flight Cycles or 10,000 Airframe Flight Hours) after the
Return and (2) in the case of SB modifications, the issuance date thereof is
during the Lease Term and the recommended compliance date for any action under
such SB falls during the Lease Term or the then Lessee C check interval (or, as
applicable, the equivalent number of Airframe Flight Cycles or Airframe Flight
Hours, but at least 1,500 Airframe Flight Cycles or 10,000 Airframe Flight
Hours) after the Return, provided that (1) with respect to an AD where the
compliance date or an SB where the recommended compliance date falls at least
90 days after the last day of the scheduled Lease Term and (2) where such AD or
SB was issued within nine months prior to the last day of the scheduled Lease
Term and (3) where despite Lessee’s commercially reasonable efforts to comply
with such AD or SB prior to the last day of the scheduled Lease Term, Lessee is
unable to comply with such AD or SB prior to the last day of the scheduled Lease
Term, then Lessee may in lieu of complying with such AD or SB, pay Lessor an
amount equal to the sum of the following (y) the expected direct cost (e.g.,
labor, engineering and materials) of compliance with such AD or SB and (z) any
expected indirect costs (e.g., downtime) of compliance with such AD or SB, less
any amount as calculated pursuant to Section 1.3.8 of Schedule 2.   1.5.2  
Inspections       Have no required inspection Required Action (1) due within
either (a) the then MPD C check interval (or, as applicable, the equivalent
number of Airframe Flight Cycles or Airframe Flight Hours, but at least 1,500
Airframe Flight Cycles or 10,000 Airframe Flight Hours) after the

-102-



--------------------------------------------------------------------------------



 



    Return or (b) a full inspection period whichever is less or (2) under any AD
or SB where modification or repair would eliminate or reduce such inspection
requirement.

1.5.3   No Waivers       In the case of both Sections 1.5.1 and 1.5.2 of this
Part 1, in the event that Lessee has obtained a waiver or deviation from the
Aviation Authority, Airframe Manufacturer or otherwise from having to comply
with any such Required Actions, Lessee shall, irrespective of such waiver or
deviation, comply with all such Required Actions as provided in the this
Section 1.5 prior to the Return.   1.6   Engine Condition       Have neither
Engine on watch for any reason whatsoever, and (1) each Engine shall have at
least 9,000 Engine Flight Hours and 1,500 Engine Flight Cycles remaining until
its next anticipated Engine Basic Shop Visit (as determined by (a) borescope
inspections, (b) engine health trend monitoring analysis, (c) ground runs,
(d) technical log analysis, (e) previous shop visit assessment (if applicable)
and (f) engine oil SOAP analysis and MCD inspection) and (2) the Engine
operational and performance parameters shall be sufficiently within Engine
Manufacturer’s then current published limits and the condition of the Engine
shall otherwise be such to permit full take-off power to manufacturer’s
specification (as determined by, inter alia, an examination of the last six
months of trend monitoring). If Lessor and Lessee are unable to agree whether
any of the foregoing conditions have been met, Lessor and Lessee shall consult a
qualified Engine Manufacturer engineer and agree to be bound by the
determination of such engineer (the cost of such engineer to be shared equally
by Lessor and Lessee). Lessee shall correct any discrepancies outside of then
current published-approved AMM limits.   1.6.1   Engine Borescope       For each
Engine, a complete (100% of all stages) hot (including combustion chamber) and
cold section video borescope inspection for such Engine shall have been
performed, at Lessor’s cost, after the return demonstration flight and Lessee
shall correct any discrepancies outside of then current published-approved AMM
limits.   1.6.2   Full-Rated Performance       Each Engine shall be capable of
certificated, full-rated performance without limitations throughout the
operating envelope as defined in the airplane flight manual; performance
compliance will be demonstrated: (1) by on-wing static inspection and testing of
the powerplants in accordance with the engine maintenance manual and (2) by
review of historical maintenance records, including trend monitoring and
EGT/test cell data (in the event an Engine is just out of test cell). Lessee
shall correct any discrepancies outside of then current published-approved AMM
limits.   1.7   APU Condition       With respect to the APU, have not more than
3,500 APU Hours since its last removal and APU Basic Shop Visit, and the APU
shall have had a complete (100% of all accessible stages) video borescope
inspection shall have been performed at Lessor’s cost. Lessee shall correct any
discrepancies outside of manufacturer-approved limits found during such
inspection. In addition,

-103-



--------------------------------------------------------------------------------



 



    the APU shall meet all air outputs and temperature limitations under load in
accordance with the MPD, and any defects discovered in such inspection, which
exceed the APU manufacturer’s in-service limits, shall be corrected at Lessee’s
expense

1.8   Landing Gear Condition       With respect to each Landing Gear, have not
more than 36 months since its last Landing Gear Overhaul and no more flight
cycles than 110% of Airframe Flight Cycles accumulated by the Airframe.   1.9  
Life Limited and Time Controlled Parts

  (1)   With respect to each Airframe life limited and time controlled
component, have a minimum of 50% life (months, hours and/or cycles, as relevant)
remaining to its next scheduled test, inspection or removal in accordance with
the MPD, but:

  (a)   if a component has less than 50% life (months, hours and/or cycles, as
relevant) remaining to its next scheduled test, inspection or removal in
accordance with the MPD and such remaining percent life is sufficient to enable
such components to have a full MPD C Check interval, then such component may be
returned with less than 50% life remaining, however for each such component
Lessee shall compensate Lessor in accordance with the following formula:        
P = (C/L) x (L/2-R)         where:         P is the amount Lessee shall
compensate Lessor
C is the manufacturer’s list price for the component or the cost to overhaul,
test or inspect such component, as applicable.
L is the component’s scheduled test, inspection or removal interval in
accordance with the MPD.
R is the life remaining to the component’s next scheduled test, inspection or
removal in accordance with the MPD and     (b)   if a component has a limit that
is less than the then current MPD C Check interval (or, as applicable, the
equivalent number of Airframe Flight Cycles or Airframe Flight Hours, but at
least 1,500 Airframe Flight Cycles or 10,000 Airframe Flight Hours), then such
component shall have full life remaining and (c) “on-condition” and
“condition-monitored” components shall be serviceable. All Airframe life,
calendar and time controlled components shall have the same or more recent part
or dash number as the component installed on the Aircraft on the Delivery Date.
Each Airframe life limited and time controlled component shall be supported by
back to birth traceability and appropriate certification documentation in the
form of EASA Form 1’s or FAA Form 8130’s.

  (2)   No Engine life-limited Part shall have less than 3,500 Engine Flight
Cycles remaining until the next scheduled removal or replacement and will be
supported by back-to-birth traceability and appropriate certification
documentation in the form of EASA Form 1’s or FAA Form 8130’s.

-104-



--------------------------------------------------------------------------------



 



1.10   Tires and Brakes       Have no less than 50% tread life remaining on the
tires on average with no single tire having less than 30% tread life remaining
(and with not more than three re-caps) and have remaining not less than 50%
service wear life remaining on the brakes on average with no single brake having
less than 30% service wear life remaining.   1.11   Paint       With the
Aircraft, (including nacelles, vertical stabilizer, wings and horizontal
stabilizer) properly stripped (if then required by Airframe Manufacturer,
otherwise rub sanded) and painted in, at Lessor’s option, (1) a livery to be
designated by Lessor provided that Lessor provides Lessee with necessary
templates and drawings at least 30 days prior to the Return or (2) in a shade of
white to be designated by Lessor at least 30 days prior to the Return, and after
such painting Lessee shall balance the rudder in accordance with Airframe
Manufacturer procedures. Immediately after such stripping (or rub sanding), the
exterior of the Aircraft shall be inspected and any corrosion, structural
damage, or other defects shall be corrected in accordance with the Airframe
Manufacturer Structural Repair Manual and as recommended by Airframe
Manufacturer. At least 30 days prior to the Return, Lessor may waive the
requirements of this Section 1.11 and Lessee shall pay Lessor US$210,000
(subject to escalation from January 1, 2009, at 3.00% per annum, compounded
annually) on the date of Return in lieu of painting the Aircraft.   1.12  
Service Bulletin Kits       Have all free of charge service bulletins for which
kits have been received or manufactured by Lessee for the Aircraft, as of the
commencement of the Final Inspection, installed thereon prior to Return (with
all other such kits received by Lessee after such time to be shipped by
commercial carrier to a location specified by Lessor) and, at Lessor’s option,
with all other service bulletin kits ordered by Lessee specifically for the
Aircraft being provided to Lessor, subject to Lessor reimbursing to Lessee its
cost for such kits.   1.13   Fuel and Oil       With each fuel tank and oil tank
having the same level as at delivery to Lessee on the Delivery Date.   1.14  
General

  (1)   The Aircraft shall (a) be clean, (b) have no excessive, multiple,
overlaid or non-flush external repairs, (c) have no loose, missing or pulled
fasteners, and (d) be free of scribes, scratches, buckles and damage exceeding
manufacturer tolerances.     (2)   The Aircraft shall be free of fuel, oil and
hydraulic leaks the fuel, hydraulic and oil systems of the Aircraft, including
the Engines and the fuel tanks, shall have been tested and free of any
contaminants and corrosion and Lessee shall provide to Lessor the results of
laboratory tests of all such systems.     (3)   All decals and required notices
shall be installed and shall be clean, secure and legible.

-105-



--------------------------------------------------------------------------------



 



  (4)   All doors shall be free moving, correctly rigged and be fitted with
serviceable seals, and free of any air noise or leaks.

  (5)   All panels and other surfaces shall be secure, properly sealed and free
of excessive cracks, stains and other disfigurement.     (6)   Windows shall be
free of delamination, blemishes, and crazing, and shall be properly sealed and
free of any air leaks.     (7)   All control surfaces, unpainted cowlings and
fairings shall be waxed and polished in accordance with approved procedures.    
(8)   All seats, (including installed IFE hardware) shall be serviceable and in
good condition. All damaged, discolored or worn covers and cushions shall be
replaced.     (9)   All emergency equipment having a calendar life shall have a
minimum remaining life of one C Check interval (determined as above) or one
hundred percent (100%) of its total approved life, whichever is less.     (10)  
All galley areas shall be free from contamination and in good condition.    
(11)   All floor coverings shall be replaced and effectively sealed.     (12)  
All cargo nets shall be in good condition.     (13)   Landing gear and doors
shall be free of leaks and properly rigged.     (14)   Wheel wells shall be free
of leaks.     (15)   The IFE system shall be functioning in accordance with its
intended use throughout the cabin.     (16)   All loose equipment delivered
shall be installed and in good condition.

2.   AIRCRAFT DOCUMENTATION       At Return, Lessee shall deliver to Lessor at
the Return Location the Aircraft Documentation. All Aircraft Documentation
provided to Lessor at time of Return shall be listed and included as an
attachment to the Return Acceptance Certificate. Lessee shall ensure that all
Aircraft Documentation provided to Lessor shall be in good condition, complete,
in English, readable and capable of being reproduced using standard reproduction
processes and otherwise shall have been maintained in accordance with the
requirements of the Operative Documents. All Aircraft Documentation shall be in
printed (including legible handwriting) form (except only those documents which
Lessee has received only in non-printed form and certain aircraft manuals which
may be provided in electronic format).   3.   WARRANTIES       At Return Lessee
shall assign to Lessor any remaining Airframe, Engine, Part or other warranties
with respect to the Aircraft pursuant to a written agreement in form and
substance reasonably

-106-



--------------------------------------------------------------------------------



 



    satisfactory to Lessor, and Lessee shall arrange for all necessary
manufacturer and other vendor consents to such assignment or novation.

-107-



--------------------------------------------------------------------------------



 



PART II
Return Procedures

1.   RETURN OF THE AIRCRAFT   1.1   Date and Location of Return       On the
last day of the Lease Term, Lessee, at its own risk, cost and expense, shall
return the Aircraft, including the Airframe, the Engines, all Parts thereof and
the Aircraft Documentation, to Lessor at the Return Location in accordance with
the provisions of the Lease Agreement, including this Schedule 4, and the other
Operative Documents. In connection with planning of the return of the Aircraft
or an Other A330 Aircraft, Lessee may after the sixth anniversary of the
Delivery Date elect to permanently substitute an engine from an Other A330
Aircraft (the “Other A330 Engine”) for an Engine (the “Original Engine”)
provided that (1) Lessee notifies Lessor of such proposed substitution at least
30 days in advance of the proposed substitution, (2) the Financing Security
Documents in effect for the Aircraft at the time of the proposed substitution
allow such substitution (and Lessor shall use commercially reasonable efforts to
include provisions in the Financing Security Documents that allow such
substitution), (3) the lessor for each of the Aircraft and the Other A330
Aircraft at the time of the proposed substitution are the same Person or are
Affiliates, (4) such substitution shall give rise to no unindemnified Taxes,
(5) such instruments as are necessary or advisable in Owner’s or Lessor’s
reasonable opinion to establish and protect the interests of Owner, Lessor and
each Financing Party in the Other A330 Engine (whether under the Cape Town
Agreements or otherwise) are pre-positioned with counsel or counsels
satisfactory to Lessor, (6) the life-limited Part Reserve balance (or letter of
credit) for each of the Original Engine and the Other A330 Engine shall transfer
with such engine and (7) Lessor and Lessee shall enter into an agreement with
respect to such substitution which shall address such issues as reasonably
required by Lessor or Lessee (other than related to the value or utility of the
engines to be swapped) and which shall be in form and substance satisfactory to
Lessor and Lessee. Upon such substitution, the Other A330 Engine shall be deemed
part of the property leased hereunder and an “Engine” for all purposes of the
Operative Documents and the Original Engine shall no longer be an “Engine” for
all purposes of the Operative Documents. Lessee shall reimburse Lessor for all
reasonable out-of-pocket costs (including reasonable attorneys fees and
expenses) incurred by Lessor or Owner in connection with such substitution.  
1.2   Condition of Aircraft       At Return, Lessee shall, at its sole risk,
cost and expense, procure that the Aircraft is free and clear of all Liens
(other than Lessor Liens) and that the Aircraft complies in all respects with
the conditions and requirements set forth in the Lease Agreement, including
Part I to this Schedule 4, and the other Operative Documents.   1.3   Final
Inspection   1.3.1   Ground Inspection       No less than 180 days prior to
commencement of the Return, Lessee shall provide Lessor with written notice of
the date of, and a reasonably complete plan for the content of, the Final
Maintenance (which shall include the mutually agreed designation of the Agreed
Maintenance Performer and shall include all workscopes). No less than 30 days in
advance of the

-108-



--------------------------------------------------------------------------------



 



    commencement of the Final Maintenance, Lessee shall give Lessor final
written confirmation of the date of, and any changes to the plan for, the Final
Maintenance. During such Final Maintenance, the Aircraft, including the Aircraft
Documentation, shall be made available to Lessor and/or Lessor’s agents,
representatives and designees (each, an “Inspecting Party”) for ground
inspection by the Inspecting Parties at the location of the Final Maintenance.
During the Final Maintenance, if damage or corrosion is found, Lessor shall have
the right to have adjacent panels or areas opened to ensure that all such damage
or corrosion is found. No less than 60 days prior to the end of the Lease Term,
Lessee shall make available to the Inspecting Parties such documentation
regarding the condition, use, maintenance, operation and history of the Aircraft
during the Lease Term as Lessor may reasonably request. The Final Inspection
shall include the procedures set forth in Part I to this Schedule 4. Lessee
shall ensure that all amounts due to the Agreed Maintenance Performer for the
completion of the Final Maintenance are paid in full when due.

1.3.2   Demonstration Flight       Immediately prior to Lessor’s technical
acceptance of the Aircraft, Lessee shall, using its own pilots, carry out for
the Inspecting Parties a demonstration flight of the Aircraft in accordance with
such procedures as may be mutually agreed between Lessor and Lessee to
demonstrate compliance with the requirements of this Section 1. Such flight
shall continue for the duration necessary to perform such check flight
procedures, but for a period not exceeding three hours of flying time. Lessee
shall allow at least three observers on such flight.   1.4   Technical
Acceptance       Upon completion of the Final Inspection and, unless otherwise
agreed by Lessor pursuant to this Section 1.4, correction of any discrepancies
from the required return condition of the Aircraft and where Lessee has
otherwise complied with its obligations under this Section 1, Lessor shall
execute and deliver to Lessee a Return Acceptance Certificate which shall
evidence Lessee’s redelivery of the Aircraft. If any such discrepancies are not
corrected when the Aircraft is scheduled to be returned, Lessor may accept the
Aircraft and any such discrepancies may be corrected by Lessor or its designee
after return of the Aircraft, provided that this Section 1.4 shall not be
construed as permitting or authorizing Lessee to fail to meet, or consenting to
or waiving any failure by Lessee to perform, Lessee’s obligation to return the
Aircraft in accordance with the requirements of the Lease Agreement. Lessee
shall indemnify Lessor on demand for the reasonable Expenses incurred by Lessor
or its designee in accomplishing such discrepancy corrections.   1.5   Failure
to Return Aircraft       If Lessee shall not return the Aircraft at the time or
in the condition specified herein or return of the Aircraft is not accepted by
Lessor because of Lessee’s failure to meet the requirements of this Section 1,
the obligations of Lessee provided in each Operative Document to which Lessee is
a party (including the obligation to pay Rent, with Rent—Periodic payable on a
per diem basis in arrears at 100% of the Rent—Periodic Amount) shall continue in
effect with respect to the Aircraft, and the Lease Term shall, unless earlier
terminated in accordance with the Lease Agreement, be deemed to be extended
until Return of the Aircraft to Lessor, provided that Lessee may not, during
such extension period use the Aircraft for any flight operations except those
related directly to the redelivery of the Aircraft to Lessor and this
Section 1.5 shall not be construed as permitting or authorizing Lessee to fail
to meet, or consenting to or waiving any

-109-



--------------------------------------------------------------------------------



 



    failure by Lessee to perform, Lessee’s obligation to return the Aircraft in
accordance with the requirements of the Lease Agreement, provided, that Lessee
shall not be responsible (including for holdover rent) for (1) Lessor’s failure
to accept return of the Aircraft in accordance with the terms of this Lease
Agreement in a timely manner where Lessee has tendered the Aircraft for return
at or after the end of the scheduled Lease Term and in full compliance with all
provisions of this Lease Agreement, or for Rent or other obligations under this
Lease Agreement with respect to periods after Lessee has tendered the Aircraft
for return at or after the end of the scheduled Lease Term and in accordance
with and in full compliance with all provisions of this Lease and has paid all
amounts then due and payable under the Operative Documents or (2) delays caused
by additional workscope agreed by Lessor and Lessee pursuant to Section 1.1.1 of
Schedule 2 to the Lease Agreement.

    Lessor may elect (either on first tender of the Aircraft by Lessee or at any
time during the said extension period) to accept redelivery of the Aircraft
notwithstanding non-compliance with this Section 1, in which case Lessee will
indemnify Lessor on an after-tax basis, and provide cash to Lessor (in an amount
satisfactory to Lessor) as security for that indemnity, in respect of the cost
of Lessor of putting the Aircraft into the condition required by this Lease
Agreement.   2.   RETURN COMPENSATION PAYMENTS       The contents of this
section are in Exhibit G to the Lease Agreement.

-110-



--------------------------------------------------------------------------------



 



SCHEDULE 5
NOTICE AND ACCOUNT INFORMATION
LESSOR ADDRESS:
Wells Fargo Bank Northwest, N.A., as owner trustee
c/o Aircastle Advisor LLC, as Servicer
300 First Stamford Place
5th Floor
Stamford CT 06902
Attention: Lease Management
Telephone: +(203) 504-1020
Facsimile: +1 (917) 591-9106
Electronic mail: leasemanagement@aircastle.com
LESSOR ACCOUNT (Rent—Periodic and Reserves and Return Compensation Payments)
To be advised to Lessee prior to the Delivery Date
LESSOR ACCOUNT (Security Deposit and all other payments)

Bank:    Bank of America ABA No.:    026009593 Account Number:    003926083111
Account Name:    Aircastle Advisor LLC Reference:    SAA A330

LESSEE ADDRESS:
South African Airways (Pty) Ltd.
Private Bag X13
OR Tambo International Airport
Johannesburg
Gauteng
1627
South Africa
Attention: General Counsel
Telephone: +27 11 978 1736
Facsimile: +27 11 978 2305
LESSEE ACCOUNT:
To be advised to Lessor prior to the date any payments to Lessee become due.

-111-



--------------------------------------------------------------------------------



 



SCHEDULE 6
TAX MATTERS

1.   LESSEE’S LIABILITY       Lessee shall pay or cause to be paid, and on
written demand shall indemnify and hold harmless each Tax Indemnitee from and
against, any and all Taxes howsoever imposed or levied on or asserted against,
from time to time, any Tax Indemnitee, Lessee, the Aircraft, Airframe or any
Engine or any Parts or any interest therein by any Government Entity on, with
respect to, based on or measured by:

  (1)   The acceptance, rejection, delivery, ownership, nondelivery, lease,
sublease, charter, transport, subcharter, registration, deregistration,
reregistration, possession, repossession, presence, operation, location,
condition, use or non-use, control, airworthiness, overhaul, replacement,
existence, storage, preparation, installation, testing, manufacture, design,
modification, alteration, maintenance, repair, re-lease, sale, return, transfer,
exportation, importation, abandonment or other disposition of, or the imposition
of any Lien on, the Aircraft, the Airframe, any Engine or engine or Part or any
other thing delivered under the Lease Agreement or any other Operative Document
or interest therein (or the incurrence of any liability to refund or pay over
any amount as the result of any such Lien);     (2)   The rentals, receipts,
insurance proceeds, or earnings from, or other amounts payable by Lessee under
the Operative Documents or in connection with, the Aircraft, Airframe or any
Engine or Parts thereof or interest therein or any of the transactions
contemplated by the Operative Documents;     (3)   The Aircraft, Airframe or any
Engine or any Parts thereof or interest therein (including, without limitation,
title or a security interest therein) or any data or any other thing delivered
or to be delivered under the Operative Documents; or     (4)   Otherwise with
respect to or in connection with the execution, delivery, enforcement,
performance, amendment or supplement to the Operative Documents or the
transactions contemplated by the Operative Documents.

2.   EXCLUSIONS FROM LESSEE’S LIABILITY       The provisions of Section 1 of
this Schedule 6 shall not apply to any of the following (each, an “Excluded
Tax”):

  (1)   Taxes that are imposed on a Tax Indemnitee by any Government Entity that
are based on, or measured by or with respect to, net or gross income, gross or
net receipts, minimum or alternative Taxes, Tax preferences, capital, net worth,
franchise or conduct of business of such Tax Indemnitee or any of its
Affiliates; provided, however, that the exclusion from Lessee’s liability under
Section 1 of this Schedule 6 that is contained in this Section 2(1) shall not
apply to any such Taxes that:

-112-



--------------------------------------------------------------------------------



 



  (a)   are in the nature of or similar to sales, use, ad valorem, license,
property, value-added Taxes (except if such value-added Taxes (other than any
value added taxes in Lessee Jurisdiction) are in the nature of, or imposed in
lieu of, an income or similar Tax),     (b)   are caused by :

  (i)   the occurrence of any of the transactions contemplated by the Operative
Documents in such jurisdiction to the extent related to the location or
operations of Aircraft or the activities of Lessee or any Affiliate thereof or
use of the Aircraft in such jurisdiction if, but for such transactions such
Taxes would not have been incurred,     (ii)   the registration, use, operation
or presence of the Aircraft, the Airframe, any Engine or other Parts in such
jurisdiction or     (iii)   the presence (whether such presence is established
through formation of a local legal entity, a branch, or through the conduct of
transitory activities or otherwise) or activities of (including, without
limitation, the making of any payment by) Lessee or any successor, assign or
Affiliate of Lessee or any user of the Aircraft in such jurisdiction, or

  (c)   are imposed on a Tax Indemnitee in the Lessee’s jurisdiction, unless
such Tax Indemnitee has, for reasons unrelated to the transactions contemplated
by the Operative Documents or any Other Lease Agreement, a taxable presence in
such jurisdiction.

  (2)   Sales, use or similar transfer Taxes imposed on a Tax Indemnitee upon
any voluntary transfer or disposition by such Tax Indemnitee other than:

  (a)   any transfer by such Tax Indemnitee to or requested in writing by
Lessee,     (b)   any transfer by such Tax Indemnitee pursuant to any exercise
of remedies in connection with or otherwise caused by an Event of Default or
Event of Loss, or     (c)   any deemed transfer by such Tax Indemnitee caused by
Lessee, any Affiliate of Lessee or any user of the Aircraft of any equitable or
legal interest in the Aircraft, Airframe, any Engine or any Part (e.g., as a
result of a casualty, etc.).

  (3)   So long as no Event of Default has occurred and is continuing, Taxes to
the extent incurred with respect to any act occurring before the commencement of
the Lease or after the later of:

  (a)   expiration or earlier termination of the Lease Agreement in accordance
with its terms, and     (b)   the (i) return of possession of the Aircraft in
accordance with Schedule 4 to the Lease Agreement, (ii) sale or other transfer
or disposition of the Aircraft constituting or following an Event of Loss or
(iii) sale or transfer of the Aircraft

-113-



--------------------------------------------------------------------------------



 



      following an Event of Default with respect to the Aircraft in accordance
with Section 10 of the Lease Agreement;

      provided, however, that the exclusion from Lessee’s liability under
Section 1 of this Schedule 6 that is contained in this Section 2(3) shall not
apply to the extent such Taxes relate to periods prior to, or events occurring
or matters arising prior to or in connection with, such expiration, termination
or sale.     (4)   Taxes imposed by any Government Entity of a jurisdiction to
the extent such Taxes are caused by (a) the presence or activities (including
having been organized or formed in the jurisdiction, or having or being deemed
to have a place of business or other “permanent establishment” in the
jurisdiction (other than any place of business or permanent establishment a Tax
Indemnitee is treated as maintaining by reason of (i) the activities of Lessee
or any Affiliate of Lessee in the jurisdiction or (ii) the use, leasing,
location, operation or registration of the Aircraft, the Airframe, any Engine,
any Part or any part thereof in such jurisdiction) of a Tax Indemnitee in the
jurisdictionthat are unrelated to the Aircraft or the enforcement of such Tax
Indemnitee’s rights in the Aircraft or under the Lease with respect to the
Aircraft or (b) the location of any property of such Tax Indemnitee (other than
the Aircraft, the Airframe, any Engine, any Part or any part thereof or any
property related to such Tax Indemnitee’s enforcement of its rights in the
Aircraft or under the Lease with respect to the Aircraft) in such jurisdiction.
    (5)   Taxes attributable to Lessor’s Liens.     (6)   Taxes caused by the
willful misconduct or gross negligence of any Tax Indemnitee.     (7)   Taxes
imposed on any transferee of a Tax Indemnitee (including a branch or office of
such Tax Indemnitee located in a country other than the one in which such Tax
Indemnitee is incorporated that received its interest herein (including by
change in the designation of the payee of the Rent from one branch or office of
the Tax Indemnitee to another) after the commencement of the Lease) (a) if,
pursuant to the Law in effect at the time of the transfer, such Taxes would not
have been imposed on the transferor Tax Indemnitee or (b) to the extent such
Taxes, pursuant to the Law in effect at the time of the transfer, exceed the
amount of Taxes that would have been imposed on the transferor Tax Indemnitee;
provided, however, that this clause (7) shall not apply to any Tax imposed as a
result of a change in law, ruling or regulation that is enacted or promulgated
and that becomes effective after the date of transfer unless such Tax is not one
that would have been imposed on the transferor and the proposal for such Tax had
been passed by at least one legislative or administrative body within such
jurisdiction with responsibility for such type of Tax, was pending enactment at
the time of such transfer, and was actually enacted within one year after such
transfer.     (8)   Taxes during the period such Taxes are being contested
pursuant to the contest provisions contained in Section 6 of this Schedule 6.  
  (9)   Taxes to the extent caused by the failure of a Tax Indemnitee to timely
and properly file any tax return or to timely and properly pay any Tax, unless
such failure is caused by Lessee’s failure to timely provide information
requested or required to be provided under the Operative Documents or applicable
Law.

-114-



--------------------------------------------------------------------------------



 



  (10)   Taxes to the extent caused by a Tax Indemnitee’s breach of any covenant
or the inaccuracy of any representation or warranty of a Tax Indemnitee in any
of the Operative Documents.     (11)   Taxes directly or indirectly attributable
to any “back-leveraging” or other financing by or on behalf of any Tax
Indemnitee of all or part of the cost of Aircraft, the Airframe, the Engines,
any Part, or any part of any thereof, or any interest therein (including the
creation of any security interest with respect to any thereof pursuant to
section 14.1.1(2)).     (12)   Taxes to the extent caused by a Tax Indemnitee’s
failure to provide Lessee any forms, certificates, documents or information
requested in writing by Lessee and required to be provided by such Tax
Indemnitee by this Schedule 6.     (13)   Taxes imposed on Lessor in respect of
the fees, commissions, or compensation payable to Lessor for services rendered
in its capacity as owner trustee under the Operative Documents.     (14)  
Unless an Event of Default has occurred and is continuing, Taxes resulting from
the authorization or giving of any future amendments, supplements, waivers or
consents with respect to any of the Operative Documents, other than any
amendment, supplement, waiver or consent that (a) has been requested or approved
in writing by or results from actions of Lessee or any of its Affiliates, or
(b) is required or contemplated by (and, if contemplated by, in compliance with)
the Operative Documents (but not if such required or contemplated action results
from any breach by a Tax Indemnitee of its obligations thereunder or any
voluntary act on the part of a Tax Indemnitee other than the exercise of rights
under the Operative Documents by any person, including Lessee) in order to give
effect thereto or necessary to accomplish the purpose thereof or (c) is required
by Law.     (15)   Taxes to the extent that such Tax Indemnitee has received
from Insurance, the premiums for which have been paid fully by Lessee, an amount
equal on an after-Tax basis to such Tax.     (16)   Taxes caused by a Tax
Indemnitee’s failure to comply with applicable Law, unless such failure is
caused by an act or omission, misrepresentation or breach by Lessee, its
Affiliates or any Person in possession or in control of the Aircraft.     (17)  
Taxes payable in connection with satisfying the requirements of the Department
of Trade and Industry of Lessee Jurisdiction under the National Industrial
Participation Programme.

3.   NO REDUCTION FOR WITHHOLDING, ETC.       All payments by Lessee to Lessor
under the Lease Agreement or any other Operative Document, whether in respect of
Rent, interest, fees or any other item, shall be made in full without any
deduction or withholding (whether in respect of setoff, counterclaim, duties,
Taxes, charges, wages or otherwise whatsoever), unless the withholding or
deduction is required by applicable Law, in which event Lessee shall:

  (1)   Forthwith pay to Lessor such additional amount so that the net amount
received by Lessor after the deduction or withholding of any Tax (other than an
Excluded Tax) will

-115-



--------------------------------------------------------------------------------



 



      equal the full amount which would have been received by it had no such
deduction or withholding been made.     (2)   Unless such Tax, duty, charge,
wage or other amount is an Excluded Tax, pay to the relevant taxing authorities
within the period for payment permitted by applicable Law the full amount of the
deduction or withholding (including, but without prejudice to the generality of
the foregoing, the full amount of any deduction or withholding from any
additional amount paid pursuant to this Section 3).     (3)   Furnish to Lessor,
within the period for payment permitted by applicable Law, an official receipt
of the relevant taxation or other authorities involved for all amounts deducted
or withheld as aforesaid or, if no such receipt is issued, a certificate of
deduction or equivalent evidence thereof.

    The parties shall cooperate to find a solution eliminating any withholding,
deduction or indemnity on account of Taxes which could be required after the
date hereof in respect of any amounts due under the Lease Agreement or any other
Operative Documents, provided that neither Lessor nor any Tax Indemnitee is
thereby required to take any action or agree to any arrangements that it
determines in good faith to be materially adverse to it or that subjects it to
any material cost, expense or liability that is not paid or indemnified against
(or agreed to be paid or indemnified against) by the requesting party to the
reasonable satisfaction of the responding party.   4.   REPORTS AND TAX FILINGS
      Lessee shall provide promptly upon request such information as may be
reasonably requested by a Tax Indemnitee or required to enable a Tax Indemnitee
to timely and properly fulfill its tax filing requirements with respect to the
transactions contemplated by the Operative Documents, including, without
limitation, those requirements that relate to the actual time the Aircraft is
located in a particular place irrespective of whether the Aircraft is there for
revenue, maintenance, storage purposes or otherwise. If any report, return or
statement is required to be filed with respect to any Tax which is subject to
indemnification under this Schedule 6, Lessee shall timely file the same (except
(a) any Lessee Jurisdiction value added tax filings and (b) for any such report,
return or statement that Tax Indemnitee has notified Lessee that Tax Indemnitee
intends to file or for income tax returns or any other return, report or
statement which the Tax Indemnitee is required by applicable Law to file in its
own name); provided, that upon written request of Lessee, the relevant Tax
Indemnitee shall furnish Lessee with any information in such Tax Indemnitee’s
possession or control that is reasonably necessary to file any such return,
report, or statement and is reasonably requested in writing by Lessee, provided
that such Tax Indemnitee shall not be required to provide anything that it
determines in good faith is proprietary or confidential unless required
expressly by a Government Entity. Lessee shall either file such report, return
or statement and send a copy of such report, return or statement to the Tax
Indemnitee or, where Lessee is not permitted to file such report, return or
statement, it shall notify such Tax Indemnitee of such requirement and prepare
and deliver such report, return or statement to such Tax Indemnitee in a manner
reasonably satisfactory to such Tax Indemnitee within a reasonable time prior to
the time such report, return or statement is to be filed. Lessee shall hold each
Tax Indemnitee harmless from and against any liabilities, including, without
limitation, penalties, late payment charges, notary charges, additions to tax,
fines and interest arising out of any failure to timely file or inaccuracy in
any such return, statement, report or information to the extent that such
failure to timely file or inaccuracy is attributable to Lessee’s failure to
fulfill its obligations under this Section 4 of Schedule 6. Notwithstanding
anything to the contrary

-116-



--------------------------------------------------------------------------------



 



    contained herein, Lessee shall not have any right to examine the tax returns
of any Tax Indemnitee, although a Tax Indemnitee may be required to furnish
relevant information contained therein that is not considered by such Tax
Indemnitee in good faith to be proprietary or confidential. Lessee agrees to use
its reasonable best efforts to obtain official receipts, or other evidence
reasonably satisfactory to the relevant Tax Indemnitee, indicating the payment
by Lessee of all foreign income and withholding Taxes that are required to be
paid or withheld by Lessee under Section 1 of this Schedule 6 and shall promptly
deliver to the relevant Tax Indemnitee each such receipt or other evidence of
payment obtained by Lessee.   5.   PAYMENT       Upon written demand of the Tax
Indemnitee, Lessee shall promptly pay any Tax for which it is liable pursuant to
this Schedule 6 in immediately available funds directly to the appropriate
Government Entity if legally permissible, or to such Tax Indemnitee (or, if a
contest occurs in accordance with Section 6 of this Schedule 6, after a Final
Determination (as defined below)), but in no event shall such payment be
required more than five Business Days prior to the date such Tax is due (taking
into account any extensions or delays of the due date resulting from a contest
pursuant to Section 6 of this Schedule 6). Any such demand for payment from a
Tax Indemnitee shall specify, in reasonable detail, the calculation of the
amount of the payment and the legal basis and facts upon which the right to
payment is based and shall be verified upon the request and at the expense of
Lessee by a recognized public independent accounting firm selected by the Tax
Indemnitee and reasonably satisfactory to Lessee, provided that Lessee shall not
be allowed to examine any Tax returns of any Tax Indemnitee, although a Tax
Indemnitee may be required to furnish relevant information contained therein.
The cost of verification by the independent accountants for Lessor will be borne
by the Tax Indemnitee if the Tax Indemnitee’s calculation of the tax liability
differs by more than 10% from the amount calculated by the independent
accountants. Each Tax Indemnitee shall promptly forward to Lessee any notice,
bill or advice in the nature of a notice or bill received by it concerning any
Tax. As soon as practical after each payment of any Tax by Lessee directly to
any Government Entity, Lessee shall furnish the appropriate Tax Indemnitee with
the original or a certified copy of a receipt for Lessee’s payment of such Tax
or such other evidence of payment of such Tax as is reasonably acceptable to
such Tax Indemnitee. For purposes of this Section 5, a “Final Determination”
shall mean (A) a decision, judgment, decree, or other order by any court of
competent jurisdiction that occurs pursuant to the provisions of Section 6 of
this Schedule 6, which decision, judgment, decree, or other order has become
final and unappealable or which decision the Lessee has indicated it does not
want to appeal, (B) a closing agreement or settlement agreement entered into in
accordance with Section 6 of this Schedule 6 that has become binding and is not
subject to further review or appeal absent fraud or misrepresentation, or
(C) the termination of administrative proceedings and the expiration of the time
for instituting a claim in a court proceeding or (D) a decision by Lessee not to
pursue the contest any further.       If any Tax Indemnitee shall actually
realize and utilize currently in reducing its Taxes (by way of a deduction,
credit, or other savings) not indemnified against by Lessee by reason of any Tax
paid or indemnified by Lessee pursuant to this Schedule 6 and such reduction in
Taxes was not otherwise taken into account in computing such payment or
indemnity, such Tax Indemnitee shall pay to Lessee an amount equal to the lesser
of (A) the amount of such reduction in Taxes, plus any additional Tax Savings
realized as the result of any payment made pursuant to this sentence and (B) the
amount of all payments made by Lessee to such Tax Indemnitee with respect to the
event giving rise to the reduction in Taxes (reduced by any payments previously
made by such Tax Indemnitee to Lessee pursuant to this Schedule 6), and the
excess, if any, of the amount

-117-



--------------------------------------------------------------------------------



 



    described in clause (A) over the amount described in clause (B) shall be
carried forward and applied to reduce pro tanto any subsequent obligations of
Lessee to make payments to such Tax Indemnitee pursuant to this Schedule 6. No
Tax Indemnitee shall have any obligation to make any such payment while a
Default of a monetary nature or an Event of Default has occurred and is
continuing.       Any Taxes that are imposed on any Tax Indemnitee as a result
of the disallowance or reduction of any Tax Savings or reduction in Taxes
referred to in this Schedule 6 by a Government Entity as to which such Tax
Indemnitee has made the payment to Lessee required hereby or which Tax Savings
or reduction in Taxes was otherwise taken into account in computing Lessee’s
indemnity obligation pursuant to this Schedule 6 in a taxable year subsequent to
the utilization by such Tax Indemnitee shall be treated as a Tax for which
Lessee is obligated to indemnify pursuant to this Schedule 6.   6.   CONTEST    
  If written claim is made against and received by any Tax Indemnitee for any
Tax for which Lessee may be required to indemnify such Tax Indemnitee or make a
payment under this Schedule 6 (including a written notice of such proceeding),
or if a Tax Indemnitee makes a determination that a Tax is due for which Lessee
could have an indemnity obligation hereunder, such Tax Indemnitee shall notify
Lessee promptly in writing of such claim (including with such notice a copy of
such claim), but the failure to so notify shall not affect any obligation of
Lessee under this Schedule 6 provided that nothing contained herein shall
prevent Lessee from making a claim for any damages it suffers with respect to an
obligation to indemnify such Tax Indemnitee hereunder solely as a result of such
failure to notify by such Tax Indemnitee. The Tax Indemnitee shall not take any
action with respect to such claim or Tax without the consent of Lessee for
30 days following the receipt of such notice by Lessee, provided that, if such
Tax Indemnitee shall be required by Law to take action prior to the end of such
30-day period, such Tax Indemnitee shall, in such notice to Lessee, so inform
Lessee, and such Tax Indemnitee shall take no action for as long as it is
legally able to do so (it being understood that a Tax Indemnitee shall be
entitled to pay the Tax claimed and sue for a refund prior to the end of such
30-day period if (A)(I) the failure to so pay the Tax would result in any civil
penalties (unless immediately reimbursed by Lessee) and the act of paying the
Tax would not prejudice the right to contest or (II) the failure to so pay would
result in criminal penalties and (B) such Tax Indemnitee shall act in connection
with paying the Tax in the manner that is in its reasonable good faith opinion
the least prejudicial to the pursuit of the contest). In addition, such Tax
Indemnitee shall at Lessee’s expense (provided that Lessee shall have agreed to
keep such information confidential other than to the extent necessary in order
to contest the claim) furnish Lessee with copies of the relevant portions of any
requests for information from any Government Entity relating to such Taxes with
respect to which Lessee may be required to indemnify hereunder.       If
requested by Lessee in writing, such Tax Indemnitee shall contest (or, allow
Lessee to contest, to the extent provided in the next paragraph) such claim by
(v) resisting payment thereof, (w) not paying the same except under protest if
protest is necessary and proper, (x) if the payment is made, using reasonable
efforts to obtain a refund thereof in an appropriate administrative and/or
judicial proceeding, (y) appealing any adverse administrative or judicial
decision, except that the Tax Indemnitee shall not be required to pursue any
appeals to the highest court in South Africa or the United States Supreme Court
and/or (z) taking such other reasonable action as is reasonably requested by
Lessee from time to time, provided that (1) Lessee shall reimburse such Tax
Indemnitee on demand for all reasonable expenses incurred by such Tax Indemnitee
for the

-118-



--------------------------------------------------------------------------------



 



    purpose of conducting such contest, including, without limitation, any
attorney, accountant’s or advisory fees, (2) before the commencement of any
administrative or judicial action, Lessee shall acknowledge its obligation in
writing to indemnify such Tax Indemnitee for the amount of Tax in controversy if
the contest is unsuccessful, provided that Lessee shall not be bound by its
acknowledgment of liability if the contest is resolved on the basis of a written
decision of the adjudicator that clearly and unambiguously indicates that the
basis for the resolution is such that the Lessee has no liability under this
Schedule 6 with respect to such Tax, (3) Lessee provides and pays for an opinion
of independent tax counsel mutually acceptable to Lessee and such Tax Indemnitee
that there is a reasonable basis for the contest, (4) there is no material risk
of forfeiture of the Aircraft as a result of such contest, and (5) if such
contest involves paying the Tax claimed and claiming a refund thereof, Lessee
(A) shall have advanced to such Tax Indemnitee the amount of such Tax (to the
extent indemnified hereunder) on an interest-free basis and (B) shall have
agreed to indemnify such Tax Indemnitee for any adverse tax consequences of such
interest-free loan (in the case of clauses (A) and (B), determining such amount
after taking into account any Tax Savings or other reduction in Taxes referred
to in the penultimate paragraph of Section 5 of this Schedule 6 resulting from
any imputed interest deduction arising from such interest free advance from
Lessee).       If (i) in the case of an indemnified Tax other than an income or
similar Tax the Tax Indemnitee is able to separate (at the cost and expense of
Lessee) the contested issue or issues from other issues arising in the same
administrative or judicial proceeding that are unrelated to the transactions
contemplated by the Operative Documents without, in the sole good faith judgment
of such Tax Indemnitee, adversely affecting such Tax Indemnitee, such Tax
Indemnitee shall permit Lessee to control the conduct of any such proceeding (a
“Lessee-Controlled Contest”) without foregoing its right to participate and
shall (at the cost and expense of Lessee) provide to Lessee such information and
data that is in such Tax Indemnitee’s control or possession that is reasonably
necessary to conduct such contest and that is not considered by such Tax
Indemnitee in ggod faith to be proprietary or confidential. The Tax Indemnitee
and Lessee shall consult with each other and each other’s counsel in good faith
regarding the manner of contesting any claim hereunder and shall keep each other
reasonably informed regarding the progress of such contest.      
Notwithstanding any of the foregoing, if any Tax Indemnitee shall release,
waive, compromise, or settle any claim (which the Tax Indemnitee shall be free
to do) which may be indemnifiable by Lessee pursuant to this Schedule 6 without
the written permission of Lessee, Lessee’s obligation to indemnify such Tax
Indemnitee with respect to such claim (and all directly related claims and
claims based on the outcome of such claim) shall terminate, and such Tax
Indemnitee shall promptly repay to Lessee any amount previously paid or advanced
to such Tax Indemnitee with respect to such claim (other than amounts described
in clause (1) of the second preceding paragraph to the extent previously
incurred).       In addition, if a Tax Indemnitee receives an award of
attorney’s fees in a contest for which Lessee has paid an allocable portion of
expenses, the Tax Indemnitee shall promptly pay to Lessee that portion of the
award paid by Lessee that relates to the issues contested under this Schedule 6.
  7.   COOPERATION       If at any time during the Lease Term, Lessor or Lessee
becomes subject to any material Tax that was not contemplated as of the date
hereof, Lessor and Lessee agree to use reasonable efforts to conclude
arrangements that would eliminate or minimize such Tax; provided, however, that
neither Lessor, nor any Tax Indemnitee nor Lessee shall be under any obligation
to take any

-119-



--------------------------------------------------------------------------------



 



    action or agree to any arrangements that it determines in its reasonable
discretion to be adverse to its rights, interests or internal policies or that
subjects it to any cost, expense or liability that is not paid or indemnified
against by the requesting party to the satisfaction of the responding party.  
8.   FORMS, INFORMATION, ETC.       Each Tax Indemnitee shall provide Lessee
with such forms, certifications, information, and documentation as shall be
reasonably requested by Lessee in writing to minimize any indemnity payment
pursuant to this Schedule 6 and any withholding Taxes (but only if (1) such Tax
Indemnitee is legally entitled to furnish such forms, certifications,
information or documentation, (2) in the case of withholding taxes, such Tax
Indemnitee is legally eligible to claim a reduction therein or exemption
therefrom, and (3) in the reasonable good faith opinion of such Tax Indemnitee,
such forms, certifications, information, and documentation may be furnished by
such Tax Indemnitee without any out of pocket cost or materially adverse
consequences or risk thereof to such Tax Indemnitee, unless such cost or
consequence or risk is paid by Lessee or is indemnifiable, does not in the good
faith judgment of such Tax Indemnitee expose such Tax Indemnitee to a risk of
criminal penalties or a material risk of civil penalties, the indemnity is
reasonably satisfactory to the Tax Indemnitee and, if requested, Lessee provides
security for its indemnity obligation reasonably acceptable to the Tax
Indemnitee, it being understood that the provision of any certifications,
documentation or information required to be provided in connection with any
withholding form as constituted on the day the Tax Indemnitee becomes a party to
the Operative Documents or designates a new office or location for receiving
payments under the Operative Documents shall be deemed not to have any adverse
consequences or risk thereof to any Tax Indemnitee).   9.   REFUNDS AND CREDITS
      If any Tax Indemnitee shall receive a refund or credit (or would have
received such refund or credit but for a counterclaim or other claim not
indemnified by Lessee hereunder (a “deemed refund or credit”)) with respect to
all or any part of any Taxes paid, reimbursed, or advanced by Lessee, in each
case, whether by means of a deduction, credit, refund, or otherwise, and which
was not taken into account in computing such payment or indemnity, such Tax
Indemnitee shall pay to Lessee within 30 days of such receipt or, in the case of
a deemed refund or credit, within 30 days of the resolution of such contest, an
amount equal to the lesser of (A) the amount of such refund or credit or deemed
refund or credit actually realized by such Tax Indemnitee, plus any additional
Tax Savings or other reduction in Taxes referred to in the penultimate paragraph
of Section 5 of this Schedule 6 actually realized and utilized currently by such
Tax Indemnitee in reducing its Taxes as a result of any payment made pursuant to
this sentence (including clause (A)), and (B) such Tax payment, reimbursement,
or advance by Lessee to such Tax Indemnitee theretofore made pursuant to this
Schedule 6 and the excess, if any, of the amount described in clause (A) over
the amount described in clause (B) shall be carried forward and applied to
reduce pro tanto any subsequent obligations of Lessee to make payments to such
Tax Indemnitee pursuant to this Schedule 6. If, in addition to such refund or
credit (or deemed refund or credit), such Tax Indemnitee shall receive or be
credited with (or would have received but for a counterclaim or other claim not
indemnified by Lessee hereunder) an amount representing interest on the amount
of such refund or credit or deemed refund or credit, as the case may be, such
Tax Indemnitee shall pay to Lessee within 30 days of such receipt or, in the
case of a deemed refund or credit, within 30 days of the resolution of such
contest, that portion of such interest that shall be fairly attributable to
Taxes paid, reimbursed, or advanced by Lessee prior to the receipt of such
refund or credit or deemed refund or credit (reduced by any increase in Taxes

-120-



--------------------------------------------------------------------------------



 



    payable by reason of the receipt or accrual of such interest and increased
by any Tax Savings or other reduction in Taxes referred to in the penultimate
paragraph of Section 5 of this Schedule 6 resulting from the payment pursuant to
this sentence). Each Tax Indemnitee agrees to reasonably cooperate at Lessee’s
expense in good faith with Lessee in claiming and pursuing any such refunds or
credits of any Taxes payable or indemnifiable pursuant to this Schedule 6.   10.
  REIMBURSEMENTS BY TAX INDEMNITEES       If for any reason Lessee is required
by applicable Law or by any Tax Indemnitee to make any payment, with respect to
Taxes imposed on or with respect to any Tax Indemnitee in respect of the
transactions contemplated by the Operative Documents and it is determined by the
parties thereafter that such Taxes are not the responsibility of Lessee under
this Schedule 6 or the Operative Documents, the relevant Tax Indemnitee shall
(a) pay to Lessee an amount which equals the amount paid by Lessee to such Tax
Indemnitee with respect to such Taxes plus interest at the Past Due Rate, in the
case of payments that were made to the Tax Indemnitee, or the prevailing
government rate of interest in the case of payments made to any Government
Entity, during the period commencing on the date Lessee gives notice to the Tax
Indemnitee that it has paid an amount described in this Section 10 and ending on
the date that Lessee actually receives such payment.   11   NON-PARTIES       If
a Tax Indemnitee is not a party to this Agreement, Lessee may require the Tax
Indemnitee to agree in writing, in a form reasonably acceptable to Lessee, to
the terms of this Schedule 6 prior to making any payment to such Tax Indemnitee
under this Schedule 6.

-121-



--------------------------------------------------------------------------------



 



SCHEDULE 7
LESSOR’S CONDITIONS PRECEDENT
The obligation of Lessor to deliver and lease the Aircraft to Lessee under the
Lease Agreement is subject to the fulfillment to the reasonable satisfaction of
Lessor, and Lessee shall procure such fulfillment (other than Sections 1.8, 5
and 6 of this Schedule 7), to the satisfaction of Lessor, on or prior to the
Scheduled Delivery Date (or, if another date is specified below, on or prior to
such date) of the following conditions precedent, provided that Lessee shall be
responsible for its own authorization, execution and delivery of the documents
referred to in Sections 1.1, 1.2, 1.3, 1.4 and 1.5, and each such document shall
be in full force and effect and enforceable against Lessee, but Lessee shall
otherwise bear no responsibility for obtaining the documents set forth in such
sections:

1.   AGREEMENTS AND DOCUMENTS       The following documents, agreements,
instruments or certificates shall have been duly authorized, executed and
delivered by the respective party or parties thereto (other than Lessor, any
Affiliate of Lessor, any Financing Party, Airframe Manufacturer and Engine
Manufacturer), shall each be reasonably satisfactory in form and substance to
Lessor and shall be in full force and effect (unless expressly provided
otherwise) and in the English language, where required by applicable Law, shall
have been duly notarized and legalized and executed counterparts thereof shall
have been delivered to Lessor:   1.1   Lease Agreement       The Lease
Agreement.   1.2   Acceptance Certificate       The Acceptance Certificate
(provided that Lessee shall not be obligated to sign the Acceptance Certificate
if Lessee’s conditions precedent in Schedule 8 have not been met).   1.3  
Lessee Consent       A consent of the Lessee to Lessor’s security assignment of
the Operative Documents in connection with the financing of the Aircraft, such
consent to be in form and substance reasonably acceptable to Lessee.   1.4  
Airbus Warranties Agreement       The Airbus Warranties Agreement, such
agreement to be in form and substance reasonably acceptable to Lessee.   1.5.  
Roll-Royce Warranties Agreement       The Rolls-Royce Warranties Agreement, such
agreement to be in form and substance reasonably acceptable to Lessee.

-122-



--------------------------------------------------------------------------------



 



1.6   Insurance Documents       A certificate of insurance in the form of
Exhibit B to the Lease Agreement and which otherwise complies with the
requirements of Section 11 of the Lease Agreement, (b) an insurance broker’s
letter in the form of Exhibit C to the Lease Agreement (together with such
additional endorsements to demonstrate compliance with Section 11 of the Lease
Agreement), (c) the Assignment of Insurances (which shall include an
acknowledgment addressed by Lessee to Lessor in terms of section 43 of the Short
Term Insurance Act and signed by Lessee before the execution of the Assignment
of Insurances itself), and (d) a consent of the Insurers to the Assignment of
Insurances.     1.7   Legal Opinion—Lessee       A legal opinion of Lessee’s
internal legal counsel in the Lessee Jurisdiction.   1.8   Legal Opinion—Lessor
      A legal opinion of Lessor’s independent legal counsel in the Lessee
Jurisdiction.   1.9   Secretary’s or Officer’s Certificate       A secretary’s
or officer’s certificate from Lessee addressing, inter alia, Lessee’s power and
authority to enter into the Operative Documents and perform its obligations
thereunder, and attaching, inter alia, a copy of Lessee’s constitutional
documents and the corporate approvals required for the transactions contemplated
by the Operative Documents.   1.10   Power of Attorney       An irrevocable
power of attorney authorizing Lessor or such other person as Lessor may from
time to time specify to, in connection with the exercise of Lessor’s remedies
under Section 13 of the Lease Agreement, do anything or act to give any consent
or approval that may be required to obtain deregistration of the Aircraft and to
export the Aircraft from the State of Registration and the Lessee Jurisdiction
upon termination of the leasing of the Aircraft under the Lease Agreement and to
otherwise exercise the remedies of Lessor under Section 13 of the Lease
Agreement.   1.11   Lessee’s Maintenance Program       At least 30 days prior to
the Scheduled Delivery Date and upon Lessor’s request, a copy of Lessee’s
Maintenance Program.   1.12   Process Agent       Confirmation from the process
agent appointed by Lessee pursuant to Section 18.3 of the Lease Agreement.  
1.13   Import       Evidence that any required import license, and all customs
formalities, relating to the import of the Aircraft into the State of
Registration and the Lessee Jurisdiction have been obtained or

-123-



--------------------------------------------------------------------------------



 



    complied with, and that the import of the Aircraft into each of the State of
Registration and the Lessee Jurisdiction (as applicable) is exempt from Taxes
and/or that such Taxes have been paid.   1.14   Aircraft Charges Letter       A
letter from Lessee to, inter alia, the Director Central Route Charges Office of
Eurocontrol and Airport Company South Africa Limited in which Lessee authorizes
the addressee to issue to Lessor, upon Lessor’s request from time to time, a
statement of account of all sums due by Lessee to the addressees in respect of
all aircraft (including the Aircraft) operated by Lessee.   1.15   Cape Town
Compliance       Lessee shall have satisfied the conditions precedent in
Section 4 of Schedule 9 (except to the extent of any action required to be taken
by Lessor) to the Lease Agreement.   1.16   Exchange Control Approval       A
copy of the Financial Approval of the SARB confirming that all payments made or
to be made by Lessee under or in connection with the Lease Agreement and the
other Operative Documents to which Lessee is a party, excluding all payments
made by Lessee to Lessor prior to the date of such Financial Approval, when made
will be approved by the SARB. Lessee shall use reasonable efforts to include all
payments made by Lessee to Lessor prior to the date of such Financial Approval.
  1.17   [Intentionally Omitted]   1.18   Licenses       A certified copy of
Lessee Air Transport License, Air Operator’s Certificate (without reference to
the Aircraft) and International Air Service License.   1.19   Registration      
A certified copy of the application for registration (CAR 47A) of the Aircraft
in the State of Registration and evidence of the submission of the completed
form to the Aviation Authority.   2.   FIRST RENT PAYMENT MADE       Lessee
shall have paid the first installment of Rent—Periodic when due pursuant to
Section 3.1 of the Lease Agreement.   3.   SECURITY DEPOSIT PAID OR LETTER OF
CREDIT DELIVERED       Lessee shall have (1) paid all installments of the
Security Deposit due on or before the Delivery Date pursuant to Section 4.1 of
the Lease Agreement or (2) delivered to Lessor a Letter of Credit, which Letter
of Credit complies with the requirements of Section 4.4 of the Lease Agreement.

-124-



--------------------------------------------------------------------------------



 



4.   NO DEFAULT; REPRESENTATIONS AND WARRANTIES       No Default in respect of
any obligation under the Operative Documents shall have occurred and be
continuing and no Event of Default shall have occurred and be continuing, and
the representations and warranties of Lessee under the Operative Documents are
correct and would be correct if repeated on the Delivery Date.   5.   AIRCRAFT  
    The Aircraft shall have been delivered by Airframe Manufacturer in
compliance with the requirements of Part I of Schedule 3 to the Lease Agreement.
  6.   EVENT OF LOSS       No Event of Loss (or event, condition or circumstance
that would with the giving of notice or passage of time become or give rise to
an Event of Loss) of the Aircraft shall have occurred unless the Aircraft is
being replaced by the Airframe Manufacturer pursuant to the purchase agreement
for the Aircraft, in which case the Scheduled Delivery Date will be postponed
accordingly.       The conditions precedent specified in this Schedule 7 are for
the sole benefit of Lessor and may be waived or deferred in whole or in part and
with or without condition by Lessor. If any of such conditions is not satisfied
or waived in writing by Lessor on and as of the Delivery Date and Lessor, in its
sole discretion, nonetheless proceeds with the delivery of the Aircraft to
Lessee hereunder, Lessee hereby covenants and agrees to satisfy, or cause the
satisfaction of, such outstanding conditions (other than Sections 1.8, 5 and 6
of this Schedule 6) within 30 days after the Delivery Date.

-125-



--------------------------------------------------------------------------------



 



SCHEDULE 8
LESSEE’S CONDITIONS PRECEDENT
The obligation of Lessee to lease the Aircraft from Lessor under the Lease
Agreement is subject to the fulfillment to the reasonable satisfaction of
Lessee, and Lessor shall procure such fulfillment (other than Sections 3 and 4
of this Schedule 8), to the satisfaction of Lessee, on or prior the Scheduled
Delivery Date (or, if another date is specified below, on or prior to such
date)) of the following conditions precedent, provided that Lessor shall be
responsible for its own authorization, execution and delivery of the documents
referred to in Sections 1.1 and 1.2, and each such document shall be in full
force and effect and enforceable against Lessor, but Lessor shall otherwise bear
no responsibility for obtaining the documents set forth in such sections:

1.   AGREEMENTS AND DOCUMENTS       The following documents, agreements,
instruments or certificates shall have been duly authorized, executed and
delivered by the respective party or parties thereto (other than Lessee and any
Affiliate of Lessee), shall each be reasonably satisfactory in form and
substance to Lessee and shall be in full force and effect (unless expressly
provided otherwise) and in the English language, and executed counterparts shall
have been delivered to Lessee:   1.1   Lease Agreement       This Lease
Agreement.   1.2   Acceptance Certificate       The Acceptance Certificate
(provided that Lessor shall not be obligated to sign the Acceptance Certificate
if Lessor’s conditions precedent in Schedule 7 have not been met).   1.3  
Secretary’s or Officer’s Certificate of Lessor       A secretary’s or officer’s
certificate addressing, inter alia, Lessor’s power and authority to enter into
the Operative Documents and perform its obligations thereunder, and attaching,
inter alia, a copy of Lessor’s constitutional documents and the corporate
approvals required for the transactions contemplated by the Operative Documents.
  1.4   Guarantee       A guarantee from an Affiliate of Lessor with a net worth
of at least US$30,000,000 in the form of Exhibit F to the Lease Agreement on the
date of the Lease Agreement.   1.5   Legal Opinion—Guarantor       A legal
opinion of Guarantor’s independent legal counsel in Bermuda regarding the due
authorization and execution of the Guarantee by Guarantor within 15 days of the
date of the Lease Agreement.

-126-



--------------------------------------------------------------------------------



 



1.6   Airbus Performance Guarantees       An assignment of the Airframe
Manufacturer performance guarantees received from Airframe Manufacturer with
respect to the Aircraft pursuant to a letter agreement dated on or about
December 16, 2009   2.   NO DEFAULT; REPRESENTATION AND WARRANTIES       Lessor
shall not be in default of any of its obligations under the Operative Documents,
and Lessor’s representations and warranties contained in Section 5.1 of the
Lease Agreement shall be true and correct on the Delivery Date.   3.   CONDITION
OF AIRCRAFT       Subject to the provisions of Schedule 3 to the Lease
Agreement, the Aircraft shall have been delivered by Airframe Manufacturer in
compliance with the requirements of Part I of Schedule 3 to the Lease Agreement.
  4.   EVENT OF LOSS       No Event of Loss (or event, condition or circumstance
that would with the giving of notice or passage of time become or give rise to
an Event of Loss) of the Aircraft shall have occurred unless the Aircraft is
being replaced by the Airframe Manufacturer pursuant to the purchase agreement
for the Aircraft, in which case the Scheduled Delivery Date will be postponed
accordingly.

-127-



--------------------------------------------------------------------------------



 



SCHEDULE 9
CAPE TOWN CONVENTION

1.   DEFINITIONS       In this Schedule 9 the following expressions have the
respective meanings given to them in Article 1 of the Cape Town Convention and
Article I of the Cape Town Aircraft Protocol:

aircraft engines
aircraft object
airframe
assignment
associated rights
creditor
international interest
leasing agreement
prospective international interest
registry authority
State of registry

2.   AGREEMENTS       Lessor and Lessee agree that:

  (1)   It is the understanding and intention of the parties, and a fundamental
part of the transactions set out in this Agreement, that Lessor’s interest as
lessor under this Agreement comprise an international interest and the Cape Town
Agreements shall apply to this Agreement and, accordingly, Lessee shall not
assert the inapplicability of the Cape Town Agreements or the provisions thereof
( including the application of Article XI, Alternative A, of the Cape Town
Aircraft Protocol, with a waiting period of 30 days) under any circumstances;  
  (2)   The aircraft register of the State of Registration is the State of
registry for the purposes of the Cape Town Agreements;     (3)   The Airframe is
an airframe and, accordingly, an aircraft object and the Engines are aircraft
engines and, accordingly, aircraft objects;     (4)   At Lessor’s option, the
prospective international interests of Lessor in the Airframe and each of the
Engines, shall on or prior to delivery of the Aircraft hereunder be registered
under the Cape Town Agreements and each such registration may be amended or
extended prior to its expiry by either Lessor or Lessee, with the consent in
writing of the other, such consent not to be unreasonably withheld or delayed;  
  (5)   The events which are referred to in Section 12 of the Lease Agreement as
Events of Default are events that constitute a default or otherwise give rise to
the rights and remedies specified in Articles 8 to 10 and 13 of the Cape Town
Convention and Articles IX and X of the Cape Town Aircraft Protocol;

-128-



--------------------------------------------------------------------------------



 



  (6)   Each of Lessor and Owner shall have the remedies referred to in Articles
13(1) of the Cape Town Convention and Articles IX(1) and X(3) of the Cape Town
Aircraft Protocol;     (7)   Each of Lessor and Owner has power to dispose of
the Airframe and the Engines for the purpose of Article 7(b) of the Cape Town
Convention;     (8)   Lessor may assign the associated rights, which associated
rights consist of all rights to payment or other performance by Lessee under the
Lease Agreement. Lessee further undertakes with Lessor that it will duly and
punctually perform all of its obligations under the Operative Documents. Any
such assignment shall transfer to the relevant assignee the related
international interests of Lessor; and     (9)   Lessee shall, on or prior to
the Delivery Date, execute and deliver to the Aviation Authority an irrevocable
de-registration and export request authorization in favor of Lessor in the form
annexed to the Cape Town Aircraft Protocol.

3.   REPLACEMENT ENGINE       If either of the Engines is replaced by a
Replacement Engine in accordance with Section 10 of the Lease Agreement, Lessor,
Owner and Lessee shall, at Lessee’s expense and on or prior to title to the
Replacement Engine being vested in Owner, take such steps as shall be available
to them under the terms of the Cape Town Agreements and as are necessary or
desirable in Lessor’s opinion for the purposes of protecting, establishing,
perfecting Lessor’s, Owner’s and each Financing Party’s rights and interests in
the Replacement Engine to same extent as for the engine which has been replaced.
  4.   CONDITIONS PRECEDENT       The conditions precedent referred to at
paragraph 1. 15 of Schedule 7 are:

  (1)   Evidence that registration has been effected of the international
interests of Lessor in such order of priorities as shall be reasonably
acceptable to Lessor;     (2)   A legal opinion from legal counsel reasonably
acceptable to Lessor (which may be internal counsel) as to the applicability of
the Cape Town Agreements, the enforceability of the provisions of the Cape Town
Agreements, including the application of Article XI, Alternative A, of the Cape
Town Aircraft Protocol, with a waiting period of 30 days, in the State of
Registration, and the due constitution, registration and priority of the
international interests of Lessor; and     (3)   Evidence that the irrevocable
de-registration and export request authorization referred to in Section 2(9) of
this Schedule 9 has been recorded by the Aviation Authority as contemplated by
Article XIII(2) of the Cape Town Aircraft Protocol.

    Lessor shall cooperate with Lessee in satisfying the conditions precedent in
this Section 1.15.

-129-



--------------------------------------------------------------------------------



 



5.   TERMINATION       Upon the termination by Lessor of the leasing of the
Aircraft pursuant to the terms of the Lease Agreement, Lessee covenants to
promptly cooperate in discharging any international interest in respect thereof
for which the Lessee is listed as debtor in the International Registry.   6.  
SUBLEASING       If the Aircraft is to be sub-leased to a Permitted Sublessee in
accordance with Section 8 of the Lease Agreement and Lessee proposes to register
its international interest as a creditor in the Airframe and/or the Engines as
lessor under a leasing agreement to a Permitted Sublessee (the “Lessee’s
International Interest”), Lessor, Lessee and the Permitted Sublessee shall,
prior to the commencement of the sub-leasing of the Aircraft to the Permitted
Sublessee, enter into such documents and effect such registrations under the
Cape Town Agreements as shall be required to reflect the subordination of the
Permitted Sublessee’s rights in relation to the Airframe and/or the Engines and
the subordination of the Lessee’s International Interest to the rights and the
respective international interests of Lessor and the Financing Parties under the
Lease Agreement and the Financing Security Documents. It shall be a condition
precedent to the commencement of the sub-leasing of the Aircraft pursuant to any
such sub-lease to a Permitted Sublessee that:

  (1)   The Permitted Sublessee shall execute and deliver to the Aviation
Authority an irrevocable de-registration and export request authorization in
favor of Lessor in the form annexed to the Cape Town Aircraft Protocol;     (2)
  The Lessee’s International Interest referred to above shall have been assigned
to Lessor and such assignment shall:

  (a)   Constitute an assignment for the purposes of the Cape Town Agreements;  
  (b)   Comply with the requirements of Article 32 of the Cape Town Convention;
    (c)   Have been registered in accordance with the Cape Town Agreements; and

  (3)   Lessor shall have received a legal opinion from legal counsel reasonably
acceptable to Lessor as to the due constitution, registration and priority under
and in accordance with the Cape Town Agreements of the international interests
of Lessor, the Financing Parties and Lessee referred to in this Section 6.

-130-



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ACCEPTANCE CERTIFICATE
ACCEPTANCE CERTIFICATE (CAC [                    ]), dated
[                    ], 20[     ] (this “Acceptance Certificate”), by SOUTH
AFRICAN AIRWAYS (PTY) LTD. (“Lessee”).
Reference is made to Lease Agreement (CAC [                    ]) dated as of
December 16, 2009 (the “Lease Agreement”), between Lessee and WELLS FARGO BANK
NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity but solely as
Owner Trustee (“Lessor”). Capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto in the Lease Agreement.

1.   Lessee hereby irrevocably and unconditionally accepts and leases from
Lessor on the date hereof and at [delivery location], under and for all purposes
of the Operative Documents, the Aircraft, as more particularly defined in the
Lease Agreement, but including the following:       One new Airbus Model
A330-200 airframe bearing manufacturer’s serial number [MSN] (including the
loose equipment listed on Annex 1 hereto), together with (a) two Rolls-Royce
Model Trent 772B engines bearing manufacturer’s serial numbers [Engine 1] and
[Engine 2], respectively, (b) [Manufacturer] Model [                    _] APU
bearing manufacturer’s serial number [                    ], (c) three landing
gear assemblies bearing manufacturer’s serial numbers [                    ]
(LM), [                    ] (RM) and [                    ] (N) and (d) the
Aircraft Documentation listed on Annex 2 hereto. The current status of the
Aircraft is set out in Annex 3 hereto [to include fuel and oil].   2.   Lessee
hereby confirms that the “Delivery Date” for all purposes of the Lease Agreement
is the date set forth in the opening paragraph of this Acceptance Certificate
and confirms that the Lease Term shall commence on the Delivery Date.   3.  
Lessee hereby confirms its agreement to pay Rent throughout the Lease Term in
the amounts, to the Persons and otherwise in accordance with the provisions of
Section 3 of the Lease Agreement and in accordance with the other provisions of
the Operative Documents.   4.   Lessee hereby confirms that it has inspected the
Aircraft and that the Aircraft is in compliance with the delivery requirements
of the Lease Agreement and each other Operative Document[,except for such items
listed in Annex 4]. Lessee further confirms that it has read and agrees with the
DISCLAIMER set forth in Section 3 of Schedule 3 to the Lease Agreement. Without
limiting the terms of such DISCLAIMER, Lessee confirms and acknowledges that:

  (1)   LESSEE HAS FULLY INSPECTED, AND PARTICIPATED IN THE DEMONSTRATION FLIGHT
OF, THE AIRCRAFT, AND, SPECIFICALLY, HAS INSPECTED THE AIRCRAFT DOCUMENTATION.  
  (2)   EXCEPT FOR SUCH ITEMS LISTED IN ANNEX 4, THE CONDITION OF AIRCRAFT,
INCLUDING THE AIRCRAFT DOCUMENTATION, IS SATISFACTORY TO LESSEE.     (3)  
LESSEE IS AN EXPERIENCED OPERATOR OF COMMERCIAL AIRCRAFT. LESSEE HEREBY CONFIRMS
THAT IN ACCEPTING THE AIRCRAFT LESSEE IS RELYING SOLELY ON ITS OWN INVESTIGATION
AND IS NOT RELYING UPON

-131-



--------------------------------------------------------------------------------



 



      ANY REPRESENTATION, STATEMENT OR OTHER ASSERTION OF LESSOR OR ANY PERSON
OR ENTITY CONNECTED WITH LESSOR WITH RESPECT TO THE AIRCRAFT.

  (4)   LESSEE HAS BEEN ADVISED OF AND FULLY UNDERSTANDS THE LEGAL IMPORT AND
IMPLICATIONS OF THIS ACCEPTANCE CERTIFICATE.

5.   THIS ACCEPTANCE CERTIFICATE SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF ENGLAND AND WALES.

-132-



--------------------------------------------------------------------------------



 



Lessee has caused this Acceptance Certificate to be executed by its duly
authorized officer on the day and year first above written.

          SOUTH AFRICAN AIRWAYS (PTY) LTD.
      By:           Name:           Title:                 By:           Name:  
        Title:          

Confirmed:
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity
but solely as Owner Trustee

                By:           Name:           Title:          

Attachments:

Annex 1:    Loose Equipment List (including safety and galley equipment)   Annex
2:    Documentation List   Annex 3:    Status of the Aircraft   Annex 4:   
Discrepancies

-133-



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF CERTIFICATE OF INSURANCE
[Date]
ADDRESSEES AS PER SCHEDULE
CERTIFICATE OF INSURANCE
THIS IS TO CERTIFY THAT WE, in our capacity as Insurance Brokers to SOUTH
AFRICAN AIRWAYS (PTY) LIMITED have arranged coverage with Underwriters at
Lloyd’s and certain Insurance Companies as follows:-

     
INSURED:
  South African Airways (Pty) Limited and associated and affiliated and
subsidiary companies now existing or as may hereafter be constituted for their
respective rights and interests. Including as of commencement date hereof
existing companies managed by the Insured.
 
   
PERIOD:
  [Date] to [Date] both days at 12.01 am Local Standard Time
 
   
EQUIPMENT:
  One Airbus A330-200
 
  MSN: [MSN]
 
  Reg : [TBA]
 
   
SITUATION:
  WORLDWIDE excluding Iraq.
 
   
COVERAGE:
   

1.   HULL — All Risks of Loss or Damage whilst in flight, taxiing and on the
ground for an Agreed Value each aircraft. Cover under this section is subject to
a deductible of USD1,000,000 each and every claim except in respect of total
loss, constructive total loss or arranged total loss of the Aircraft.      
Nevertheless, in the event of an incident arising hereon involving the
application of more than one deductible then only one deductible shall apply,
being the highest deductible applicable to the incident. This deductible shall
be applied as an aggregate deductible for all claims arising out of that
incident.       Cover includes 50/50 Provisional Claims Settlement Clause
(AVS103).   2.   SPARES — All Risks for the following limits:-      
USD200,000,000 any one occurrence
USD30,000,000 any one sending       Subject to a deductible of USD10,000 each
and every claim other than as a result of losses arising out of an accident to
the carrying aircraft / vehicle transporting such spares or to claims arising
out of fire, lightning, explosion, wind, tornado, storm, hail, earthquake,
cyclone or flood.

-134-



--------------------------------------------------------------------------------



 



    Ingestion claims occurring during engine running/testing to be subject to
the applicable Hull All Risks deductible according to aircraft type to which the
engine is destined to be fitted (excluding any form of total loss).   3.   HULL
WAR AND ALLIED PERILS — in accordance with LSW555D wording, including Hi-jacking
and Confiscation, subject to an annual aggregate of USD1,000,000,000, for an
Agreed Value as above.       (The coverage under this section includes
confiscation by the Government of Registration subject to an annual aggregate
sub-limit of USD250,000,000)       In respect of Spares coverage is limited to
the following:       USD200,000,000 any one occurrence
USD 30,000,000 any one item       In respect of spares the cover provided for
War risks (paragraph (a) of LSW555D) applies to sea and air transits only.      
Cover includes a 50/50 provisional claims settlement clause (AVS103).   4.  
AIRCRAFT THIRD PARTY, PASSENGERS, PASSENGER BAGGAGE, CARGO, MAIL AND AVIATION
GENERAL THIRD PARTY LEGAL LIABILITY for a Combined Single Limit of at least
USD1,000,000,000 any one occurrence each aircraft and in the aggregate in
respect of products liability.       The coverage for War and Allied Perils is
provided by the attachment of Extended Coverage Endorsement (Aviation
Liabilities) AVN52E subject to a sub-limit of USD150,000,000 any one Occurrence
and in the annual aggregate except with respect to passengers and their baggage
and personal effects and cargo and mail while it is on the aircraft for which
the full policy limit(s) shall apply. This sub-limit shall apply within the full
Policy limit and not in addition thereto.       IN RESPECT OF ABOVE SUB-LIMIT
THE FOLLOWING ADDITIONAL COVERAGE IS IN FORCE       TO PAY :

  (1)   A Combined Single Limit (Bodily Injury/Property Damage) of at least USD
850,000,000 any one occurrence and in the annual aggregate.

    EXCESS OF

  (2)   A Combined Single Limit (Bodily Injury/Property Damage) of USD
150,000,000 any one occurrence and in the annual aggregate.

Costs and legal expenses payable in addition to the limits herein.
The above policies are subject to Date Recognition Exclusion Clause AVN2000A and
Date Recognition Limited Coverage Clauses AVN2001A/2002A as applicable.

-135-



--------------------------------------------------------------------------------



 



The policies have been endorsed as follows:
It is noted and agreed that the Insured has entered into a Lease/Finance
contract the details of which, insofar as they relate to this insurance, set
down below:

     
Equipment:
  One Airbus A330-200, with two Rolls-Royce Trent 772B engines
MSN: [MSN]
Reg : [TBA]
 
   
 
  Agreed Value: USD[                    ]
 
   
Contract Parties:
  [Lessor]
[Owner]
[Security Trustee], as loss payee
 
   
 
  And in respect of liability insurances only, [list Insured Parties] and the
successors and permitted transferees and assigns of each of the foregoing, and
the directors, officers, corporate stockholders, partners, employees,
contractors, servants and agents of each of the foregoing.
 
   
Contracts:
  [Lease Agreement]
[Financing/security documents]
 
   
Effective Date:
  [Date]
 
   
Additional Premium:
  USD100 receipt of which is hereby acknowledged
 
   
Appointed Broker:
  Willis Limited

It is noted that the Contract Party(ies) have an interest in respect of the
Equipment under the Contract(s). Accordingly, with respect to losses occurring
during the period from the Effective Date until the expiry of the Insurance or
until the expiry or agreed termination of the Contract(s) or until the
obligations under the Contract(s) are terminated by any action of the Insured or
the Contract Party(ies), whichever shall first occur, in respect of the said
interest of the Contract Party(ies) and in consideration of the Additional
Premium it is confirmed that the Insurance afforded by the Policy is in full
force and effect and it is further agreed that the following provisions are
specifically endorsed to the Policy:-

1.   Under the Hull, Hull War and Aircraft Spares Insurances   1.1   In respect
of any claim on Equipment that becomes payable on the basis of a Total Loss,
settlement (net of any relevant Policy Deductible) shall be made to, or to the
order of the Contract Party(ies). In respect of any other claim, settlement (net
of any relevant Policy Deductible) shall be made with such party(ies) as may be
necessary to repair the Equipment unless otherwise agreed after consultation
between the Insurers and Insured and, where necessary under the terms of the
Contract, the Contract Party(ies). Such payments shall only be made provided
they are in compliance with all applicable laws and regulations.   1.2  
Insurers shall be entitled to the benefit of salvage in respect of any property
for which a claims settlement has been made.

-136-



--------------------------------------------------------------------------------



 



2.   Under the Legal Liability Insurance   2.1   Subject to the provisions of
this Endorsement, the Insurance shall operate in all respects as if a separate
Policy had been issued covering each party insured hereunder, but this provision
shall not operate to include any claim howsoever arising in respect of loss or
damage to the Equipment insured under the Hull or Spares Insurance of the
Insured. Notwithstanding the foregoing the total liability of Insurers in
respect of any and all Insureds shall not exceed the limit of liability stated
in the Policy.   2.2   The Insurance provided hereunder shall be primary and
without right of contribution from any other insurance which may be available to
the Contract Party(ies).   2.3   This Endorsement does not provide coverage for
the Contract Party(ies) with respect to claims arising out of their legal
liability as manufacturer, repairer, or servicing agent of the Equipment.   3.  
Under ALL Insurances   3.1   The Contract Party(ies) are included as Additional
Insured(s).   3.2   The coverage afforded to each Contract Party by the Policy
in accordance with this Endorsement shall not be invalidated by any act or
omission (including misrepresentation and non-disclosure) of any other person or
party which results in a breach of any term, condition or warranty of the Policy
PROVIDED THAT the Contract Party so protected has not caused, contributed to or
knowingly condoned the said act or omission.   3.3   The provisions of this
Endorsement apply to the Contract Party(ies) solely in their capacity as
financier(s)/lessor(s) in the identified Contract(s) and not in any other
capacity. Knowledge that any Contract Party may have or acquire or actions that
it may take or fail to take in that other capacity (pursuant to any other
contract or otherwise) shall not be considered as invalidating the cover
afforded by this Endorsement.   3.4   The Contract Party(ies) shall have no
responsibility for premium and Insurers shall waive any right of set-off or
counterclaim against the Contract Party(ies) except in respect of outstanding
premium in respect of the Equipment.   3.5   Upon payment of any loss or claim
to or on behalf of any Contract Party(ies), Insurers shall to the extent and in
respect of such payment be thereupon subrogated to all legal and equitable
rights of the Contract Party(ies) indemnified hereby (but not against any
Contract Party). Insurers shall not exercise such rights without the consent of
those indemnified, such consent not to be unreasonably withheld. At the expense
of Insurers such Contract Party(ies) shall do all things reasonably necessary to
assist the Insurers to exercise said rights.   3.6   Except in respect of any
provision for Cancellation or Automatic Termination specified in the Policy or
any endorsement thereof, cover provided by this Endorsement may only be
cancelled or materially altered in a manner adverse to the Contract Party(ies)
by the giving of not less than Thirty (30) days notice in writing to the
appointed broker (7 days or such lesser period as may customarily be available
in respect of War and Allied Perils). Notice shall be deemed to commence from
the date such notice is given by the Insurers. Such notice will NOT, however, be
given at normal expiry date of the Policy or any endorsement.

-137-



--------------------------------------------------------------------------------



 



EXCEPT AS SPECIFICALLY VARIED OR PROVIDED BY THE TERMS OF THIS ENDORSEMENT:-

1.   THE CONTRACT PARTY(IES) ARE COVERED BY THE POLICY SUBJECT TO ALL TERMS,
CONDITIONS, LIMITATIONS, WARRANTIES, EXCLUSIONS AND CANCELLATION PROVISIONS
THEREOF.   2.   THE POLICY SHALL NOT BE VARIED BY ANY PROVISIONS CONTAINED IN
THE CONTRACT(S) WHICH PURPORT TO SERVE AS AN ENDORSEMENT OR AMENDMENT TO THE
POLICY.

Subject to policy coverage, terms, conditions, limitations and exclusions.
Subject to Insurers Liability Clause LMA3333
Yours faithfully
WILLIS LIMITED
AUTHORISED SIGNATORY

-138-



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF INSURANCE BROKER’S LETTER
[Date]
ADDRESSEES AS PER SCHEDULE
Dear Sirs,

Aircraft Type  :  Airbus A330-200 MSN  :  [MSN] OPERATOR :  SOUTH AFRICAN
AIRWAYS (PTY) LIMITED and their respective Associated and Affiliated and
Subsidiary Companies for their respective rights and interests

We confirm that, as Insurance Brokers, we have effected insurances for the
account of the Operator covering aircraft operated by them, for the risks
detailed in the attached Certificate of Insurance (Reference
No:[                    ] dated [     ]).
Pursuant to instructions received from the Operator and in consideration of your
approving ourselves as the Insurance Broker for such insurances, we undertake as
follows in connection with the Operator’s Fleet Policy arrangements (under which
the Aircraft identified above is insured), but only in relation to your
interest(s) in the Aircraft:-

1.   In relation to the Hull and Hull War Risks Insurances, to hold the
insurance slips and the benefit of those insurances to your order in accordance
with the loss payable provision referenced in the said Certificate or Insurance,
but subject always to our requirements to operate the Fleet Policy in so far as
it relates to any other aircraft insured thereunder.   2.   To advise you
promptly:-

  2.1.   of the receipt by us of any notice of cancellation or material change
in the insurances; and     2.2.   if any premiums are not paid to us in
accordance with the accounting procedures that exist between the Operator and
ourselves before we notify insurers of such non-payment of premiums; and    
2.3.   upon application from you, of the premium payment situation; and     2.4.
  if we cease to be Insurance Brokers to the Operator.

3.   Following a written application received from you not later than one month
before expiry of these insurances to notify you within fourteen days of the
receipt of such application in the event of our not having received renewal
instructions from the Operator.

The above undertakings are given subject to:

-139-



--------------------------------------------------------------------------------



 



a.   our continuing appointment for the time being as Insurance Brokers to the
Operator; and   b.   all claims and return premiums being collected through
ourselves as Insurance Brokers; and   c.   our lien, if any, on the said
insurances for premiums due in respect of the Aircraft.

Yours faithfully
WILLIS LIMITED
AUTHORISED SIGNATORY

-140-



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF AIRCRAFT STATUS REPORT

                 
MONTHLY REPORT
               
MONTH ENDING
               
AIRCRAFT S/N
  TYPE       REG     TOTAL FLIGHT HOURS       FLT. HOURS FOR MONTH     TOTAL
CYCLES       CYCLES FOR MONTH    

              LANDING GEAR       LAST OVERHAUL   NEXT DUE
 
  NLG        
 
  LH MLG        
 
  RH MLG        

              DELIVERED ENGINES ONLY   ENGINE 1   ENGINE 2   APU
ENGINE S/N
           
TOTAL FLIGHT HRS
           
TOTAL CYCLES
           
FLIGHT HRS FOR MONTH
           
CYCLES FOR MONTH
           
 
           
CURRENT LOCATION
           
LLP LIMITER: PART
           
LLP LIMITER: REMAINING CYCLES
           
SINCE LAST SV: HOURS
           
SINCE LAST SV: CYCLES
           
FORECASTED SV DATE:
           
THRUST RATING:
           

-141-



--------------------------------------------------------------------------------



 



ENGINE REMOVAL/INSTALLATION RECORD (where applicable)

              REMOVAL   INSTALLATION
ENGINE S/N
      ENGINE S/N    
AIRCRAFT S/N
      AIRCRAFT S/N    
POSITION
      POSITION    
REMOVAL DATE
      INSTALL DATE    
TOTAL HRS @REM
      TOTAL HRS @INST    
TOTAL CYC @REM
      TOTAL CYC @INST    

              REASON FOR REMOVAL        
REPAIR AGENT
      WORKSCOPE    
LOCATION
           

FUTURE SCHEDULED MAINTENANCE

     
A-Check
   
C-Check
   
HMV
   

-142-



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF LETTER OF CREDIT
IRREVOCABLE LETTER OF CREDIT
Letter of Credit Number: [                                        ]
To: [Lessor/Security Trustee]
Date: [                                        ], 20[     ]
This Letter of Credit is provided to you as beneficiary in connection with the
lease of one A330-200 aircraft bearing serial number
[                                        ] to South African Airways (Pty) Ltd.
(“Lessee”). This Letter of Credit however creates a primary obligation and is
independent from the lease of such aircraft.
On the instructions of Lessee and for its account, we hereby establish this
irrevocable Letter of Credit to authorize you, [Lessor/Security Trustee], to
draw on [us/[confirming bank] (“Confirming Bank”)] an amount or amounts not
exceeding a total of USD [                                        ] upon receipt
by [us/Confirming Bank] of a demand certificate signed by an individual being or
purporting to be your authorized representative. The demand certificate shall be
in the following format (with the square bracketed sections completed):
“On behalf of [Lessor/Security Trustee], the undersigned hereby (1) confirms
that an Event of Default has occurred under Lease Agreement (CAC [          ]),
dated as of December 16, 2009, between [Lessor] and South African Airways (Pty)
Ltd. and (2) draws upon the irrevocable Letter of Credit Number [          ]
dated [          ], 20[     ] issued by [issuing bank] and instructs you to
immediately transfer USD[          ] to: [insert appropriate bank details] and
(3) confirms it is entitled under such lease agreement to draw upon such letter
of credit for such amount.”
No sight draft or any other documents shall be required to effect such draw.
This Letter of Credit is available for drawing on [us/Confirming Bank] at
[address]. [We/Confirming Bank] will honor drawings under this Letter of Credit
on sight upon receipt by [us/Confirming Bank] of such demand certificate and
will make payment to the account specified in such demand certificate, for value
no later than close of business on the next succeeding banking day following
receipt of such demand certificate by [us/Confirming Bank].
Any drawing may be made by courier service or hand delivery to the address above
[or by means of telefacsimile to [telefacsimile number], and [we/the Confirming
Bank] shall be entitled to rely on any such drawing by telefacsimile as if a
demand certificate with an original signature were delivered by hand to the
above address].
If any drawing hereunder does not conform with these terms, [we/Confirming Bank]
shall promptly (within one banking day) notify you of that, state the reason(s)
why and hold the document(s) presented at your disposal (or return them to you
if you so request).
Partial drawings are permitted.

-143-



--------------------------------------------------------------------------------



 



This Letter of Credit expires on [          ], 20[     ] [(“Expiry Date”) but
shall be automatically extended, without the need for amendment, for one year
from said Expiry Date and annually thereafter unless at least 60 days prior to
the then applicable Expiry Date we have notified you by registered mail (with a
copy by email to [leasemanagement@aircastle.com]) that we will not renew this
Letter of Credit for the following year].
Notwithstanding Article 38(d) of the UCP, this Letter of Credit is transferable
by you more than once (as if each subsequent beneficiary were the first
beneficiary). In connection with any transfer, the aggregate fees related to the
transfer shall not exceed $250 (or equivalent).
Except as expressly provided herein, this Letter of Credit is issued subject to
the Uniform Customs and Practice for Documentary Credits (2007 Revision)
International Chamber of Commerce Publication No. 600 (the “UCP”) and, to the
extent not inconsistent with the UCP, is governed by [New York/English] law.
All bank charges, including, without limitation, fees or commissions, shall be
for the account of South African Airways (Pty) Ltd..
Very truly yours,
[Issuing Bank]

-144-



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF LESSOR GUARANTEE
GUARANTEE (CAC [          ])
GUARANTEE (CAC [          ]), dated as of [               ], 20[     ] (this
“Guarantee”), issued by [GUARANTOR], a [               ] (“Guarantor”), to SOUTH
AFRICAN AIRWAYS (PTY) LTD., a private limited liability company (“Beneficiary”).
RECITALS:
Wells Fargo Bank Northwest, National Association, a national banking
association, not in its individual capacity but solely as Owner Trustee
(“Company”) has entered into a Lease Agreement (CAC [          ]), dated as of
[               ], 2009 (the “Lease”), with Beneficiary.
A condition precedent to Beneficiary’s obligations under the Lease is that
Guarantor issues this Guarantee to Beneficiary.
Guarantor expects to derive benefit, directly and indirectly, from the
transactions contemplated by the Lease.
AGREEMENT:
In consideration of the foregoing premises, and for other good and valuable
consideration the adequacy and receipt of which are hereby acknowledged,
Guarantor agrees as follows for the benefit of Beneficiary:
SECTION 1. DEFINITIONS; CONSTRUCTION

    The capitalized terms used in this Guarantee shall have the respective
meanings ascribed thereto in the Lease. This Guarantee shall be construed and
interpreted in accordance with Schedule 1 to the Lease.

SECTION 2. GUARANTEE

2.1   Guarantee       Guarantor hereby, irrevocably, unconditionally, as primary
obligor not merely as surety and without offset, abatement, deferment or
deduction, guarantees to Beneficiary (1) the prompt payment in full when due of
all amounts owed by, and the performance of all obligations of, Company under
the Lease Agreement and the other Operative Documents to which Company is a
party and (2) the accuracy of all representations and warranties made by Company
in the Operative Documents, in each case strictly in accordance with the terms
thereof (such payment and performance obligations, and the accuracy of such
representations and warranties, collectively, the “Guaranteed Obligations”).    
  If Company fails to pay any payment in full any amounts owed by it under the
Lease Agreement, Guarantor will promptly and fully pay such payment obligations
when due and payable without demand or notice. If Company fails to perform any
of its obligations under the Lease for any

-145-



--------------------------------------------------------------------------------



 



    reason, Guarantor will fully and promptly perform such obligations or cause
such obligations to be performed without any demand or notice.

2.2   Indemnity       Without prejudice to Beneficiary’s rights under
Section 2.1, Guarantor unconditionally and irrevocably undertakes, as a
separate, additional and continuing obligation, to indemnify Beneficiary against
all losses, liabilities, damages, costs and expenses whatsoever arising out of
or in connection with any failure by Guarantor to fulfill the Guaranteed
Obligations, or any breach by Guarantor of any provision of this Guarantee, and
this indemnity shall remain in full force and effect notwithstanding that the
guarantee under Section 2.1 may be or become void, voidable, unenforceable or
illegal or cease to be legal, valid or enforceable against Guarantor for any
reason whatsoever, including any lack of authority of Company to enter into or
perform its obligations under any document underlying any of the Guaranteed
Obligations or any invalidity or unenforceability of the Guaranteed Obligations
or any such document.   2.3   Waivers       The occurrence of any one or more of
the following shall not prejudice or otherwise affect the liability of Guarantor
hereunder:

  (1)   at any time or from time to time, without notice to Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended or renewed, or such performance or compliance shall be waived;
    (2)   any of the Guaranteed Obligations shall be modified, discharged,
supplemented or amended in any respect, or any right under any document
underlying any of the Guaranteed Obligations, shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released, compromised, varied or exchanged in whole or in part or otherwise
dealt with;     (3)   any intermediate payment or settlement of any sum or sums
owing or payable by Guarantor hereunder, it being the intent of Guarantor that
this Guarantee and shall remain in full force and effect until the Guaranteed
Obligations have been unconditionally, indefeasibly and irrevocably paid and
discharged in full to the satisfaction of Beneficiary;     (4)   any other
security now or in the future held by Beneficiary or any other rights of
Beneficiary in relation to any of the Guaranteed Obligations or any related
document;     (5)   Beneficiary and Company shall agree to increase, reduce or
otherwise adjust the amount of any payment or payments, or change any
performance, comprising the Guaranteed Obligations, regardless of whether,
without limitation, (a) Guarantor shall be notified, (b) such agreement shall
later be canceled or rescinded for any reason or (c) the direct or indirect
result of such increase, reduction or adjustment shall increase or otherwise
affect the obligations of Guarantor; and/or     (6)   any other action,
omission, occurrence or circumstance whatsoever which may in any manner or to
any extent vary the risk or effect discharge of the Guarantor hereunder as a
matter of law or otherwise or any other occurrence or circumstance whatsoever
which

-146-



--------------------------------------------------------------------------------



 



      might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor.

    Guarantor hereby expressly waives, to the fullest extent permitted by
applicable law, diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that Beneficiary (or any trustee or
agent on behalf of Beneficiary) exhaust any right, power or remedy or proceed
against Company, or against any other Person under any other guarantee of, or
security or support for, any of the Guaranteed Obligations, it being the intent
of Guarantor that this Guarantee is a guarantee of payment and not merely of
collection. Further, this Guarantee is a continuing guarantee and will extend to
the final balance of all sums payable by Company in respect of any of the
Guaranteed Obligations, whether or not any discharge is made in whole or in part
in the meantime.   2.4   Reinstatement       The obligations of Guarantor under
this Guarantee shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of Beneficiary in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations.   2.5   Waiver of Subrogation      
Guarantor hereby agrees that until the final, unconditional, indefeasible and
irrevocable payment and satisfaction in full of all Guaranteed Obligations,
Guarantor shall not exercise any right or remedy arising by reason of any
performance by it of this Guarantee, whether by subrogation or otherwise,
against Company or any other guarantor of any of the Guaranteed Obligations or
any security for any of the Guaranteed Obligations, all of which rights are
hereby waived by Guarantor.   2.6   Termination       Notwithstanding anything
in this Guarantee or in any other Operative Document to the contrary, this
Guarantee shall terminate and be of no further force or effect, and Guarantor
shall be released from all of its obligations hereunder, to the extent arising
from and after, or related to the period after, the date of any Absolute
Transfer or Participant Transfer in accordance with the provisions of Section 14
of the Lease.

SECTION 3. REPRESENTATIONS AND WARRANTIES; COVENANTS

    Guarantor represents and warrants to Beneficiary that:

  (1)   Guarantor is (a) a company duly organized, validly existing and in good
standing under the laws of [___], (b) has all requisite corporate power, and has
all material governmental licenses, authorizations, consents and approvals,
necessary to carry on its business as presently conducted and (c) is qualified
to do business in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary.     (2)   The execution,
delivery and performance by Guarantor of this Guarantee are within Guarantor’s
corporate powers and have been duly authorized by all necessary corporate action
on the part of Guarantor.

-147-



--------------------------------------------------------------------------------



 



  (3)   No authorization, approval, consent or other action by, and no notice to
or filing with, any governmental agency or regulatory body is required for the
due execution, delivery and performance by Guarantor of this Guarantee.     (4)
  This Guarantee has been duly and validly executed and delivered by Guarantor
and constitutes the legal, valid and binding obligation of Guarantor and is
enforceable against Guarantor in accordance with its terms.     (5)   None of
the execution and delivery by Guarantor of this Guarantee, the performance of
its obligations hereunder, the consummation of the transactions contemplated
hereby or the compliance with the terms and provisions hereof will conflict with
or result in a breach of, or require any consent under, the organizational
documents of Guarantor, or any applicable law or any order, writ, injunction or
decree of any court or governmental authority or agency, or any agreement or
instrument to which Guarantor is a party or by which it is bound or to which it
is subject, or constitute a default under any such agreement or instrument.

SECTION 4. GOVERNING LAW, JURISDICTION

18.1   English Law       THIS GUARANTEE, UNLESS OTHERWISE EXPRESSLY PROVIDED
THEREIN, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
ENGLAND AND WALES.   18.2   Jurisdiction       Guarantor hereby agrees that the
English courts are to have non-exclusive jurisdiction to settle any disputes
between them which may arise in connection with this Guarantee, and by execution
and delivery of this Guarantee Guarantor hereby irrevocably submits to and
accepts with regard to any such action or proceeding, for itself and in respect
of its assets, generally and unconditionally, the jurisdiction of the aforesaid
courts. Guarantor waives objection to the English courts on grounds of
inconvenient forum or otherwise as regards proceedings between them in
connection with the Guarantee and agrees that a judgment or order of an English
court in connection with the Guarantee is conclusive and binding on it and may
be enforced against it in the courts of any other jurisdiction. Nothing herein
shall limit the right of Beneficiary to bring any legal action or proceeding or
obtaining execution of judgment against Guarantor in any other appropriate
jurisdiction or concurrently in more than one jurisdiction. Guarantor further
agrees that, subject to applicable Law, a final judgment in any action or
proceeding arising out of or relating to this Guarantee shall be conclusive and
may be enforced in any other jurisdiction outside England by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the fact and the amount of the indebtedness or liability therein described,
or in any other manner provided by Law.

SECTION 5.MISCELLANEOUS

5.1   Amendments       No provision hereof may be amended, changed, waived or
discharged orally, but only by an instrument in writing specifying the provision
intended to be amended, changed, waived or

-148-



--------------------------------------------------------------------------------



 



    discharged and signed by Guarantor and Beneficiary; and no provision hereof
shall be varied, contradicted or explained by any oral agreement, course of
dealing or performance or other matter not specifically set forth in an
agreement in writing and signed by Guarantor and Beneficiary.

5.2   Severability       If any provision hereof should be held invalid, illegal
or unenforceable in any respect in any jurisdiction, then, to the extent
permitted by law (1) all other provisions hereof shall remain in full force and
effect in such jurisdiction and (2) such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
such provision in any other jurisdiction.   5.3   No Assignments       Neither
Beneficiary not Guarantor may assign or delegate its rights or obligations
hereunder without the written consent of the other party. Subject to the
foregoing, the terms and provisions of this Guarantee shall be binding upon and
inure to the benefit of Beneficiary and Guarantor and their respective
successors and permitted assigns.   5.4   Notices.       All notices, requests
and other communications to Beneficiary or Guarantor hereunder shall be in
writing (for this purpose, “writing” includes fax), shall refer specifically to
this Guarantee and shall be personally delivered or sent by fax, or sent by
overnight courier service (e.g., Federal Express), in each case to the
respective address specified in Schedule 1 hereto or such other address as such
Person may hereafter specify by notice to the other party hereto. Each such
notice, request or other communication shall be effective when received or, if
by fax, when “confirmed” by the sending fax machine, provided that any such
notice by fax so “confirmed” after 6:00 p.m., for the recipient, shall be
effective on the next succeeding local Business Day.   5.6   Entire Agreement.  
    This Guarantee constitutes the entire agreement between the parties
concerning the subject matter hereof, and supersedes all previous proposals,
agreements, understandings, negotiations and other written and oral
communications in relation hereto.

-149-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be executed by its
duly authorized signatory as of the day and year first above written.

          [GUARANTOR],
as Guarantor
     

                By:           Name:           Title:        

-150-



--------------------------------------------------------------------------------



 



         

Schedule 1
ADDRESSES
(CAC [_______])
GUARANTOR:
[Guarantor]
c/o Aircastle Advisor LLC, as Servicer
300 First Stamford Place
5th Floor
Stamford CT 06902
USA
Attention: Lease Management
Telephone: ++(203) 504-1020
Facsimile: +1 (203) 504-1021
Electronic mail: leasemanagement@aircastle.com
BENEFICIARY:
South African Airways (Pty) Ltd.
Private Bag X13
OR Tambo International Airport
Johannesburg
Gauteng
1627
South Africa
Attention: General Counsel
Telephone: +27 11 978 1736
Facsimile: +27 11 978 2305

-151-



--------------------------------------------------------------------------------



 



EXHIBIT G
[***]

-152-

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



A Lease Agreement, substantially in the form to which this Schedule is attached,
has been entered into with the following CAC numbers and Scheduled Delivery
Dates:

1.   CAC 264218 February 2011   2.   CAC 264222 April 2011   3.   CAC 264223
May 2011   4.   CAC 264224 July 2011   5.   CAC 264227 September 2011   6.   CAC
264228 December 201

-153-